 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDPetitioner that it no longer intended to transfer any of the Cincinnatiplant operations to the Hamilton plant of Bright-O, and althoughthe Employer has no plants other than the two specifically named, thePetitioner has adamantly insisted on the expanded-coverage clause.In the present petition, the Petitioner seeks clarification of its exist-ing contract unit so as to include employees within its jurisdictionat the Bright-O plant.In theStandard Oilcase,' the Board said :Clarification of a certification or amendment of a unit descrip-tion may be in order where a new employee classification hasbeen created, or an 'employer's operations have been expandedsubsequent to a certification, and the employees involved arenormal accretions to the certified unit.The Bright-O employees whom Petitioner seeks to add to its exist-ing unit at the Employer's Cincinnati plant are, and have been sincethe Employer's acquisition of Bright-O in 1960, an integral part ofthe production staff at Bright-O; they were included in the produc-tion and maintenance unit of Bright-O employees at the time of theelection and certification in 1962; and they have been included in thecoverage of the successive collective-bargaining contracts betweenthe Employer and the IAM for the certified emit of Bright-O em-ployees both before and after the move to the Hamilton plant.Asstated above, the Hamilton plant is 20 miles from the Employer'sCincinnati plant.Under these circumstances, we find that none ofthe Bright-O plant employees are an accretion to the unit of employ-ees represented by the Petitioner at the Employer's Cincinnati plant.Accordingly, we hereby deny and shall dismiss the petition forclarification.[The Board ordered the petition dismissed.]1The Standard Oil Company(Ohio),146 NLRB 1189.Preston Products Company, Inc.andInternational Union, UnitedAutomobile,Aerospace and Agricultural Implement WorkersofAmerica(UAW), AFL-CIO.CasesNos. 7-CA-4726 and7-RC-6197.April 2,1966DECISION AND ORDEROn November 15, 1965, Trial Examiner Stanley N. Ohlbaum issuedhis Decision in the above-entitled proceeding, finding that Respond-ent had engaged in and was engaging in certain unfair labor prac-158 NLRB No. 35. PRESTON PRODUCTS COMPANY, INC.323tices, and recommending that it cease and desist, therefrom and takecertain affirmative action, as set forth in the attached Trial Exam-iner's Decision.The Trial Examiner further found that the Respond-ent had not engaged in certain other unfair labor practices allegedin the complaint and recommended the dismissal of these allegations.Thereafter, Respondent filed exceptions with a supporting brief.'The General Counsel filed cross exceptions.2The Charging Partyalso filed cross exceptions to the Decision with a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Deci-sion, the exceptions, the cross-exceptions, and briefs, and the entirerecord in this case, and hereby adopts the Trial Examiner's findings,conclusions,3 and recommendations.ORDER[The Board adopted the Trial Examiner's Recommended Order.][The Board dismissed the petition for certification of representa-tive, filed in Case No. 7-RC-6197 and vacated all prior proceedingsheld thereunder.]1 Respondent's motion to quash parts of the Charging Party's brief is denied inasmuchas we find that the remedial order requested by the Charging Party is without merit.2 The General Counsel excepted to the Trial Examiner's failure to find that Edmond R.Wolven was an agent of Respondent within the meaning of Section 2(3) of the Act; thatRespondent violated Section 8(a) (1) of the Act by coercively interrogating employeesthroughWolven ; and the failure of the Trial Examiner to count certain additionalauthorization cards as valid union designations.We find it unnecessary to consider ortomake findings with respect to these exceptions because the requested findings if made,would be only cumulative in nature and the additional cards, if counted, would not affectPetitioner's majority status.3We agree with the Trial Examiner's conclusion that Respondent did not have a good-faith doubt of the Union's majority status, but refused to bargain with the Union in orderto gain time within which to undermine the Union and dissipate such majority status,and that such conduct falls within the purview ofJoy Silk Malls, Inc,85 NLRB 1265,enfd. in pertinent part, 185 F. 2d 732 (C.A.D.C.), cert. denied 341 U.S. 914.Accordingly,we do not find it necessary to pass upon all of the statements contained in footnote 100 ofthe Trial Examiner's Decision.TRIAL EXAMINER'S DECISION AND REPORT ON OBJECTIONSTO ELECTIONSTATEMENT OF THE CASEThese are consolidated cases heard before Trial Examiner Stanley N. Ohlbaum inGrand Rapids, Michigan,on January 11-21,1965,with all parties represented andparticipating throughout by counsel.The- entire record`and briefs received subse-quent to the hearing have been carefully considered.CaseNo. 7-CA-4726involves unfair labor practice charges filed on May 18, 324DECISIONS OF NATIONAL LABOR RELATIONS BOARD1964, by International Union, United Automobile, Aerospace and Agricultural Imple-ment Workers of America (UAW), AFL-CIO, herein called the Union, resulting inissuance of a complaint on October 21 by General Counsel of the Board (throughthe Acting Regional Director for Region 7) against Preston Products Company, Inc.,herein called Respondent or Company, alleging in themain,as amended at the hear-ing, violations of Section 8(a)(1) and (5) of the National Labor Relations Act, asamended herein called the Act by reason of interrogation; promises and grants ofeconomic benefits for refraining from union affiliation and activity; threats of eco-nomic detriments for union affiliation and activity, including plant closure in eventof unionization; and refusal to recognize, meet, or bargain with the Union, as well asthreats not to bargain collectively or enter into a collective agreement.The com-plaint further alleges that Responds nt engaged in this and related conduct, includingpromises and grants of economic benefits to its employees unilaterally while bypass-ing the Union as their designated representative, and encouragement and assistanceto employees to disrupt union organizational activities, in order to undermine theUnion and destroy its majority status.Respondent denies these allegations and thatthe Union represents its employees.Case No. 7-RC-6197 arises out of a representation election conducted underBoard auspices on May 11 among Respondent's employees, wherein, out of 137 ballotscast (there being approximately 146 eligible voters), the Union was defeated by avote of 90 to 45, with 2 challenged ballots.Union objections to this election, timelyfiled on May 18, were investigated by the Acting Regional Director, who, concludingthat a hearing was required, on October 2 consolidated that case for hearing with theforegoing unfair labor practices case.The Motion to InterveneAt the inception of the hearing, application was made by Edmond R. Wolven, anattorney, to intervene on behalf of several employees with regard to representationissues and any bargaining requirement.The application was opposed by GeneralCounsel and the Charging Party. I would have allowed certain employees to appear,testify, and participatein pro perhad they personally presented themselves withoutcounsel in order to establish, for example, that signatures attributed to them on unionauthorization cards were not in fact theirs, or that their signaures on such cards hadbeen procured through duress, fraud, or other impropriety. In the exercise of discre-tion, I granted the application to intervene, permitting these employees to do throughcounsel what I would have allowed them to do in person.However, I restricted theintervention to employees who had signed or allegedly signed union authorizationcards, limiting their participation to issues involving their own cards.2SeeGarySteel Products Corporation,144 NLRB 1160, footnote 1; cf.Semi-Steel Casting Co.v.N.L.R.B.,160 F. 2d 388, 393-394 (C.A. 8), cert. denied, 332 U.S. 758. In itsposthearing brief, the Charging Party has moved for revocation of the order per-mitting intervention.Since I continue to be of the view that allowing interventionas described was proper exercise of discretion, the motion is denied.Upon the entire record 3 and my observation of the witnesses, I make the following:FINDINGS AND CONCLUSIONS1.RESPONDENT'S BUSINESS;LABOR ORGANIZATION INVOLVEDAt all material times, Respondent has been and is a Michigan corporation with itsonly office, plant, and place of business in Grand Rapids, Michigan, engaged in proc-essing, assembling,manufacturing,selling,and distributing automotive parts andrelated products.In the 12-month period immediately preceding issuance of thecomplaint, Respondent purchased and received at its said plant over $50,000 worthof goods and materials in interstate commerce directly from points outside of Michi-gan; and in that period at that plant manufactured, sold, and distributed more than$500,000 worth of products, over $50,000 thereof in interstate commerce directly topoints outside of Michigan. I find that during the 12-month representative periodimmediately preceding issuance of the complaint and at all material times, Respond-Unspecified years are 1964 throughout.2Whetherby card count or election certification,a union representing a majority of em-ployeesin an appropriate unit represents and bargainsfor allunitemployees.Section 9 (a) .8Hearing transcript correctedin accordancewith orderon notice ofTrialExaminerdated September 16, 1965. PRESTON PRODUCTS COMPANY, INC.325ent has been and is an employer within the meaning of Section 2(6) and (7) of theAct; that at all material times the Union has been a labor organization within themeaning of Section 2(5) of the Act; 4 and that assertion of jurisdiction in this case isproper.II.THE ALLEGED UNFAIR LABOR PRACTICESA. IssuesThe basic issues here are whether, in violation of the Act, Respondent: (1) refusedto recognize and bargain with the Union as collective-bargaining representative ofits employees; (2) interfered with, restrained, and coerced its employees in the law-ful exercise of rights under the Act; through threats, promises, and grants of eco-nomic benefits, aid, and assistance to an antiunion, "employees committee," and inter-rogation through counsel; (3) engaged in such conduct to gain time and destroy theUnion's status as bargaining representative; and (4) improperly affected a Board-conducted representation election.B. Interference, restraint, and coercionAppendix A is a chronology of events to be discussed.1.Employees' organizational activity and Employer's response theretoUnion organizational activity in Respondent's Grand Rapids automotive parts andaccessories plant, employing around 145 production and maintenance employees,took place in March. Learning of this,5 Respondent's principals, President AnthonyPreston and Vice President-Plant Manager Albert Preston 6 convened and addressedpaid overtime assemblages of all employees on March 18 to discuss what was goingon, find out why, and do something about it.(a)Employer's March 18 plant assemblagesAnthony Preston testified that he told the assembled employees:I said that I had been, told that the union was soliciting signatures, and it wasgoing to have an election in our plant. I was surprised that this kind of activitywas going on because I knew of no complaints; since we have always operatedwith an open-door policy, that if any employee had any complaint of any kindthat they were to see their supervisor, and if they did not get satisfaction fromtheir supervisor then the door was open always to Al Preston's office or myoffice.I reminded them that we have been making this announcement at ourannual parties and at our Christmas parties and at many other get-togethers.We operate-I reminded them that we operate on the principle that none of usis above error or above criticism.And that I personally invite criticism. So ifanybody had a complaint that they are always free to come and see either Alor me.And that this was quite a surprise, that there was this kind of activitygoing on, some people were going to seek an outside source to handle theircomplaints for them.That was the sum and substance of what I said, afterwhich people-I asked if there were any questions, and I started to get questionsoff the floor.At the hearing, Respondent withdrew its denial of this allegation of the complaint.Credited evidence establishes that in pursuance of these activities, unit employees onMarch 9 consulted the Union, at whose meeting hall organizational gatherings of Respond-ent's employees were held on March 14 and 17 as well as thereafter.Anthony Prestontestified that he was apprised by Plant Supervisor Debski and some platers (includingVidro and Crothers, who became leaders of antiunion activity) that "there was a unionmovement on" and that employees' signatures were being solicited, during the week be-fore Preston received the Union's registered letter of March 20 requesting recognition andbargaining.Respondent stipulated that this letter was received on March 21 (Saturday).Thus, Preston learned of the union organizational activity during the week of March 9or 16, depending on what he meant by the week before ; but in any event prior to the em-ployee assemblages of March 18, which,as isapparent from their content, were Respond-ent's initial response to the blossoming union activity.6Anthony Preston testified that he, his brother Albert, and brother Felix (who is notactive in the business) each owns a one-third interest in Respondent. 326DECISIONS "OF NATIONAL LABOR RELATIONS BOARDThe questions Anthony' Preston recalled he received "off the" floor" were aboutunsatisfactory conditions in the ladies' room, which he indicated would be corrected;whether hospitalization premiums could be deducted from pay weekly instead ofmonthly, which he said would be done "if that was what the employees wanted,"even though it would entail "additional expense to the company"; and "if a unioncame in if that would mean that everybody would have to belong to the union ....The answer to the question was that nobody would be forced to join a unionagainsttheir will."Anthony Preston- also testified he was unable to recall even the sub-stance of what his brother Albert told these assemblages, since "my recall at,th;moment is not functioning too well."Albert Preston testified that he told the mustered employees:I do recall mentioning the fact that in my absence the previous week I heardthere -was some union activity, and I thought it would be a good idea to gettogether and discuss any problems or differences or what the sudden turn ofevents was, that we have had very good relations all these years.We never hadany labor problems as such, and it surprised me at this time that there wouldbe a problem. I continued to go on to what I normally do talk to a group aboutteam play. I told them that no union in the world could give them job security.They would have to earn it themselves, due to the fact that never in the historyof the world has the union brought or created one customer or made a customerhappy by its presence. In twenty years we have never had a work stoppage.We started from a small beginning of about four people, and have grown toover two hundred people.This growth has been possible through pure hardearnest work; where most everybody had put their shoulders to the wheel.Asa team we have a-lot of problems satisfying the customers, and I don't think anyunion will make those problems easier.From my personal experience in pastlife as a union member in Detroit during the war I saw some of the bad featuresof the union in action when our country's welfare was at stake and if they didn'thonor the country's welfare at that time, I don't know what the union can dogood for us.I also grew up in an area close to the Hayes Manufacturing Company whereone of the union's top men got his ground work in union work and he said thatgot me into bankruptcy and today he is a big union man and that is the HayesManufacturing plant., I- also lived in Detroit not too far from the Hudson MotorCar Company, and when the company was in its big financial problem tryingto get adjusted after the war, the union put the death to that company by theirquickie strikes where one department after another would shut down, and as aresult the company went bankrupt.Packard Motor Car Company went the same way. Norge Manufacturinghad to move out of Muskegon, Acme Brass had to move out of Grand Rapidsto lower rates in Lowell.Studebaker had to shut its South Bend plant downbecause theunionforced Studebaker to pay higher wages than even GeneralMotors and for a small manufacturing company the size of Studebaker it wassheer folly to make a small company pay these wages.I emphasized greatly the necessity for team work where I told the employeesthey are not competing against management but we are competing against com-petitors and we have got to work together. I told them my previous experience,I couldn't see how a union would help them in job security, and would do any-thing for the company.I do recall saying something it seemed this trouble started in one departmentprimarily and the greatest confusion was in the racking department and Icouldn't understand why the problem hinged around the racking department.I also did bring up the fact that the union did try to get in twelve years agoapproximately and our employees didn't buy it then, and I feel that if theyknow both sides of the issue, I don't think they would buy it now, and thereforethey are privileged to know both sides of the issue before they get involved withthe union which is a one-way proposition, that they can get into it very easy butto get out is a very, very difficult job.I also mentioned that they are living in a free country and they will not beforced to join a union to keep their job at Preston Products any more so thanthey have got to belong to my political party, to my church, to my club, like theElks and the other organizations and I would protect their freedom .... I thinkthat would be about the gist of it.One person asked if theunion, if theunion gets inwill everybody be forcedto join the union even if they don't want to, and I said I would do every thing PRESTON PRODUCTS COMPANY, INC.327in my power to give them the privileges, as ,American citizens, that this countrydon't force anybody to do anything against their will, except obey the laws....I did also say the only job security we can give them is what we sell, that goesout from our rear door and does not come back ... we live in a business areathat we have a customer on one hand that we have to satisfy, the employees onthe other side that we have to compete for their labor at a price we can affordto pay ....On cross-examination, Albert Preston also remembered that a few days after one ofthe employees (Britt) at the assemblies asked him how he could gain advancementin the Company, he offered him a supervisory job. Conceding on cross-examinationthat in a pretrial affidavit drafted or reviewed by his counsel he had stated withregard to his March 18 speeches to the employees that "I told them that regardlessof the outcome, nobody will be forced to belong to the union against their wishes,"conceding that "I would venture to say that there is a contradiction between that[affidavit] and what I said today" and that "One of the two is wrong," Albert Prestonexplained at the hearing that "I don't think I had my thinking cap on as well whenIwrote that [affidavit] as- I do [testifying] today." 7Also on cross-examination,Albert Preston said he addressed the employee convocations on March 18 "Becauseof the fact a very few poor workers were dissatisfied with Preston Products."Heagreed that these workers could properly be described as "union rabble rousers," add-ing that he knew that "the union rabble rousers were poor employees" from "somevery loyal employees who have their welfare at stake, and they felt that they shouldtellme," and that in his speeches of March 18 he told the assembled employees whathis "feelings were about the union trying to get in."Respondent's employees (some extremely senior in its service),8 whom I credit,testified that at these plant assemblages the Prestons also said that they had "heardrumors that someone was trying to start a union at the shop"; "they would like toknow just who it was that wanted the union in there.Whether it was their old faith-ful employees or the new and disgrunted employees"; "why we thought we wanteda union in the shop"; they "wanted to know what a union could do that they couldn'tdo" and "just what was it that we thought a union could do for us that we couldn'tdo for ourselves, and would we tell them what it was that we wanted that we werenot getting"; in response to an employee's question about her vacation pay, that sinceshe had been out sick, "it wouldn't be right" to treat her the same as other employ-ees; in response to a question or questions as to what the hourly wage rate was,$1.65, $1.75, or $1.85, that "it was a dollar eighty-five, and, unless you had an AVOwritten by your supervisor that you were entitled to more"; "they didn't think thatwe needed the union in the place because the company was giving us as many benefitsas any union could get for us"; "if theie was a union in there that we would prob-ably have to pay high initiation fees and dues, and we would probably go on a strikeifwe got a union in there; and'. . . that we probably wouldn't be getting anythingmore than we had now, and probably less, and we wouldn't be getting turkeys andbonuses and things like that"; employees "would have more restrictions if he hada union in the places then if we stayed the way we were"; if the union came in theCompany "would have to raise the wages and ... the cost to the customers" and thatin case of "losing their customers there would be less work, and therefore we couldlose our jobs, and some of us would be laid off"; "if we insisted on a union thatthere was a possibility that Tony and, himself would get disgusted and then he didn'tknow just what would happen"; "they had not worked for twenty years to have some-one come in and tell them how to run their shop. They had never had a union con-tract and they never would"; they "would close the shop if the union got in"; andthat "before he would let the union come in that he would rather padlock the doors."Other employees, called as Respondent's witnesses and whom I likewise credit inthis aspect, to a degree corroborated the foregoing and also supplemented the Pres-tons' versions of what they told the assembled employees on March 18. Thus, Ruste-meyer testified that the employees were asked, "We want to know what is botheringyou" and "anything '[you] would like to have changed. Because [we] didn't realize7 Compared with his testimony at the hearing as to what he said to the assembled em-ployees on March 18, Albert Preston's pretrial affidavit also appears to be characterizedby significant omissions.Such variations and omissions sometimes cast ominous cloudsacross a witness' veracity.8Holt(18 years' service),Hines(10 years' service), Brown, Tofil(neeBazan), Heft,Millbrooks,and Martin.I am aware of and have considered possible surface incon-sistencies,which I do not deem to be material or to require rejection of the testimony ofthese witnesses in the aspects indicated. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat [you] were that unhappy"; that the Prestons wanted to know what could bechanged to make the employees happy; that Preston's response to an employee'squestion about why they were allowed only an 8-minute instead of a 10-minute break,was that some people took too long to walk back and forth from work; and thatwhen she herself asked why employees including herself had been told that "it wasagainst the policy" to give them a raise, Preston replied "that he didn't realize thatthis policy was in effect, because he didn't authorize it. If the policy was being prac-ticed that he would look into it." 9Rustemeyer agreed that Preston "might have"also said that "he knew the employees were unhappy because he had heard there wasa union in the picture."According to Rustemeyer's testimony, immediately afterthe assemblage, Albert Preston told her "he didn't want it [i.e., the Union] in, andwhy .... Because he felt since it was a small plant and since they -owned, it person-ally and since they have always gotten along with the employees and the employeescould talk with them and they could talk with us they didn't need a third party inbetween."Because of this, according to her testimony, Rustemeyer went right tothe union hall and took back the union card which she had previously signed there.The Prestons denied some, but not all, of these supplementations by employees ofwhat occurred at the March 18 musters.Thus, Anthony Preston denied, andRespondent's brief continues to do so, that he told the employees the Company hadnever had a union.However, it is noted that, notwithstanding this denial, AlbertPreston conceded he made a statement along this line on March 18 and that Respond-ent made statements along the same line to its employees in its preelection circularof May 8 (General Counsel Exhibit 17) wherein it told them, "You may have beenwith us when the union failed to organize our plant eleven years ago"; that the Boarddid in fact officially certify the Union in 1952; and that according to Preston's owntestimony at the hearing, the Company did enter into a contract with the Union fol-lowing an election and Board certification at that time 10 In view of substantial con-tradictions, inconsistencies, evasions, and lacunae in the Prestons' testimony, andbased upon testimonial demeanor observations and comparisons, as well as AnthonyPreston's own characterization of his powers of recollection at the hearing as "notfunctioning too well," upon the record as a whole I credit the foregoing amplificationsand modifications of the Prestons' remarks at the March 18 assemblages as thusrecounted by employee witnesses 11 and find that they were made.(b)Union's March 20 and 23 requests for recognitionand bargainingOn March 20 and 23, the Union requested Respondent to recognize and bargainwith it, offering to demonstrate its signed card majority.Respondent refused to bar-gain or meet with the Union or accept any demonstration. This phase of the caseis considered below.(c) Immediate sequelae of Employer's March 18 speeches and rejections ofUnion's March 20 request for recognition and bargainingFollowing on the heels of its March 18 plant musters and its refusal of the Union'sMarch 20 and 23 requests for recognition and bargaining, Respondent remedied6 The record(General Counsel Exhibit 25) establishes that following this meetingRustemeyer(aswell as other employees)received several raises in rapid succession,Rustemeyer receiving two, on March 23 and April 20.ID The previous organizational history as shown by the record is as follows.On Decem-ber 10,1952, the Union charged before the Board that Respondent had violated Section8(a)(1), (3),and (5)by layingoff an entiredepartment and refusing to bargain withthe Union although it had been certified by the Board as the employees' collective-bargaining representative.On this subject, Anthony Preston testified herein that theCompany (then a partnership, with himself as one of the partners) had entered into acontract with the Union (UAW), followingan election.The durationof the contract wasonly 4 months. Two months before this brief contract term, "we served notice on theunion that we were terminating it, and sixty days later the thing died "He added,"There were no union members at the time, on our payroll, when we signed the contract.There never had been anyunion duescollectedwhile the contract was in force . . . .After the contractwas signedwe had no contact at all with the union."There was nounion in the plant after that, until the time involved in the instant proceeding."The employees now in Respondent's employ may be considered to have testified at riskof Employerdispleasureif notreprisal, andthereforein a senseagainst interest-a factorwhich it has beenindicatedmay properly be weighedin assessingveracity. 'SeeGeorgiaRug Mill,131 NLRB 1304,1305, footnote 2, enfd.as modified 308 F. 2d 89(C.A. 5);Wirtzv. B.A.C.Steel Products,Inc.,312 F.2d 14,16 (C.A. 4). PRESTON PRODUCTS COMPANY, INC.329employees' grievances and instituted improvements in their conditions of employmentand wages. It is undisputed that Respondent substantially reduced the price it hadbeen charging its rackers for their workgloves,12 it remedied the unsatisfactory con-ditions in the ladies' roort, and added equipment or supplies-clean towels and anextra rack-there; in accordance with employees' desires, its converted its systemofmonthly to weekly pay deductions for hospitalization insurance premiums; itadded miscellaneous lunchroom or snack equipment or supplies for employees' use;itoffered promotion to a supervisory position to the employee (Britt) who hadraised this question at, one of the March 18 assemblies; and, continuing up to thevery day of the union election (May I1), it raised employees' wage rates, by 5 centsor 10 cents an hour, in some cases as many as three times in this brief interval.Analysis of Respondent's payroll data 13 indicates:Table IDates of Wage Increases by Respondent to Unit Employees DuringPeriod March 9 through May 11 14Number of unitDate:employees receiving wageincreases15March 9-------------------------------------------------30March 16------------------------------------------------25March 23------------------------------------------------17March 30------------------------------------------------52April6--------------------------------------------------28April 13-------------------------------------------------32April 20-------------------------------------------------17April 23-------------------------------------------------IApril 27-------------------------------------------------16May 4---------------------------------------------------16May 11--------------------------------------------------5Table IINumber of Wage Increases by Respondent to Unit Employees DuringPeriod March 9 through May 11 16Total number of unit employees------------------------------ 144Number of unit employees receiving 1 or more wage increasesbetween March 9 and May 11----------------------------- 13817Number of unit employees receiving 1 wage increase betweenMarch 9 and May 11-------------------------------------53Number of unit employees receiving 2 wage increases betweenMarch 9 and May 11-------------------------------------70Number of unit employees receiving 3 wage increases betweenMarch 9 and May 11--------------------------------------15is Credited testimony of employees Brown, Tofii, and Heft "stablishes that rackers wearworkgloves for protection against slivers and cuts ; that as many as four pair are requiredper week; and that Respondent charged employees 30 cents for each pair.According toBrown, rackers had complained to Plant Superintendent or Foreman Debski In Februarythat "it was too expensive for us to be buying as many gloves as we were at the pricethey were,"to which Debski's response was that"that's what Preston Products had topay for them, and they couldn't afford to sell them any cheaper to us."Right after theMarch 18 assemblages,where this complaint was renewed-according to Tofil and Heft,the very next day or two-Respondent without announcement or explanation halved theprice of these gloves to 15 cents.is General Counsel Exhibit 25.isAccording to Anthony Preston's testimony,he learned of the union activity duringthe week of March 9 or 16; see footnote 5,supra.May 11 was the date of the unionelection.u Some of the increases shown constituted a second or third increase during the aboveperiod.See table11, infra.39 See footnote 15,supra.37 Of five employees(excluding one (Stevens)on leave of absence during the period) whoreceivedno wage increase, three(Barr, Gardner,and Priest) quit. 330DECISIONS OF NATIONAL LABOR RELATIONS BOARDMinnie Whitley, who has worked for Respondent intermittently for 14 years andthe past 6 continuously, testified that around the end of March Albert Preston askedher in the plant "where had him and Tony [Preston] failed the girls and I replied bysaying this; that I didn't know if he and Tony had failed the girls, but that it camefrom poor supervision, and a lot of times things that had happened maybe theydidn't know about or wasn't told, and the girls probably got just fed up with it."Subsequently he told her, "Minnie, you have worked for us off and on for quite afew years, and you have been knowing us now for about twenty years, and it hastaken us a long time to build this place up to have it what it is today, and do youthink I want a union in here? Before I would have a union in here I would ratherclose the place down."On still another occasion in the plant, after she had signedthe union card and before the election, Preston "mentioned that if theunion camein that we would not receive a bonus, and we would not be able to have the partiesand family picnics that we used to have"; also, that in case of a union there wouldbe no more "hams and the gifts."Whitley's demeanor impressed me favorably andI credit this testimony.Respondent's former employee Elsa Martin testified that in April the second shiftrackers were assembled in the lunchroom and told by Albert Preston that "the girlsin the racking department on the night shift were the trouble makers for the union.And .that we should realize the company was doing their best for us, and .. .that we shouldn't be trying to get more than what the company could provide." I wasalsowell impressed by the demeanor of Martin and credit her testimony, which,like that of Whitley, is consistent in tenor with statements concededly made by AlbertPreston, already described, as well as with Respondent's statements to its employeesin its preelection circulars about to be described.(d)Employer's preelection circularization of employeesOn the Friday (May 8) before the Board-conducted election of Monday, May 11,Respondent distributed circulars to its employees in the plant.According to witnessHines, whom I credit, these were handed out by Albert -Preston with 'paychecks.Different forms of circulars were used for older and for newer employees.The onefor older employees, headed "To Our Long Time Friends and Fellow Workers,"included the following statements:Let's keep on working in a friendly situation.Union demands 18 will justcause us to clamp down and eliminate many things, bring dictatorial workingconditions, time study, motion study, loss of privileges .... If you feel condi-tions are bad now, they may be a lot worse later ....You may have been with us when the union failed to organize our plant elevenyears ago.19 ... you have never had to tighten your belt through a long drawn-out strike.Did you ever think what would happen to your job if Al and Tony should gettoo discouraged? ...Remember-getting into the union is easy.But after you have made thatmistake, getting out may prove a very expensive and costly experience for you.DON'T CUT YOUR OWN THROAT NEXT MONDAY-VOTE NO!The May 8 preelection circular to newer employees, headed "To Our NewerFriends and Fellow Workers," contained the following:Many of our older employees have worked here and enjoyed job security formany years ....It is a fact that, if we had to. suffer with a union on our back all those years,we never would have grown to the size we are. AS A RESULT, YOU WOULDNOT BE WORKING IN THIS FACTORY TODAY. Give this a good, longthought.18It is noted in this connection that no union demands had been made.Respondenthad refused to recognize,meet, or negotiate with the Union.1eLongtime employee Holt testified that for a time,in the 1950's,shop-employees hadbeen represented by the Union(UAW). IcreditHolt's statement, which is supportedby documentary evidence.See footnote 10,supra. PRESTON PRODUCTSCOMPANY, INC331We are banking on your help to let us grow and give still more jobs to otherpeopleThis is what President Johnson is talking about when he mentionseconomic growthBe careful not to swallow the union propaganda for a heaven on earthGivea serious thought to how many factories the unions have closedStudebakerhad to move to Canada Packard and Hudson couldn't take the union abuseand went out of businessRemember-getting into the union is easyBut after you have made thatmistake-getting out may be a very expensive and costly experience for youDid you ever think what would happen to your job if Al and Tony shouldget too discouraged?DON'T CUT YOUR OWN THROAT NEXT MONDAYVOTE NO ON MONDAYEmployees also received by mail at their homes, at the same time, another circularfrom Respondent, addressed "To All Our Employees and Their Families," whichincluded the followingFACT I It is your company-PRESTON PRODUCTS-thatprovidesyou with benefits and good working conditions, andsigns your paycheckNounion ever has, or ever will do these thingsThey want your $5 00 a month****Fk*FACT IIIA union doesn't "get" you anythingOnly the Company thatgets the business and pays you can give you anythingFACT IV If the union gets in, all of the wages, fringes and working con-ditions you now enjoy are up fornegotiationIn other words, we will be start-ing fromscratch*******FACT VIWe have provided twenty years of job security without anyunionThink it overMany of our customers are from out of town and they can send theirwork elsewhere if they can't depend on us*k*****This coming Monday, lets tell the union-positively-we don't want theirhelp or their union dutiesWewill continue to do better without outsidersVOTE NO ON MONDAY'(e)Employers May 9 reception and banquet for employees, and benefitsdistributed and announced thereOn Saturday night, May 9, before the Board-conducted election of Monday,May 11, Respondent held a catered banquet for its employees at a private club, pre-ceded by a reception for them at the plantRespondent had held spring parties for its employees prior to 1964These wereunpretentious get togethers, described by witnesses as "Polish weddings," almostinvariably at cinderblock walled St Hyacinth's Hall in the industrial area, with foodof the Polish sausage, sauerkraut, chicken, meatball, mashed potato variety, set outon long wooden tables-although undoubtedly pleasant, hardly gala affairsIncontrast to this prior consistent pattern of "Polish weddings," on May 9, 1964, theemployees were first foregathered at the plant in the late afternoon for a "hospitalityhour" at which hard and soft liquid refreshments were dispensed and corsages dis-tributed, and they later proceeded to a catered steak banquet at the carpeted, "exclu-sive" Elks Club in the residential area 20As one employee (Hines, in Respondent'semploy for 10 years) expressed it, "There wasn't any comparison "Comparative cost and other data for the May 9, 1964, banquet and previous springparties, including gifts there distributed, shown in the following tables, are derived20 Findings relating to the May 9 reception and banquet are based upon the compositecredited testimonyof the witnesseson bothsides-much of it consistent-who testifiedon the subject 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom testimony of Respondent's acting office manager and head bookkeeper, Geral-dine Lockman, and stipulated facts,Tables III and IV compare party costs for1964 and 1963:Table IIIUnanalyzed Comparative Spring Party CostsItem(s)19631964Hall rental--------------------------------------------------------------$50 00----------------Dinners-----------------------------------------------------------------157 0021$617 05Potato chips and peanuts-----------------------------------------------5 78----------------Film rental --------------------------------------------------------------45.0045.00Projector and screen-----------------------------------------------------7.50----------------(Door prizes) ----------------------------------------------------------------------------Polka band-------------------------------------------------------------60 0060 00Liquor------------------------------------------------------------------93 9972 74.47Beer and soft drinks ----------------------------------------------------24 86(23)Flowers-----------------------------------------------------------------27.04----------------Table decorations-----------------------------------------------------------------------11 50Total--------------------------------------------------------------471 17808 02Approx. No of employees attending-------------------------------------90139Approx. cost per employee (unanalyzed)---------------------------------$5 23$5 81Approx. cost differential per employee (unanalyzed) ----------------------$ 58+$ 58*On hand previously.Table IVAnalyzed Comparative Spring Party Costs 24Item (s)19631984Hall rental and dinner --------------------------------------------------$207 0093 26 $617 05Liquor, beer, and soft drinks --------------------------------------------93.99{24 863774 47ITotal-------------------------------------------------------------325 85691.52Approx. No of employees attending-------------------------------------90139Approx. cost per employee (analyzed)-----------------------------------$3.61$4 97Approx. cost differential per employee (analyzed)-------------------------$1.3624+$1.36At the May 9 banquet, the employees were addressed by both Prestons.AnthonyPreston announced that on June 1 the Company was placing into effect a new insur-ance plan for employees, upon which the Company would pay the full cost for eachat Includes liquor,beer,and soft drinks at Elks Club only.zaAtplant"hospitality hour"preceding Elks Club banquet.ss See footnotes 20 and 21,supra,and related text.24 Identical items duplicated and unchanged each year(film rental and band)have beeneliminated,insignificant items(potato chips and peanuts,projector(1963),and tabledecorations(1964))have been eliminated or balanced off against each other,and incom-plete items(flowers-no cost figure given for corsages in 1964)have been eliminated.25Membership or other dues(or emoluments)presumably permitting use of the ElksClub facilities are not shown, since not disclosed.It is obvious that such a cost factor,whether open or occult,would amplify the disparity between the net cost of the partiesin the years shown.Includes liquor,beer,and soft drinks at Elks Club only.27At plant"hospitality hour"preceding Elks Club banquet. PRESTON PRODUCTS COMPANY, INC333employee (instead of only a portion of the premium, as under theexisting,poorercoverage), and a printed brochure describing the new plan was distributed toemployees 28Albert Preston told the employees that "work had beengoing fine,that we had lots of orders, and he was glad we could keep busy as we had been," 29and distributed gold and silver watches (depending upon length of employment) toemployeesTables V and VI, derived from stipulated data, show the comparativecost of gifts distributed to employees and of spring parties including giftsTable VComparative Cost of Spring Party Gifts to Employees196219631964Total cost$28619$625 61$2 834 37ArticleElectric clockHeating padWatch (2 kinds)No of articles purchased78111180Approx cost per article$367$564$15 75Approx cost differential per article over precedingyear+$197+$10 11Table VIComparative Cost of Spring Parties Including Gifts19631964Approx party cost per employee (analyzed)30$361 -_ -$497Approx gift cost per employee$564___$15 75Approx total cost per employee_ - _$925$2072Approx cost differential per employee-$1147____+$1i 47Approx percent differential per employee224% less224% moreAt the May 9 banquet, Albert Preston also announced that slips would be distributedto employees showing the amounts of bonuses they would be receiving, since the bonuschecks were not ready yetHowever, only one bonus slip was handed out that night,the remainder being deferred on Anthony Preston's statement that the balance wouldbe distributed at the plant on Monday, i e , May 11, election day 31With regard to these bonuses, and without attempting to analyze bonus paymentsto specific employees, bookkeeper Lockman's testimony showed that the gross totaldisbursed in 1964 was not significantly disproportionate to thegrosstotals of 1963 orssAlbert Preston first denied at the hearingthaton May 9 any statement was madeby himhis brotherAnthony oranybody elsethat the Company would start paying thefull costof employees'insurance as of June 1After a brief recess, however,he revisedthis to concedethatAnthony did indeed announce'that the company wouldpay the fullcost instead of half cost"of the employees'insuranceHe also conceded that this Improved insurance coverage was not placed into effect on June 1 as announced(Insteada different plan was placed into effect on July 20, although Respondent commenced payingemployees'full costs on June 1 under the existing old plan which was continued untilJuly 20 )3 This statement should be considered in the light of relatedcontemporaneous state-ments which Respondent was making to its employees in preelection circulars distributedto employees the day before(supra)80 See table IV,supraSiCreditedtestimony of Holt and Hines establishesthatthe May 9,1964, banquet wasthe first timethatbonuses were announced in advanceof payment 334DECISIONS OF NATIONAL LABOR RELATIONS BOARD1962, considering the increase in employees.32However, although the 1964 bonusslips were prepared on Saturday, May 9 specifically so as to be ready to be distributedor announced to the employees at the banquet that night (2 days before the Monday,May 11 Board-conducted election), according to Lockman the 1963 bonuses had beendistributed at'the spring party onJune 8.With regard to 1962, Lockman professedshe "really can't remember" where that year's bonuses were distributed although shedid not think it was at the spring party.33sa Respondent's records (Respondent Exhibits 5, 6, and 7) show :YearGross Total BonusNo. of Employees1962-----------------------------------------------$4, 040521963-----------------------------------------------5, 700691964-----------------------------------------------12,239143It is, however, to be noted that such crude total figures yield no refined information.For example, although upon the abovebasisthe "average" per employee in 1962, 1963,and 1964 was respectively $77, $82, and $85, the bonuses-by way of illustration-ofGerald Vidro and Donald Vidro (at least one of whom was a spearhead of antiunionactivities, apparently with Respondent's knowledge and assistance) increased from $175in 1963 to $208 and $236 In 1964. According to Lockman's testimony, the basic formulafor the bonus to persons employed 2 or more years is twice the employee's average weeklypay (for persons employed only 1 year, only 1 average week's pay), raised or lowered bymanagement (i.e., the Prestons) in its discretion.Specifically with relation to the in-crease of Donald Vidro's bonus from$175 in 1963 to $236 in 1964, Lockman explainedthat it was not "necessarily" due to a salary increase but because "His efficiency couldhave increased, and his attendance could have been better."ssLockman averred a belief that the Company is legally required to pay out (or at leastdraw and date checks for) bonuses by May 15 in view of the fact that they are carriedas accruals on the books of the Company, whose fiscal year ends February 28, and that"accruals" of this type are supposed to be paid out by the 15th day of the 3d monthfollowing the close of the bookkeeping fiscal yearWithout attempting to resolve thepossible tax law or practice question raised (as to which, cf. 1954 Internal Revenue Code,sec.267),Respondent's attempted explanations for zeroing in on the exact dates ofMay 9 and 11, the latter precisely when the Board-conducted election was to be held (atRespondent's practical insistence), are wholly unconvincing.Even assuming Lockman'sbelief was validly founded, genuine, and correct, it would not satisfactorily account forthe practice here followed of bonus announcements and bonusslipdistributions (notpayments) on precisely May 9 and 11 (election day).Upon the basis of the record as awhole, I am convinced that the bonus announcement and slip distribution were timed formaximum psychological impact upon the employees' protected activities and the election,as discussed below.After what impressed me as needless equivocations inconsistentwith candor (as well as inconsistent with testimony of Albert Preston) on various phasesof why and how the bonus slips came to be prepared precisely on May 9, the very dayof the Saturday banquet preceding the Monday, May 11, election, Lockman finally con-ceded on cross-examination that "on Saturday, May the 9th, the reason [for] . .working so diligently to get the bonus checks prepared was so they would be available forthe party . . . . Not to meet the May 15th [alleged tax] dateline." On this subject,Albert Preston testified that the bonus activity occurred on May 9 because he had waited"until the last minute."Asked by General Counsel on cross-examination what he meantby "last minute," Preston replied: "The last day, the day of the party. If you don'tunderstand what is meant in this country by the word last minute, it refers to a generalterm, referring to a part of the day which takes a short time, the last minute. Thisparticular expression I am using last minute as the last day."Pressed by General Coun-sel as to why he had to regard "the day of the party" as the "last minute" or "deadline,"Preston responded: "May I ask you a question?Are you a foreigner?Are you? Aren'tyouaccustomed to American expressions?"Thereupon, asked why the bonuses could nothave been attended to the following week (i e., after instead of just before the Board-conducted election), Preston explained, "Because our custom has been to give out bonusesat our company banquets . .It is a custom we have followed regularly."However,when called upon by General Counsel to produce records as to the distribution of bonusesat other spring parties, Respondent's counsel stipulated upon the basis of Respondent'srecords that the only other occasion when bonuses were distributed at any spring party was PRESTON PRODUCTSCOMPANY, INC.335Timing of Employer's May 9 Banquet for EmployeesEvidence was adduced bearing on the timing juxtaposition of the May 9 banquetrelative to the May 11 election.Mary Lou Heft, a racker whose wedding day wasMay9, testified that toward the end of March Anthony Preston asked her the datesof her "shower" and wedding, "because he was planning to have a shop party and hedidn't want it on either of those days." She told him the "shower" would be onApril 11 and the wedding May 9. At the hearing, Anthony Preston denied ever speak-ing to Heft about these subjects, testifying that "Outside of saying hello, I have neverinmy life spoken to Mary Budwick [,zee Heft] about any showers or about anyweddings."Reference has been made to testimonial characteristics of the latterwitness.So far as Heft is concerned, after observing her testify I cannot bring myselfto believe that she would conjure up such a yarn about her important matrimonialdates and then perjure herself so convincingly about them. I resolve the indicatedtestimonial conflict in favor of Heft's version.A further clue to Respondent's real reason for selecting May 9 as the banquet datewas provided in the testimony of Albert Preston that prior to 1964 spring parties wereheld between February 15 and June 8; thus indicating nothing immutable aboutMay 9, or for that matter about any date in May. He also testified that arrangementsfor the Elks Club were consummated 2 to 3 weeks before May 9, and that he postedan announcement thereof on the bulletin board on April 28 (the date on the announce-ment itself).Asked on cross-examination whether he knew at the time (April 28)that there would be an NLRB election on Monday, May 11, his answer was, "I don'trecall."He conceded, however, that there had also been posted on the bulletin board,on April 22 over his signature dated April 22, an announcement that there would bean NLRB election on Monday, May 11.34Still further light was cast on Respondent's true motivation for the selection ofMay 9, 2 days before the election, as the date for the banquet and for the programingof the new benefit announcements there made, by the testimony of Respondent's wit-ness, Stanley T. Droski.Itwas the insurance agency of Droski,a lifelong friend ofthe Prestons, which procured the new group insurance policy for the employeesannounced at the May 9 affair.Droski's testimony indicates that prior to May 9Respondent had maintained for employees an accidental death insurance coverage,upon which it paid full premiums, and Blue Cross, upon which it paid part premiums.According to Droski, he had suggested employees group insurance to the Prestons in1962 and 1963, but had been turned down because of its cost. According to his testi-mony, he renewed the suggestion in January or February,35 with a view towarddeveloping a plan under which the cost to Respondent would be "less than what theywere already paying," and explored the matter further in March and April, but thePrestons were not prepared to take a position because of indecision as to how muchto contribute toward premiums.When, on May 4, a decision had been reached by thePrestons, Droski at once placed a "rush order" for brochures describing the new plan(normally such brochures, printed in Hartford, take 2 weeks to obtain).AccordingtoDroski, the reason for the "rush older" on the brochures was "Because TonyPreston-or maybe Al-I don't remember just which one it was-wanted to presentit to the employees at their annual banquet.They wanted to have the book for thatbanquet." 36In 1963, on June 8. After elaborate equivocations and testimony inconsistent with thatof Bookkeeper Lockman on this subject, Preston finally conceded on cross-examinationthat "the only reason" he "worked so hard on May 9, 1964 to get those [bonus] checksout was so they could be distributed to the employees at that banquet."as The Acting Regional Director'sDecision and Direction of Election here is datedApril 16."Droski was a less than satisfying witness as to dates, regarding which he vacillatedvaguely"Actually,the improved insurance plan(Aetna plan)described in the brochure dis-tributed to employees at the May 9 banquet, where it was announced that it would beplaced into effect on June 1, was never placed Into effect. It (Aetna plan) was scrappedin favor of another plan said to afford better coverage(North America plan),effectiveJuly 20(the :-e of the expiration of the old Blue Cross coverage).Droski testified thatthe cost to the employer under the "North America plan" was the same as it would havebeen under the "Aetna plan," and that the cost to employees under the "North Americaplan" was "substantially"the same as it would have been under the "Aetna plan." Eachplan involved payment by Respondent of the entire cost of the coverage applicable to theemployee himself, with the employee paying the cost of coverage of members of his family. 336DECISIONS OF. NATIONAL LABOR RELATIONS BOARDDroski's testimony indicates that although he may indeed at times have attempted tosell the Prestons on the idea of group insurance for employees to replace the existingcoverage, he was unsuccessful in this endeavor and that no actual decision was madebefore about May 4,37 when a "rush order" was placed for descriptive brochures soas to assure their availability for distribution to employees at the May 9 banquet-even though the plan described in those brochures was never placed into effect.According to Droski, the improved coverage finally placed into effect July 20 con-sisted of life insurance, major medical expense insurance, and weekly income insurancefor accident or illness unconnected with occupation-undoubtedly a valuable, sub-stantial improvement over existing employee coverage.(f)Employer's posting of election propaganda and distribution ofbonus slips on election day (May 11)After denying that Respondent ever told its employees to vote no in the election,38Albert Preston modified his testimony and conceded that on the day of the election(May 11) Respondent posted signs with "yes" and "no" boxes and a red "X" in the"no" box, with the slogan "Let's grow-vote no."Also on election day, prior to voting, some employees were given bonus slips indi-cating the amounts of bonuses they would be receiving.39(g)Employer's payment of bonuses and accompanying commentsafter election-further threatsActual payment of bonuses promised to employees at the May 9 banquet was madesubsequent to, but during the week of, the election.Respondent's longtime employee,Hines, testified that when Albert Preston gave her a bonus check on May 13, he com-mented, "Estelle, here is your bonus,40 and I hope you take an interest in the future inyour work that you have done in the past,41 even if you did vote `Yes' for the union."Hines answered, "Al, it was a secret ballot, and no one would know how I voted."When Preston "started to say something about trouble," Hines remarked that "a lotof the trouble started from having poor supervision and the way they treated thepeople."Preston said, "Do you think I would let some s.o.b. come in here and tellme how to run this place?"Hines "told him no ... [you] said it." Preston continued,"If you think the supervisors can get tough, I'll show you how tough I can get."Hinestold him she didn't care how tough he could get. I credit Hines' testimony.2.Employer's assistance to antiunion committee; interrogation ofemployees by counselAs indicated at the outset, the Union lost the election of May 11, and thereafterfiled objections and unfair labor practice charges.On October 2, the Board's ActingRegional Director issued the complaint instituting this consolidated proceeding.(a)Wolven's retainerTestifyingasRespondent'switness, its employee Rogers Ivan Friar stated thatalthough he had never signed a union card,42 nevertheless, after fellow employee87Droski also indicated in his testimony that it was not until April or the end of Marchthat the Prestons informed him what portion of the employees' premiums Respondentwould pay.38Respondent'sMay 8 and 9 circulars will of course be recalled in this connection.19 Credited testimony of Hines and Tofil establishes that they received bonus slips fromAnthony Preston on the morning before the afternoon election.Undoubtedly some others,for example, Brown, received theirs after voting.40Hines received $96 as her bonus on May 13, 1964,compared to $140 in 1963.41There is no indication that her work had been less than satisfactory.42Although Friar testified that the only reason he went to a union meeting-contraryto his testimony, his signatures on attendance sheets show he attended two union meet-ings-was because "I wanted to hear what was going on, that's all."Asked on cross-examination whether he ever related to management what occurred at the union meeting,his answer was, "I can't recall-I may have said something to Mr. Debski,the plant super-intendent.I can't recall any lengthy conversation about it, no, sir."The entire pictureindicates Friar was close to, if, indeed,not directly allied with management.As shownbelow, Loren Smith, then already a supervisory employee, was also on this "employees'committee" which retained Wolven. PRESTON PRODUCTS COMPANY, INC.337Gerald (Jerry) Vidro 43 told him "he had an attorney in mind in Rockford," inDecember he went to the home of attorney Wolven, with employees Vidro andCrothers, and they retained Wolven as attorney in "this matter."Employee LorenSmith, an intervenor, testified as Respondent's witness that he, Gerald Vidro, Friar,Doran Myers, and Levanduski 44 were members of an employees' committee whichretained Wolven because "the union was ... holding back our raises and everything,""since this ... unfair labor practice had been going on"-"The plant supervisors saidthey could not give anybody raises at the top rate because of unfair labor practice[charges by the Union] .... I can name three or four supervisors .... I can name[Plant Superintendent] Norman Debski, I can name Tony Preston, and believe that'sall-only two." Smith testified that he has about 16 employees, including Levan-duski,working under him, and, among other things, recommends raises for them.Although Smith denied he "told" Levanduski to retain Wolven to represent him, Smithconceded that he "talked to him about it."Employee intervenor Levanduski as Respondent's witness confirmed Smith's testi-mony that Smith-Levanduski's supervisor-was a member of the committee retain-ing Wolven. Employee intervenor and Respondent's witness Lipinski testified that shewent to the home of Gerald Vidro, "head plater on the line," around the end ofNovember, to meet Wolven after Vidro had told her that he "would like a group of usto come to his house and meet with an attorney." At this meeting Wolven "told us thecharge the union had against the company, against Preston Products ... that's whatmost of the conversation was about." Employee intervenor Doran Myers (also testi-fying as Respondent's witness) stated that he was one of the original four who went toWolven's home. In agreement with Smith and Levanduski (but unlike Friar), Myersstated that "there was an employees' committee formed"; and that its purpose was "toget a lawyer-you know-to defend the employees."He later said, in response to aquestion by Wolven, that the purpose of the "employees' committee" was "To try tokeep the union from coming in."Various intervenors, professed clients of Wolven, displayed seemingly less than theusual degree of acquaintance of client with attorney or other behaviorisms normallyuncharacteristic of such a relationship.Thus, intervenor Loren Smith (who describedhimself as a supervisory employee of Respondent) testified on cross-examination:Q. Have you ever met a gentleman by the name of Edmond Wolven?A. Edmond Wolven?Q. Yes.A. That could be the attorney's name.Q. Pardon?A. I don't recall.That might be the attorney's name.Q. Did you evermeet anattorney by the name of Wolven?Mr. STOKES [Respondent's counsel]: I object.TRIAL EXAMINER: Overruled....The WITNESS: I won't say because I don't recall the name. [Witness nodshead toward Wolven.]Q. Have you talked to any other attorney about this case?A. Yes, I discussed it with Jim.Q. Jim?A. Yes. [Pointing to James Stokes, Respondent Employer's attorney.]13Employee intervenor,Lipinski, testified,as Respondent'switness,that Gerald Vidroat this time was "head plater on the line.""It is noted that of these,Smith, Myers,and Levanduski were permitted to Interveneat the outset of the hearing,together with Edna Satterfield(who, it later in the hearingtranspired,had obtained her signed union authorization card back from the Union beforeitmade its recognition request; on Respondent and whose card was not involved in thatrequest: had this fact been disclosed at the outset,she would not have been permitted tointervene,for reasons set forth above under the "The motion to intervene").Vidro andFriar did not sign union cards.Levanduski appears to have been working under Smith,who had authority to recommend raises in his pay.On the second day of the hearing,Attorney Wolven stated he had been retained since the day before by seven additional em-ployees (Grinnell,Harris, Kiliszewski, Lipinski, Rapier, Stone, and Topolski) who hadsigned union cards and who were therefore permitted to intervene.Thus,out of 82 unitemployees who signed union authorization cards, only four (including Satterfield, who waspermitted to intervene, as explained above, only because of nondisclosure of material facts ;and including Levanduski, a subordinate of Smith) sought to intervene on the first day ofthe hearing, 7 more the next day, and none thereafter.221-731-67-vol. 15S-23 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDWolven indicated on the second day of the hearing that he had been retained sincethe day before by employee Elizabeth Ann Stone (as well as by others), who wasthereupon permitted to intervene.When Stone thereafter testified, as Respondent'switness, she first stated that about a week before the hearing Friar asked her if shewanted to talk to Wolven, who was in the company office, and that her supervisorJosephine Banka during worktime "asked me if I would go with Roger [Friar] andI did." She later testified that she called Wolven up, but that she did not know wherehis office is "because I haven't been in Grand Rapids too long . . . but I had thenumber and called him" after she had looked him up in the Grand Rapids telephonebook. (Wolven's office is not in Grand Rapids.) She testified that she had lookedup his number in the Grand Rapids telephone book because "I heard that he was agood lawyer and that he would represent me." She later testified, "I don't know ifanybody really told me or not. I just imagine every lawyer is a good lawyer."In response to questions by General Counsel, intervenor employee Rapier (alsocalled by Respondent) several times stated that her attorney's name was "Mr. Wolks"and repeatedly referred to Wolven as "Mr. Wolks."Respondent's employee-witness, Walter R. Myers (not an intervenor), testified oncross-examination that he is represented by an attorney herein, pointing to Wolven,whose last name he does not knowWhen, however, Myers indicated that it wasStokes(i.e.,Respondent's counsel) who gave him a typewritten statement which he(Myers) had in his hand at the hearing, Stokes directed the witness (Myers) not toshow it to General Counsel since "I [Stokes] considered that as part of my workproduct and also privilege between attorney and client."Myers, however, stated thatStokes was not his attorney and does not represent him but that Wolven is, althoughhe (Myers) did not hire him and "I have no idea who did." Later, Myers denied testi-fying that Wolven represents him, but that Wolven is "the lawyer of the employees"and as an employee he represents him too.On "cross-examination" by Wolven, thelatter elicited from this witness that he had never signed a retainer nor asked Wolvento represent him herein.Respondent's employee-witness, Topolski, also an intervenor, testified that Friarhad told him Wolven should represent him; that "they wanted somebody to have anattorney" and that "Roger [Friar] came up to me and said an attorney can't call you,so could you call the attorney and I said sure ...."On cross-examination, this wit-ness of Respondent swore that Friar told him that "the company's attorney hadreferred him to Mr. Wolven." 45 Topolski also testified that "Roger [Friar] said wedon't have to worry about [Wolven's fee].He said we will pay it . . . Roger[Friar] said we didn't have to worry about it, we will pay for the attorney."On the subject of his retainer, Edmond R. Wolven, appearing as counsel for theintervenors and called as Respondent's witness, testified that he is an attorney-at-lawwho has practiced in the Grand Rapids area since admission to the bar in 1957.According to his testimony, around late November or early December (after thecommencement of this unfair labor practices proceeding), Gerald Vidro, then astranger to him, telephoned him that he and some other Preston employees wished totalk to him "about some problems they had at the plant ... the UAW was organizingthe plant and that he and some other employees had some questions about it that theywould like to ask me."Wolven denied that he was ever "contacted by any memberof the Management group at Preston Products, as you would know that group ... forthe purpose of representing anybody in this proceeding."After Vidro's telephonecall,Wolven met with Vidro, Friar, and Crothers in Wolven's home in Rockford,where "I [Wolven] discussed with them the complaint [in the instant unfair laborpractices case] and the present status of the proceeding" and told them "possiblethings that could be done."Wolven ascertained that although these three had votedin the election, none had signed a union card.There is no indication in Wolven'stestimony that he was aware of, or that he inquired, whether any of these employees-or any other member of the "employees' committee" (e.g., Loren Smith)-consultinghim then and thereafter, was connected with management.After ascertaining fromthe three at this initial meeting that they had not signed union cards, Wolven indicated"that it was quite important to find out the mechaniocs of how these cards [of otheremployees] were signed .... I indicated to them my inclination at that time was totalk to some employees in connection with the signing of these cards." SubsequentlyWolven, according to his testimony, reiterated to Vidro or Friar that "I felt it wasgoing to be necessary for me to talk with some employees that had signed cards, andI asked them if they knew of any persons that had signed cards"; and when Wolven45 This was not denied by Friar or Stokes. PRESTON PRODUCTSCOMPANY, INC.339suggested a meeting place "near" the plant and Vidro indicated doubt as to "howgood an attendance we would get," Wolven suggested a house meeting or meetings,which Vidro thereupon arranged at his (Vidro's) home. Prior to the first of thesemeetings,Wolven drafted, had typed at his office, and had mimeographed, the follow-ing questionnaire form ("Wolven questionnaire") :[The "Wolven Questionnaire"]46QUESTIONNAIRE1.Did you sign a Union authorization card?2.What do you think the card said?3.When did you sign the card? (Between when and when or at what event ifyou don't remember the date.)4.Who asked you to sign a card?5.What was said by the person who asked you to sign a card?6.Did any supervisor ask you to sign a card?7.What did you tell that person when you signed the card?8.Did you hear anyone from the Union make any other comments at any timeabout signing cards, for instance, at organizing meetings, etc. If so, what wassaid and by whom?9.Did anyone say that signing a card would mean having an election? If so,what was said? 4710.Did anyone threaten you if you didn't sign a card? If so, what was said? 4711.Did anyone say you'd lose your job if you didn't sign a card? If so, whatwas said? 47I have read the foregoing questions and answers. The answers are true to thebest of my knowledge and ability.Date: ------------------------------------------------SignedAt the first group meeting in Vidro's home, in the second week of December,Wolven (according to his testimony) "went over the complaint" with the seven oreight employees there and asked them to fill out his questionnaire.Two employees,Stella Strzalko and Nila Soltysiak-neither of whom had signed a union card-askedWolven "to represent them in connection with these proceedings."Wolven "told themthat I would like to meet with some other employees and have similar questionnairessigned."Another meeting was held at Vidro's house and Wolven passed out morequestionnaires.As of the end of this second meeting, Wolven had not been retainedby any employee who had signed a union card, although such employees were present.Wolven told Vidro that this was "completely unsatisfactory" and asked Vidro to try toarrange for the use of the Company premises.Vidro soon informed Wolven that hehad "received permission to use the company cafeteria," and Wolven asked him to"arrange for notifying the employees of these two meetings [i.e., one for each shift]."(b)Wolven's plant speeches to employeesTestifying as Respondent's witness, Friar stated that it was he who posted thenotices announcing Wolven's speeches to the employees in the plant-on the com-pany bulletin board and in the cafeteria.Friar testified that these announcementshad been typed by Respondent's Personnel Manager and Executive Secretary Henkel,to whom Friar had dictated them. Further according to Friar's testimony, "I knowI had an okay to put it up," from "Mr. [Anthony] Preston .... I merely showed it tohim ....He looked at it and handed it back and went like this [nodded his head yes]."Although Respondent's witness Lipinski (an intervenor) testified that the bulletinboard notice of the meeting was "signed employees committee," Respondent's witnessTopolski (also an intervenor) testified that there was nothing on the notice to indicateitwas by an employee or employees as distinguished from the employer.Accordingto Topolski, at the meeting Friar introduced Wolven to the plant employees as "ourattorney."Respondent's employee-witness, Floehr, testified that she attended a plantmeeting in the lunchroom after her shift ended at 1 a.m., because of a notice on thebulletin board "for us all to be there." She testified that Wolven addressed theassembled employees for 15 to 20 minutes. She was introduced to Wolven by Friar,and one or the other of them "told me when he [Wolven] talked to me the first time"48 Blank space for answer is providedaftereach question.47Thepotentially leading or suggestive nature of these questions is noted. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDthatWolven represented all of the Preston employees.Wolven distributed his ques-tionnaire to the assembled employees.Also testifying regarding thismeeting,Respondent's employee-witness, Stone, an intervenor, stated that she attended themeeting because of a bulletin board notice "to the effect anybody that was there duringthe time that this thing was going on, that there would be a meeting after work."Stone testified that at this meeting addressed by Wolven, the latter handed out, read,and explained a questionnaire (which she signed); that this was "the first time I hadfound out that when I signed a card it wasn't represented the way I thought it was";and that Wolven (whom she had not met before) told them he had been engaged bysome of them, including Friar, and that "anybody that was interested in having thiscleaned up [was] to sign a statement to that effect." She filled out and signed thequestionnaire.Respondent's employee-witness, Grinnell, also an intervenor, testified that he wentto this assembly after Friar told him that "there [is] going to be a meeting in the lunchroom after work"; and that at the meeting, Wolven told the employees "there wassome mix-up or some-something between us signing union cards to have the unionrepresent us in the plant ...."Respondent's employee-witness Rothbard testified thatat the assembly, which she attended, Wolven "outlined what the steps could be, orthe advantages of this signing of the group that had employed him"; and, although shefirst admitted that Wolventold the employees that "the company had been good to youin providing you with holidays, hams, bonuses," she then claimed she didn't "recall"that.Rothbard recalled that Wolven also told the employees "there would be someinvestigation and that the truth and only the truth would be accepted"; she filled outand signed a questionnaire which was handed to her, including a question as to hersigning a union card.According to Wolven, when he addressed the employees at these plant cafeteriameetings he told them he had been retained by some of them and was "interested ingetting information in connection with a hearing that would be held involving chargesagainst the company."Further according to Wolven, "I told them that I was not thecompany's attorney, that I couldn't order them to stay, that they didn't have to tell meanything," 48 but would appreciate answers to the questionnaires which he distributedand collected49Asked whether any management representative was present, Wolventestified, "None that I recognized.Neither one of the Prestons ... As far as my ownknowledge ...." Asked whether either of the Prestons knew about these meetings,Wolven replied, "To my personal knowledge I don't know if they did or not." 50Wolven further testified that he "read the Complaint" in the instant proceeding to theemployees, without comment.He also testified that after ascertaining from the com-pleted questionnaires which employees had signed Union cards, he told Vidro hewanted to talk to the employees who had signed the cards.(c) Interrogation of employees by Wolven and StokesThe cumulative credited testimony of Respondent's witnesses,51 including Wolvenand Stokes, establishes that prior to the instant hearing various employees weresummoned to the plant offices (or conference room) to meet and be questioned byWolven, and that subsequently employees were again called there to be questioned byStokes as well as Wolven.These employees were summoned by either Personnel18 It is noted that none of the numerous employees,including the intervenors,testifyingas Respondent's witnesses,confirmed this or indicated that any such precautionary warn-ing was uttered.se It is noted that approximately 9 months(and events listed in the attached chronologymarked "Appendix A") intervened between,the employees'signing of the union cards andthe execution of these questionnaires.Wolven testified that he has not received reim-bursement for the expense of mimeographing these questionnaires,nor any fee either fromanybody as yet.co It is observed in this connection that both Wolven and Friar testified that approvalfor the use of the plant cafeteria for this purpose had been obtained from the Company(according to Friar, from Anthony Preston, who approved the posting of the announce-ment of the meetings in the plant). Under the circumstances, and considering thatWolven had been apprised that his use of the premises for the indicated purpose hadbeen authorized, I find that Wolven had knowledge that Respondent'knew about themeetingsiiHarris, Smith, Stone, Rapier, Doran Myers, Levanduski, Walter R. Myers, Rothbard,Lipinski, Topolski, Kiliszewski, Grinnell, Friar, Wolven, and Stokes. PRESTON PRODUCTS COMPANY, INC. ,341Manager and Executive Secretary Henkel or by Roger Friar,52 in almost every caseduring the employees' paid working time, and usually if not invariably with theapprobation of managerial or supervisory personnel.I find Friar's testimony that "a lot of" the employees were called to speak to Stokesand Wolven "on their breaks" to be contrary to the testimony of employees anduntrue.Friar's testimony was patently so hostile to the Union and so evidently biasedin favor of Respondent, as well as in important respects so inaccurate and misleading,and his demeanor such, that such of his testimony is discredited.Levanduski testified he was sent to the plant conference room on three occasions,each during worktime, by his supervisor Loren Smith, who "told me I was wanted inthe conference room."On the subject of these questionings of employees in the plant offices, Wolven testi-fied that after he ascertained from the returns to his questionnaires which employeeshad signed union cards and told Vidro "that I would want to talk with the employeesthat had indicated they had signed the cards-the questionnaires," he went to theplant, spoke with personnel manager and executive secretary, Henkel, and arrangedwith her to speak to employees in the conference room next door to Albert Preston'soffice, and for Henkel to summon the employees he wanted. (On the night shift, afterHenkel had left, Friar called the employees.)Wolven spent from morning to mid-night at the plant in this activity.According to his testimony, after introducing him-self and telling each employee that he had the questionnaire,53 but before questioninghim further, I told them that they didn't have to talk with me, and with the firstfew employees this was a very hurried process.. ." 54He made notes whichwere later typed.After he denied, in his testimony here, giving any "signed" ques-tionnaires or statements to Respondent or its counsel "prior to the commencement ofthe hearing," he was theieupon asked whether he gave any unsigned questionnairesto Respondent or its counsel prior to the hearing.To this question, Wolven replied,"I can't recall," and then added, "I can't recall giving the questionnaire-my confu-sion-I recall discussing it, but I don't know if I gave any to anyone. If I gave anyto anyone it was to Mr. Stokes [i.e., Respondent's counsel], but I don't recall," con-ceding that he "discussed the case with Mr. Stokes." 55According to Wolven, afterthe start of this hearing he suggested that Stokes call as Respondent's witnesses the"Friar testified that for about 11/2 monthshe has beenRespondent's "quality controlman" of themerchandisemanufacturedor processedin the plant, and that before thatfor 3 or 4 monthshe coordinatedthe work ofthe inspection departmentand therackingdepartment ; before that, in March and April, he wasleadman inthe buffing department ;his rate of pay duringthis periodhas risen from$2 to $2.50 anhourHe testified thatthe plant conference roomisnext tothe office of vice president and general manager,Albert Preston,and near theoffice of Vice President Anthony Preston and that his(Friar's)own locationis "right next to the frontoffice," whencehe "go[es] throughoutthe plant"in connectionwith his job.Friar's starin the Companyseems to have risenrapidly since March.saWolven later modifiedthis so asto indicate that thesesessionswith him were notlimited to employees who had executedquestionnaires.64Whether because it was so "very hurried" or otherwise, it is noted that none of thevarious employees who testified as Respondent's witnesses regarding these sessions men-tioned any such precautionary warning. (I am aware of the testimony of Topolski in thisconnectionTopolski's testimony indicates that he met twice, once with Wolven aloneand the next time, a week later, with Stokes as well as Wolven.According to Topolski,before questioning him Wolven told him he had the right to leave the room without talk-ing.Wolven also introduced himself by saying, "I am Mr. Wolven, I am an attorneyrepresenting you or representing the shop .;according to Topolski, Wolven did not.11represent him then, but it was a day or two later that he asked Wolven to represent him,on suggestion of Friar. It would appear that Topolski's testimony intertwined the twomeetings, and that in referring to the precautionary statement above quoted Topolski wasreferring to his first meeting with Wolven alone, particularly since there would hardlyhave been occasion at the second meeting (i e, with Stokes as well as Wolven) for Wolvento introduce himself again to Topolski and tell him about questioning after he had alreadyquestioned him at their first meeting.Furthermore, in any event, the other witnesses,including Stokes, did not so testify.)55Wolven indicated that untilJune(1964), his of ce was m the same building as thatof Respondent's counsel, from whom he obtained copies of the pleadings herein. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees from whom Wolven had taken statements,S° and accordingly Stokes andWolven evolved a procedure under which, in the plant conference room, they jointlyquestioned the employees, who were summoned by personnel manager and executivesecretary, Henkel.Wolven testified that the same procedure was used with regard toeach employee who was questioned, namely:I [Wolven] would introduce Mr. Stokes as the company's attorney, and wouldask them if they would mind talking in the presence of Mr. Stokes, and in allinstances they indicated that they had no objection 57 I then told them that I hadprepared the statement that I had previously taken, and that I would like itsigned ....That for procedural reasons it would appear that Mr. Stokes wouldbe calling them as a company witness ... and would they object to this procedureand would they be willing to testify under these circumstances .... [After theemployees had signed their statements] I indicated to them that perhaps Mr.Stokes might have a question or might like to have them explain what was intheir statement, and Mr. Stokes then had a brief discussion with them involvingmatters in the statement.Respondent's counsel and witness James L. Stokes testified that he and Wolvenquestioned employees of Respondent 58 in its plant conference room on the secondand third days of this hearing, after he had then received copies of statements pre-viously obtained from employees by Wolven.According to Stokes, Wolven "waspresent during at least part of these [employee questionings].He [Wolven] wouldintroduce me to the employees to be questioned."As each employee from whomthere was a statement was introduced, the statement would be given to Stokes, but "Ina few cases there were none, and I [Stokes] took the statements myself."Day-shiftemployees were summoned to the confeience room by Respondent's personnelmanager and executive secretary, Henkel, night shift by Friar,59 who told them "thatMr. Wolven wanted to talk to them in the conference room .... In both cases [dayas well as night shift] we asked either Mrs. Henkel or Mr. Friar to so notify theemployees, and we named the employees we wanted to see." As described by Stokes,the "procedure of talking to the employee about the statement" was:In each case when an employee would come into the room either Mrs. Henkel orMr. Friar would then leave.Ed Wolven would then introduce the employee tome, and would introduce me to the employee as the company attorney.Mr.Wolven would explain to the employee present that because of procedural rulingin the hearing then in progress that we felt it necessary for me, the companyattorney, to call the witness rather than Mr. Wolven.He further explained or atthat point he would show an unsigned affidavit or statement to the employee inquestion and would ask them to read it over, and would ask them if it was true,and if there were any changes to be made the employee would suggest thechanges-which were then made-And the employee would then sign it. And inmost cases Mr. Wolven then left, and I discussed the statement ....60 The eventsconcerned in the statement, in the absence of Mr. Wolven.Although I'm certainin some cases that Mr. Wolven was present during the entire time.saWolven conceded that not all of the employees he had questioned in the plant werehis clients.57 In connection with this particular alleged statement, it is noted that (1)noneof theemployees, appearing as Respondent's witnesses, indicated any such statement was made ;(2) Stokes' testimony does not indicate any such statement was made; (3) in any event,the alleged statementis notthe equivalent of telling an employee that he need not answerany questions, nor otherwise in compliance with applicable requirements described below.Under the circumstances, including demeanor observations, I am constrained to find thatthis statement was not in fact made, and that even if it had been made it would havebeen ineffective and not in compliance with applicable requirements as described below.It is additionally noted that Wolven did not represent all of these employees.se Stokes testified that he did not speak to or meet with any of the unit employees priorto this hearing.50 Stokes testified, "I knew Mr. Friar was interested in the outcome of this case," butdenied this was why he was used for the indicated purpose60According to Stokes, the purpose of his getting the employees' affidavits or statementswas "to acquaint myself with the facts that Mr. Wolven would be calling these employeesto testify about and I questioned them in the same manner " PRESTON PRODUCTS COMPANY, INC.343Stokes also testified,on direct examination:Q. Didany of the employees ask to be excused from talking with you or askto be excused from testifying?A. No, theydid not.A few women appeared to be nervous and asked ques-tions about testifying,and I tried to assure them that all any of us here wantedwas the truth to be told, and that it would no be very difficult for them, and allthey wouldhave to do was come down here and tell the truth,regardless of whoasked them the questions. . . .What I told them was that their testimony I feltwouldbe veryhelpful in this proceeding-to boththe employer's interests andthe intervenor's interests-and that we would like them totestify.And in nocase did any of them refuse....In some cases I explained the subpoena power,and told them I had subpoenaes,if necessary.si3.Concluding findings as to interference,restraint,and coercionAs hasbeen shown,as soon as Respondent learned of the union organizationalactivities among its employees,it took countermeasures,commencing with its plantassemblages of employees on March 18 and continuing to the election of May 11 andeven beyond.The countermeasures were swift,sustained,well-timed,and effective.At thepaid overtime plant assemblages of March 18,Respondent's two executives-principals expressed"surprise[d]" at the "sudden turn of events," "that this kind ofactivity was going on," and"that there would be a problem"to mar their "very goodrelations all these years," and they invited direct individual dealings by dissatisfiedemployees with them,instead of by a union through the collective bargaining processwhich the Act guarantees.They also commented to their assembled employees that"during the war...when our country'swelfare was at stake ... they[unions] didn'thonor the country's welfare at that time,[so] I don't know what the union can dogood for us," and that"it seemed this trouble 62 started in one department primarilyand the greatest confusion was in the racking department and I couldn't understandwhy the problem hinged around the racking department";adding (contrary to fact)that"the union did try to get in twelve years ago approximately and our employeesdidn't buy itthen."63Respondent's president asked the employees "just who it wasthat wanted the union in there,"apparently suggesting it was "new and disgruntledemployees."Respondent's vice-president and plant manager agrees with characteri-zation of employees seeking to organize themselves-in accordance with their legalright to do so-as "union rabble rousers."Employees at these plant assemblageswere told by Respondent that"the shop had never had a union 64 and never will"81 It is noted that Stokes'testimony contains no indication of any preliminary pre-cautionary warning or other statement to any employee to the effect that the employeeneed not answer these questions if he did not wish to (or otherwise as required underapplicable case and Board law).To the extent of any possible inconsistency betweenWolven's and Stokes' versions of these employee questionings, evaluating demeanor Icredit Stokes'version, particularly since seemingly more in line with employees'testimonyin the indicated aspect. If Wolven really made the precautionary statements he nowclaims he made to each employee,it is unlikely that Stokes-who impressed me as an alertindividual as well as a credible witness-would not have been cognizant of it and wouldnot have so testified.93 Similaremployer characterizations of employees'exercise of lawful organizationalrights as creation of "trouble"may be found inJas.H. MatthewsJCo.,149 NLRB 161,enfd. 342 F.2d 129(C.A. 3), cert. denied 382 U.S. 832,and inMayfair Midwest,Inc.,148NLRB 1602.63Cf.Indiana Rayon Corporation,151 NLRB 130. In its brief, Respondent appears toacknowledge this was untrue,since it states(p. 41)"There had beena union at PrestonProducts,the very same UAW that is attempting entry in the present case."Respondentappears to contend, however,that Preston's statement to the employees was or shouldhave been known to the employees to be false.There is no indication that more than afew employees knew about the earlier episode of unionization at Respondent's plant be-cause of being in its employ at that time or for other reason. So far as the remainderof 'the employees are concerned,it is not an answer to misrepresentation to say that thoseto whomthe misrepresentation was made should have known better than to believe it.04Despite Respondent's denial(which I do not credit), reiterated in its brief,that itsaid this,it is to be noted that substantially the same statement about not having had aunion was made by Respondent to its employees in the written preelection circular dis-tributed to them(General Counsel Exhibit 17). 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that if a union came in "it would probably cause the company to go out of busi-ness."Before any union request (other than for recognition) had been made onthe Company, employees were told by these executives that the Union would requirewages to be raised, which in turn would require prices to be raised, and that ensuingloss of customers would mean layoffs; that "they had not worked for twenty years tohave someone else come in and tell them how to run their shop," and that "Theyhad never had a union contract and they never would."Employees were told that aunion would mean discontinuance of company seasonal parties, picnics, gifts, andbonuses.There were threats to padlock the doors rather than permit the employeesto be represented by a union.65I find and conclude that the Prestons' March 18 speeches to the assembled employ-ees, particularly within the context of all surrounding circumstances, were threaten-ing and coercive and therefore outside the protection of Section 8(c), and thatRespondent thereby violated Section 8 (a) (1) of the Act 66Following Respondent's March 18 outspoken demonstration of displeasure andpique at its employees' attempt to exericse their legal rights under the Act,67Respondent summarily refused even so much as to meet with the Union, whichoffered to establish its representative status in a reasonable and usual way, as shownbelow.When the Union thereupon promptly petitioned the Board for an election,Respondent resisted an early election and demanded that it be delayed, taking theUnion to task for its "desperate attempts to force an election with undue haste" andits "blatant and overt desire to rush the election," which Respondent characterized as"abusing both the spirit and the letter of the law," whereby the Act would be"subverted."Concurrently with Respondent'sMarch demonstration of its opposition to itsemployees' organizational attempts and its refusal to acknowledge the Union,Respondent remedied, as indicated above, various employee complaints, and insti-tuted, and continued so to do until the very day of the election, various substantialemployee benefits and promises of more to come.Respondent now urges that theseimprovements and benefits were either trivial, or in keeping with those of previousyears, or that they would in any event-even without talk of unionization-havebeen forthcoming. In my opinion, these contentions lack merit. Insofar as the triv-iality argument is concerned, it cannot be said as a matter of law, as Respondent'sview would require, that dirty toilets and soiled towels or no towels are trivialitiesunworthy of complaint from female employees; on the contrary, I find that these arelegitimatematters for concern which did in fact give rise to concern and complaintby female employees having to utilize these facilities and for that reason attachinge5Respondent also assured employees that "regardless of the outcome" they would notbe required to belong to a union.On cross-examination by the Charging Party's counsel,Anthony Preston stated that he was opposed to a union-security clause, and on redirectexamination he swore that "our position has always been that no employee of PrestonProducts or no potential employee of Preston Products would ever be denied work be-cause of . . . being union or non-union, membership.We believe this is a free countryand a man has a right to exercise his will and his judgment and his likes and dislikes .. .and if he doesn't want to join the union he will not be denied employment, so help meGod " In States like Michigan, where the union shop is legal, such a statement has beenheld to be an unlawful threat not to bargain with regard to union security, a mandatorysubject of collective bargainingSeeWigwam Mills, Inc.,149 NLRB 1601, enfd 351F 2d 591,Reed d Prince Manufacturing Company,96 NLRB 850, 855, enfd 205 F. 2d 131(C.A. 1), cert. denied 346 U.S. 887;The Andrew Jergens Company,76 NLRB 363, 365-366,enfd. 175 F. 2d 130 (C.A. 9), cert. denied 338 U.S. 827.asCf.N.L.R B. v. West Side Carpet Cleaning Co.,329 F 2d 758, 761 (C.A. 6) ;N.L.R.B.v.Tru-Line Metal Products Company, et at.,324 F. 2d 614, 616 (C.A. 6), cert. denied 377U.S. 906;NL.R.B. v. Eleeti is Steani Radiator Corporation,etc.,321 F 2d 733, 736(C.A. 6) ; N.LR.B. v. E. S. Kingsford, Kingsford Motor CarCo., 313 F. 2d 826, 832(C.A.6) ; N L.R.B. v. Plaskolite, Inc,309 F. 2d 788 (C.A6) ; Mayfair Midwest, Inc.,supra."The right to free speech cannot be used to coerce employees,"N.L R.B. v Schaefer-Hitchcock Company,131 F. 2d 1004, 1008 (C.A. 9). See alsoN.L R B. v Gate City CottonMills,167 F. 2d 647, 649 (C A. 5).aT "Language may serve to enlighten a hearer, though it also betrays the speaker's feel-ings and desires ; but the light it sheds will be in some degree clouded, if the hearer is inhis power" Learned Hand, J., in N.LR.B. v. Federbush Company, Inc,121 F. 2d 954,957 (C.A.2). PRESTON PRODUCTS COMPANY, INC.345importance thereto.68The same may be said for Respondent's improvements inlunchroom equipment and supplies, as well as its swift changeover from monthly toweekly payroll deductions for hospitalization premiums.69As for the 100 percentreduction in Respondent's charge to the rackers for their workgloves-from 30 centsto 15 cents per pair for perhaps four pair a week-the direct monetary benefit toemployee users is obvious, particularly when projected over an annual period.With regard to the pay raises by Respondent in the interregnum between its learn-ing of the organizational activity and the election-as many as two and three in asignificant number of cases during this short time-the direct monetary gain toemployees is evident.But Respondent contends that since General Counsel did notestablish that the increases were not in accordance with previous practice, this aspectof the case fails for lack of proof and must be dismissed. I cannot agree. In myopinion, when General Counsel has established a pattern of pay increases such asherein (see tables I and II,supra)under the total circumstances here presented,including the brief time interval and timing involved, he has made a sufficient show-ing prima facieto require the Employer to come forward with proof (which, if itexists, should be readily available to it) as to the reason or reasons (such as previouspattern, if that be the fact) for such wholesale pay raises of unit employees fol-lowing a union bargaining request.Although it is true that the burden of proof isand remains upon General Counsel to establish all denied allegations of the com-plaint, when he has made the showing here made, the burden of going forward withthe evidence shifts to Respondent. If Respondent thereupon makes a sufficient show-ing, the burden of going forward with countervailing evidence then shifts back toGeneral Counsel. If, however, as here, Respondent fails to come forward with anyevidence, but rests upon the record as made by General Counsel here, General Coun-sel has sustained his burden of proof on this issue, and I so hold.7003 It is obvious that the point of view of users of a dirty toilet or soiled towel maydiffer markedly from that of persons who consider these matters in the abstract.A lead-ing industrial relations survey-characterized by thePersonnel Journalas"The most out-standing study of industrial relations that has been published anywhere, any time"-found, with regard to "Plant Conditions," that: "Probably one of the most striking differ-ences between employee interviews and supervisory interviews was that employees werefar more concerned with plant conditions than were supervisors.Supervisors above therank of assistant foreman hardly mentioned this topic at all, except 'to talk about generalpolicies of safety and health for employees at the bench.Among group chiefs and sectionchiefs there were some complaints in this area,although not nearly so many as therewere among the workers.Inasmuch as employees and these first two levels of super-vision shared the same general physical environment, this difference is interesting.Thecomments were as follows:(1) Some first-line supervisors complained because they werenot furnished a towel a week by the company. Junior supervisors in office departmentsreceived such service. 'It wasn't fair' was a typical reaction. . . . (5) Some of themcomplained that the washrooms and drinking fountains were insanitary."F. J. Roethlis-berger & W. J.Dickson,Management and the Worker(Harvard University Press, 1964),page 346.°° Even though there is no difference in the total amount deducted when projected overan annual premium period,from the point of view or convenience of an affected employeeunversed in the art of budgeting, a deduction-as in the case of employee June Brown-of $20.72 (monthly premium), rather than $4.78 (weekly premium), in addition to otherusual deductions from a modest single paycheck, could result in seemingly thin net remain-ing pay received in hand.Perhaps comparably, change of payday from Saturday to Fri-day, following a union-bargaining request, has been held violative of -the Act, cf.Anthony0. Grimaldi, d/b/a Superior Rambler,150 NLRB 1264Employer adjustment of employeegrievances need not result in monetary gain to be violative of the Act.Baltimore CateringCo.. 148 NLRB 970, footnote 870 Cf.N.L.R.B.v.Burton-Diccie Corporation,210 F. 2d 199,201-202(CA. 10) ;Wheat-land Electric Cooperative, Inc. v. N.L.R B.,208 F. 2d 878, 882 (C.A. 10), cert. denied 347U.S. 966;Ely & Walker,151 NLRB 636;Cadillac Overall Supply Company,148 NLRB1133;Iowa Pork Company, Inc.,148 NLRB 1242;The Baltimore CateringCo., 148 NLRB970; ("In the absence of evidence demonstrating that the timing of the [wage increases]was governed by factors other than the pendency of the election, the Board will regardinterference with employee freedom of choice as the motivating factor.The burden ofestablishing a justifiable motive remains with the Employer ") ; C JGlasgowCo , 148NLRB 98;Admiral Linen Service,138 NLRB 361, 302, footnote 1 ,International ShoeCompany,123 NLRB 682, 684; GlasserBros., Inc.,120 NLRB 965, 966,Bata Shoe Com-pany, Inc.,116 NLRB 1239, 1241-1242See alsoInterstate Circuit v United States.306198 F 2d 477, 483 (C A.3) ; E. Anthony & Sons,Inc v. N.L R.B.,163 F. 2d 22, 27U S 208, 225-226,N L R B. v Sam Waliicly, et al, d/b/a Wall,ck and Schwalm Company,198 F 2d 477. 483 (C A. 3) ; EAnthony &Sons,Inc v N L R B.,163 F. 2d 22, 27(C A.D.C.),cert. denied 332 U.S. 773. 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe adroit counterpoint of threats and benefits which characterized Respondent'spersonnel policy in the interval between its learning of the organizational activity andthe election-what Mr. Justice Harlan has recently described as the "suggestion of afist inside the velvet glove" 71-is additionally apparent from Respondent's May 8(Friday before Saturday,May 9, banquet and Monday,May 11,election)preelec-tion circularization of its employees,wherein it:warned them,"DON'T CUT YOUROWN THROAT NEXT MONDAY"by voting for the Union,and urged them to"keep on working in a friendly situation,"since "Union demands 72 will just cause usto clamp down and eliminate many things,bring dictatorial working conditions, timestudy, motion study, loss of privileges....If you feel conditions are bad now, theymay be a lot worse later";spoke of "a long drawn-out strike"and of the need to"tighten your belt"; misrepresented-in the face of an official Board certification anda union contract-that"the union failed to organize our plant eleven years ago"; 73stated that"ifwe had to suffer with a union on our back all those years,we neverwould have grown to the sizewe are.AS A RESULT, YOU WOULD NOT BEWORKINGIN THISFACTORY TODAY.Give this a good,long thought"; 74indicated that"This is what President Johnson is talking about when he mentionseconomic growth";by stating("fact III")that"A union doesn't `get'you anything,"in effect implied that the employees could not get anything through collective bar-gaining; 75 threatened("fact IV")that "If the union gets in, all of the wages, fringesand working conditions you now enjoy are fornegotiation.In other words,we willbe starting fromscratch";76 warned of business loss in case of unionization; impliedlythreatened that unionization would result in loss rather than gainof job security, bystating("fact VI")that"We have provided twenty years of job security without anyunion.Think it over"; took the position that without the union and by individualbargaining or no bargaining employees"will continue to do better,"and pointedlyqueried: "Did you ever think what would happento your job if Aland Tony [Pres-ton] should get too discouraged? 77DON'T CUT YOUR OWN THROAT NEXTMONDAY."71N.L.R.B. v. Exchange Parts Company,375 U.S 405, 409.72None had been made, Respondent having refused even to meet with the Union.73Cf.Indiana Rayon Corporation,151 NLRB 130.7* InIndiana Rayon Corporation, supra,footnote 72, the Board stated: "Repeatedreference [by Respondent Employer in a preelection letter and speech to employees] tothe election results nine years ago was clearly designed to Impress upon employees thatrejection of the Union in the past was the chief reason for their continued and prosperousemployment and that voting in favor of the Union would seriously jeopardize their posi-tionswith the Respondent." In the instant case, Respondent's references to rejectionof the Union In the past were erroneous and misleading, since in fact the Board hadactually certified the Union as bargaining representative of the employees.See footnote10,supra.78Cf.Indiana Rayon Corp., supra,footnote 72.70Employer statements to employees, after a collective-bargaining request, that he willbargain "from scratch," carrying as they do the implication that employees may windup with less than what they already have, In the event they exercise their lawful rightto bargain collectively, have repeatedly been held to be coercive and in violation of theAct.See,e.g.,Surprenan-tManufacturing Company v. N.L.R B.,341 F. 2d 756, 761(C.A.6) ; N.L.R.B. v. Marsh Supermarkets, Inc.,327 F. 2d 109, 111 (C.A. 7), cert. denied377 U S. 944;Hendrix Manufacturing Company v. N.L.R.B.,321 F. 2d 100, 104-105(C A.5) ; FederalEnvelope Company,147 NLRB 1030, 1037, 1040, footnote 25.77 Cf.NL.R.B. v. Winn-Dixie Stores, Inc.,341 F. 2d 750, 752 (C.A. 6), cert. denied 382U.S. 830.Surprenant Manufacturing Co. v. N.I. R.B.,341 F. 2d 756, 760-762 (C.A. 6).In its brief, Respondent urges that this question by Respondent to its employees was "tooambiguous" to have significance as a threat and is consistent with various possible formsof innocent and lawful intent such as to sell the plant in the event of unionization. Ido not agree that in the total context of all surrounding circumstances in this case-asdistinguished from a view from an ivory tower-the question was as innocently ambig-uous as it is now pictured to be. In fact, in the context of all of the circumstances, Ibelieve and find that the question was intended to and did have coercive Implication andeffect.If Respondent had not intended to engender apprehension among its employees,but intended merely to ask an Innocuous rhetorical question without coerciveentendre,It could easily have asked Instead of maskedit.Andif, indeed, the question was, asRespondent now insists,merely "ambiguous,"then It would seem no more than fair that,as between Respondent and Its employees,Respondent should accept the disadvantage aswell as the advantage of its ownambiguity. PRESTON PRODUCTS COMPANY, INC.347I find that these circulars were, particularly in the context of all of the circum-stances, substantially coercive in nature, as well as in part deliberately misleading andinaccurate, and violative of Section 8 (a) (1) of the Act. 7 sCertain facts stand out with regard to Respondent's Saturday night plant recep-tion and fancy banquet for its employees just before the election.Although temptedby the arguments of the parties, I do not feel required to pass upon such gastronomicissues as the relative palatability of steakvis-a-visPolish sausage, nor do I consideritessential to proper exercise of my function to fashion safe industrial menus or toprovide views on which items (solid and liquid) for an employees' preelection ban-quet are fraught with hazard and which relatively invulnerable to attack under theAct, whose draftsmen for understandable reasons chose not to be unduly explicit.Suffice it for present purposes to say and find that the 1964 spring banquet and itspleasant plant preliminary were more lavish in conception, style, locale, and acces-sory features than those of previous years.The gift to employees in 1964 was sub-stantiallymore munificent than its predecessors.Far more significant, however, wasthe matter of thetimingof this gala affair-Saturday night before the Monday elec-tion.Respondent's attempted explanations of this timing as innocent and coinciden-tal are strained and unconvincing. I am persuaded and find that this timing, coupledwith what actually took place, including the preliminary "hospitality hour," the morelavish nature of the banquet, the substantially more generous gifts, and the announce-ments there made of the forthcoming bonuses and the greatly improved insuranceplan,79 were all designed for maximum impact upon the employees' minds and Mon-day votes.80 I find that in the total scheme, the timing and described features of thisbanquet were likewise coercive.The described interplay of threats, benefits, andpromises,climaxedby wining,dining, and gifting at the right time in the right place in the right way, was a demon-stration to employees that Respondent meant what it said.The message was clear,its effect natural. "Employees are not likely to miss the inference that the source ofbenefits now conferred is also the source from which future benefits must flow andwhich may dry up if it is not obliged."Harlan, J., inN.L.R.B. v. Exchange PailsCompany,375 U.S. 405, 409.Here it was not left to inference-Respondent asmuch as said so. ` .. it is common experience that the desire of employees tounionize is raised or lowered by the advantages thought to be attained by suchaction."Reed, J., inRadio Officers' Union, etc. (A. H. Bull Steamship Company) v.N.L.R.B.,347 U.S. 17, 51. It has long been recognized that thetimingof benefitsand other employer action or "allurement ... to stem a tide of organization" may beall-important in stamping the action as violative of the Act; cf.Joy Silk Mills, Inc.,78 "Anydetermination of the exact nature and effect of such statements can be madeonly with due regard for the context of the statements, the characters and economicpositions of those who heard it, and the relationships existing between a company and itsemployees."N.LR.B. v. Morris Fishman andSons,Inc.,278 F.,2d 792, 796 (CA. 3).Accord:N.L.R.B. v. Wagner Iron Works,et al.,220, F. 2d 126, 139 (CA. 7), cert. denied350 U.S 981 ;,Joy SilkMills,Inc. v. N.L.R.B.,185 F. 2d 732, 739 (C.A.D.C.), cert.denied 341 U.S. 914;N.L.R B. v.Wilbur H.Ford, Ford Brothers,170 F. 2d 735, 738(C.A. 6).See alsoFederal Envelope Company,etc., 147 NLRB 1030;The Lord BaltimorePress,142 NLRB 328, 328-329;Oak Manufacturing Company,141 NLRB 1323, 1325.is Institution of improved employee insurance plans and hospitalization benefits duringorganizational campaigns appears to be a conventional form of coercion violative ofSection 8(a) (1).For recent instances,seeGainesville Publishing Company, etc,150NLRB 602;PhillipsManufacturing Company,148 NLRB 420;Cadillac Overall SupplyCompany,148 NLRB 1133. Even assumingarguendothat, as Respondent contends, ithad new insurance benefits in mind long prior to May 9, there is no persuasive evidencethat a definite decision was made thereon, nor that, if made, it was communicated to theemployees before the inception of their organizational activity or until that activity hadloomed sufficiently large in importance to prompt Respondent to take the countermeasures(including the improved insurance announcement)already describedUnder these cir-cumstances,even had an uncommunicated actual decision regarding improved insurance foremployees been arrived at by Respondent, announcement thereof at the time and under thecircumstances involved would still have been violative of Section 8(a)(1).Cf.NL.RB.v.Exchange Parts Co., et al.,339 F. 2d 829, 831(C.A. 5) ; Cadillac Overall SupplyCoin-patvy,supra.80As inBaltimore Catering Company,148 NLRB 970,the deliberate throwing of thisaffair "within 2 days of the election,when it would have the maximum effect upon theminds of the employees," "would be a strong influence on the decision to be made by theemployees." 348DECISIONS OF NATIONAL LABOR RELATIONS BOARD85 NLRB 1263, 1286-1287, enfd. as modified, 185 F. 2d 732, 739 (C.A.D.C.), cert.denied 341 U.S. 914.Accord:Bailey Company, etc. v. N.L.R.B.,180 F. 2d 278, 279(C.A 6).At the same time it was engaging in its program of threats, benefits, and promises,Respondent was also-as has been shown-at least aiding and abetting an antiunion"employees' committee" in which supervisory and management-related personnelappear to have been involved.Thus, Respondent or its agents directed the "employ-ees' committee" to an attorney; on repeated occasions authorized the use of its prem-ises, facilities, and personnel; and allowed paid worktime off to its employees to assistthe "employees' committee" in its endeavors complementing those of Respondent tooust the Union. I find that Respondent's actions in this regard also interfered with,restrained, and coerced its employees in the exercise of their rights under Section 7,in violation of Section 8 (a) (1), of the Act.81With regard to the interrogation of Respondent's employees by counsel, it will berecalled that an "employees' committee" including supervisory and management-related personnel was formed, and that it or its membership was referred by Respond-ent's counsel to attorneyWolven,82 who thereafter carried on various activitiesalready described up to the point where he and Respondent's counsel Stokes ques-tioned Respondent's employees in its plant offices.Although it cannot be said thatGeneral Counsel's apparent suspicions are wholly unjustified with regard to the truenature and purpose of the relationship between Wolven and Respondent, which atthe very least sympathetically associated itself with Wolven's efforts on behalf of suchemployees as found themselves or came to be allied in interest with Respondentitself, suspicion is no substitute for proof.Upon the record here presented, I amunprepared to find or infer that, as alleged in the amended complaint, Wolven was anagent of Respondent-even under the expanded concept of agency provided by Sec-tion 2(13) of the Act. It is accordingly found that General Counsel has not sustainedhis burden of establishing, by substantial credible evidence, the existence of an agencyrelationship between Respondent and Wolven.Before considering the nature and effect of the employee interrogation in Respond-ent's plant by its own counsel (Stokes) as well as Wolven, certain background factsestablished at the hearing should be kept in mind, since these employee interrogationsdid not just occur in an eventless vacuum. Primary among these background eventsare the membership of supervisory and management-related personnel on the anti-union "employees' committee" which retainedWolven on recommendation ofRespondent's counsel; Respondent's permitting the use of its plant cafeteria to the"employees' committee" and Wolven for employee assemblages to be addressed byWolven; the typing of the announcement of these assemblies by Respondent's per-sonnel manager and executive secretary, Henkel, and the approval by Preston of itscontent and posting on the company bulletin board; Respondent's authorization ofthe repeated use of its offices and conference room by Wolven for the purpose ofquestioning employees; the repeated participation of Respondent's managerial (Per-sonnelManager and Executive Secretary Henkel) and management-related (Friar)personnel in Wolven's activities in summoning employees to Respondent's offices orconference room for questioning; Respondent's repeated, seemingly routine, releaseof employees on paid worktime for these interrogations by Wolven, upon summonsof its personnel manager or Friar, and with other supervisory knowledge andapproval; and Wolven's discussion of the case or developments with Stokes, includ-ingWolven's inability at the hearing to recall whether he provided Stokes with theemployee questionnaires he (Wolven) had procured.All of this, in turn, occurredin a matrix of openly avowed ninon hostility by the Employer, who was concur-rently engaged in miscellaneous acts of interference, restraint, and coercion of employ-ees in violation of Section 8 (a) (1).ssCf.American Casting Service,Inc.,151 NLRB 172;Herrin Transportation Company,151 NLRB 108;Movie Star,Inc., et al.,145 NLRB 319;The Tian7cen-Detroit Axle Com-pany,98 NLRB 790, 791-793."The record is silent or unclear as to who originated or stimulated the idea that counselshould be procured by the "employees'committee,"or as to how it came about that it wasRespondent's counsel who suggestedWolven'sname for that purpose, or (except as in-dicated) as to the proximate causation which cemented the strategicentente cordialebetween counsel for the"employees'committee"and Respondent long before the coopera-tive complementary roles played at the hearing by counsel for the"employees'committee"and counsel for Respondent.Gerald Vidro,who has been credited with at'least an acces-sory part in the retainer of-Wolveii,was not produced as a witness PRESTON PRODUCTSCOMPANY, INC.349This is the background through which Respondent's employees metaphoricallyentered the doorway of its executive office area conference room, summoned by itspersonnel manager or Friar, to be questioned by its attorney as well as by Wolven.I am not unacgaumted with or insensitive to the needs of trial counsel in preparingthe defense of an unfair labor practice case.But these needs are limited to trialpreparation and must be met in a restrained-and reasonable way. The Board andcourts have repeatedly called attention to limitations on this "right" and to safe-guards which must be observed in its exercise.Were the "right" of counsel to ques-tion employees who are potential witnesses unlimited, as Respondent's counsel seemsto suggest, an employer could engage in unbridled interrogation and otherwiseaccomplish with impunity through counsel (his agent) or through associated counselwhat the law forbids him to do himself.The basic general test for determining the lawfulness of employer interrogation,regardless of by whom accomplished (i.e., employer personally or attorney, etc.), is:...the time,.the personnel involved, the information sought, and theemployer's conceded preference, all must be considered in determining whetheror not the actual or likely effect of the interrogations upon the employees con-stitutes interference, restraint or coercion.83With regard to interrogation of employees by counsel in "preparation for trial," thecaution has again recently been sounded by the Court of Appeals(Surprenant Manu-facturing Co. v. N.L.R.B.,341 F. 2d 756, 762-763 (C.A. 6)) that:.the privilege is a narrow one.The interrogation is limited to the purposeof preparing the case for trial. It does not include the right to pry into mattersof union membership, to discuss the nature or extent of union activity or to dis-suade employees from joining or remaining members of a union.The casesrecognize that the rule calls for a delicate balance between the legitimate inter-est of the employer in preparing its case for trial, and the interest of the employeein being free from unwarranted interrogation.In the present case, the company had been served with a copy of the com-plaint and knew the issues it had to meet.it has been consistently held that the question is not whether an employeeactually felt intimidated but whether the employer engaged in conduct whichmay reasonably be said to tend to interfere with the free exercise of employeerights under the Act." 84Perhaps the most specific enunciation of standards applicable to "preparation fortrial" interrogation of employees is to be found inJohnnie's Poultry Co.,146 NLRB770,775:85In allowing an employer the privilege of ascertaining the necessary facts fromemployees in these given circumstances, the Board and courts have establishedspecific safeguards designed to minimize the coercive impact of such employerinteriogation.Thus, the employer must communicate to the empolyee the pur-83N L.R.B. v. Syracuse Color Press, Inc.,209 F 2d 596, 599 (CA. 2), cert denied 347U.S 966.This test was expressly adopted by the Board inBlue Flash Express, Inc .109NLRB 591, 594. InBlue Flash,where employer interrogation was held not violative ofthe Act (1) it was for the legitimate purpose of determining whether to accord recognitionto a union by verifying the union's majority claim, by an employer having a good-faithdoubt thereof, (2) employees were so advised , (3) it was accompanied by assurancesagainst economic reprisals , and (4) it was not accompanied by other unfair labor practices.81 ". . . one need not hold a doctoral degree in psychology to realize that the methodof polling [employees] here utilized, in contrast to other methods of testing employeesentiment that were readily available, entailed serious risk that some employees wouldindicate a position quite different from that really held and would then feel obliged toadhere to it."Friendly, J., dissenting inN.L.R.B. v. The Lorbern Corp,345 F 2d 346,350 (C.A. 2).Against 'a solid background of unalterable employer antiunion hostilityand continuing violations as herein, such interrogation next door to the boss' office canhardly be other than coercive or at least having a "tendency to deprive employees ofvindication by the Board of their statutory rights"(1Venn-Dixie Stores, Inc,128 NLRB574, 579, enfd. 341 F. 2d 750 (C.A. 6), cert. denied 382 U S 830).°Enforcenient denied on other grounds, 344 F 2d 617 (CA. 8), wherein the courtdid not express disagreement with these standards, but merely held the factual deter-mination "not supported by substantial evidence,"id.at 619. 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDpose of the questioning, assure him that no reprisal will take place, and obtainhis participation on a voluntary basis; the questioning must occur in a contextfree from employer hostility to union organization and must not be itself coer-cive in nature; and the questions must not exceed the necessities of the legiti-mate purpose by prying into other union matters, eliciting information concern-ing an employee's subjective state of mind, or otherwise interfering with thestatutory rights of employees.When an employer transgresses the boundariesof these safeguards, he loses the benefits of the privilege.Itwill be recalled that some of the employees interrogated in Respondent's execu-tive office area conference room by its counsel Stokes (as well as Wolven) werenotclients ofWolven.86Whether or not those employees who had retained Wolvenwere exempt from the protection of these safeguards when Stokes interrogated themin the presence (full or part time) of Wolven, certainly it cannot be said that thoseemployees whom Wolven did not then represent and whom Stokes interrogated werealso exempt from the safeguards. Since Respondent's counsel Stokes did not observethese safeguards with regard to the interrogation of those employees who were notrepresented by Wolven, and since those interrogations occurred in a background ofother flagrant violations of Section 8 (a) (1) by the Employer, I find and concludethat at any rate as to those unrepresented employees these interrogations by Stokes-for whose actions Respondent is of course directly answerable 87-were unlawful andin violation of Section 8(a)(1).88 In view of this finding, it is for present purposesunnecessary to determine whether the interrogation of the employees who were rep-resented by Wolven at the time they were interrogated by Stokes was, under theparticular circumstantial congeries here involved including the silence of the recordin the aspects described, also unlawful.saFor the reasons indicated, viewed in the cumulative context of the total situation, Ifind and conclude that the described interrogations by Respondent, through its coun-sel Stokes, of employees unrepresented by Wolven, "'were not merely casual, non-hostile inquiries but carried a coercive implication"'(N.L.R.B. v. Zimnox Coal Co.,336 F. 2d 516, 517 (C.A. 6)); were at least in part unessential for trial preparation(cf.Surprenant Manufacturing Co. v. N.L.R.B.,341 F. 2d 756, 762-763 (C.A. 6);Sullivan Surplus Sales, Inc.,152 NLRB 132, and cases cited,supra,footnote 87);"did not meet the minimum standards for such interviews"(Neuhof Bros. Packers,Inc.,151 NLRB 916;Surprenant Manufacturing Company v. N.L.R.B., supra; John-nie'sPoultry'Co., supra);and were "an unwarranted intrusion into the protectedactivity of employees"(Johnnie's Poultry Co., supra,776); constituting violations ofSection 8(a) (1) for which Respondent is answerable. SeeSurprenant Manufactur-ing Company v. N.L.R.B., supra; Joy Silk Mills, Inc. v. N.L.R.B.,185 F. 2d 732,742-744 (C.A.D.C.), cert. denied 341 U.S. 914;ValleyGold Dairies, Inc.,152NLRB 1470;Neuhoff Bros. Packers, Inc., supra.Upon the record presented, I am fully peisuaded that to the employees caught in thefusillade of Employer ieproaches, threats, cajolements, promises, and benefits (and,later, interrogations by the boss' lawyer next door to the boss' office), Respondent'splainly intended message was loud and clear: "Cease your organizational activitiesand drop the Union!In arriving at this conclusion, it is necessary to filet Respond-ent's words from its acts, or to fragmentize its acts and words into discrete particles88 Furthermore, even as to others appearing as intervenors, it was not established byRespondent that they were represented by Wolven at the time they were interrogated byStokes.87N.L.R.B v. Guild Industries Manufacturing,321 F. 2d 108, 112-114 (C.A. 5).88The interrogations-involving not only probing into union membership and organiza-tional activities,but also into employees'subjective states of mind when signing unioncards-also appear to have gone beyond the necessities of trial preparation, consideringthe pleadings, applicable law regarding admissible evidence, and sources here available(other than such coercive interrogation in the atmosphere of the boss' offices upon sum-mons by the firm's personnel manager) for information.Cf.Surprenant ManufacturingCompany v. N.L.R.B., supra;N.L R.B. v. Guild Industries Manufacturing Corp , supra,footnote 86;Joy Silk Mills, Inc. V. N.L R B., supra.88 It may be queried, especially under the circumstances here shown,whether an em-ployer becomes immune from the requirement of observing the safeguards imposed bycourts and Board relating to employer interrogation of employees merely by conducting a"joint interview"of employees with an attorney representing some of them;or by beingpresent at but not overtly participating in interrogations of employees unrepresented bycounsel, conducted by the attorney for some other employees.Herein, however, concededlyStokes participated directly in the interrogations;Indeed, not even invariably in thepresence of Wolven. PRESTON PRODUCTSCOMPANY, INC.351and deal with each as if it had occurred in isolation without regard to everything elsethat was being said and done. Such an approach would be academic, unrealistic, anduntrue to what actually took place.The congeries of events-words and acts-presents a coherent, patterned course of conduct which must be viewed as a whole inits impact upon the employees. "The test [of interference, restraint, and coercionunder the Act] is whether the employer engaged in conduct which, it may reasonablybe said, tends to interfere with the free exercise of employee rights under the Act."Exchange Parts Company,131 NLRB 806, 812, affd. 375 U.S. 405. The substantialcredible evidence clearly establishes that this test has been met. It is accordinglyfound and concluded that commencing in March 1964 and continuing to and includingthe hearing herein, Respondent, in violation of Section 8(a) (1) of the Act, interferedwith, restrained, and coerced its employees in the exercise of rights guaranteed toemployees under the Act, through a variety of threats including threats of economicdetriment, promises and grants of economic benefits, furnishing of aid and assistanceto an antiunion "employees' committee," and interrogations, as above set forth andfound, and substantially as alleged in paragraphs 8(a) through (k) of the complaint,as amended, except that with respect to the matters alleged in paragraph 8(j) Respond-ent is held to be answerable only for such activities by its own counsel .90C. Employer's refusal to recognize or bargain with Union1.Union's request for recognition and bargaining; Employer's responseOn March 20, the Union notified Respondent by registered mail that itrepresenteda majority of its employees and desired to bargain on their behalf.Respondentreceived the letter on March 21 but did not reply.On March 23, Union InternationalRepresentativeOwen F. Bieber telephoned Anthony Preston, who acknowledgedreceipt of the letter but told Bieber he had no intention of answering it. Bieber, againseeking recognition and opportunity to meet and bargain, offered to submit the signedunion authorization cards in his possession for disinterested verification.Prestonrefused, in effect indicating Respondent wished to have nothing to do with the Union.Anthony Preston's version of his March 23 discussion with Bieber is that after thelatter asked him if he had received the Union's letter (which he acknowledged he had)and to "sit down and negotiate a contract," Preston told him:... that I [Preston] didn't think nor did I know that he [Bieber] had representeda majority, and that I am not accustomed to dealing with phantoms whom I havenever seen, and who-as far as I know-are playing a joke on me. And he said,"If you don't believe me, I am a Catholic and you are a Catholic, so why don'tyou pick out some priest and we will sit down and count the names?", and I toldhim that "I don't doubt that a priest and you and I could count the names, butthat wouldn't necessarily mean those were the names or the signatures of ouremployees."He countered and then said, "Well, then, you refuse to bargain?"And he says, "If you do, then we are going to have to petition the NLRB for anelection."And I told him then that that was his prerogative.Preston conceded that he made no alternative suggestion then or at any time, toBieber's offer of an impartial cross-check to determine the authenticity of the cards:... because my first impression was that he was a phony. Some of my friendswill occasionally call me up and pull my leg on something of this nature. I hadjust gotten through reading the letter,°' and within a matter of minutes this phonecall comes in, so this thing was too close together to make it sound as if it wasreal andgenuine.The union recognitional and bargaining request of March 20, by registered mail,was on its official letterhead, signed by Bieber, scaicely suggestive of the prank Prestonwould now have it believed he felt it was.Moreover, Preston himself testified thatduring the week before he received this letter he had heard from Plant SuperintendentDebski and some platers (including Donald Vidro and Percy Crothers) that "therewas a union movement on" and that employees' signatures were being solicited.Furthermore, Preston had convoked and addressed the musters of plant employees onMarch 18 on this very subject. For these reasons, I cannot credit Preston's testimonythat he regarded Bieber as a "phony" and his telephone call as a prank. If Preston90 Cf.N.L.R B V. Exchange Parts Co, supra; Surprenant Manufacturing Company V.N L R B , supra; Joy Salk Mills, Inc. v. N.L R.B., supra; N.L R B. V. Ford,170 F. 2d 735,738 (C.A. 0) ; and othercases cited,supra, passim.e1 Although this conversation took place on March 23, it was stipulated that the Union'sletter of March 20 was received by Respondent on March 21 as shown by the registeredmail returnreceipt. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDreally thought the union requests and the telephone call were a prank-which I donot believe he did-it would have been extiemely simple for him in any of numerousways (including a return telephone call) to verify these and Bieber's identity.It further appears that in an affidavit executed on June 29 by Anthony Preston,prepared for him by Respondent's counsel and furnished to General Counsel in con-nection with the tatter's, preliminary investigation of this matter, Preston swore, inrelation to his March 23 telephone conversation with Bieber:I never even thought about whether the union really did or did not represent amajority of my people.Bieber's testimony indicates that Preston at no time said that he doubted the Union'smajority status 02Bieber's testimonial demeanor impressed me altogether favorably.Mention has been made in another connection of Preston's own characterization ofhis recollective limitations, and further examples have just been furnished of testimonyon his part which cannot be credited. Based upon the foregoing, as well as demeanorobservations and the record as a whole, I find that Preston at no time stated he doubtedthe Union's majority status, and that on March 23 he did not in fact doubt, or haveany good-faith reason to doubt, that the Union represented a majority of Respondent'semployees.The events preceding and following Preston's March 23 refusal to recognize orbargain with the Union appear strongly to support the foregoing findings.Respond-ent's unfair labor practices during the interregnum between the March 18 plantassemblages and the May 11 election have been described. In addition, as will beshown below, when the Union's March 23 petition to the Board for an early electioncame up for hearing, Respondent sought to delay the election and refused to agreeto any date prior to May 11. Respondent's conduct, replete with violations of Sec-tion 8(a)(1), is hardly persuasive that its actions were characterized by that goodfaith which the law expects.When the Union requested Respondent to recognize and bargain with it, the Unionheld in its possession, willing to establish to Respondent's satisfaction in some rea-sonableway, bargaining representation authorization cards, validly executed, asshown below, by a clear majority of Respondent's employees in an appropriate bar-gaining unit.This being the case, unless Respondent at that time had a good-faithdoubt as to the Union's status as designated bargaining representative, Respondentwas required under the Act to bargain with the Union.This it admittedly refusedand has continued to refuse to do.A good-faith doubt is more than an employer'sown say so, or, as here, that he feels someone is playing a joke on him or that hisleg is being pulled. In the face of an employer's knowledge of union activity andafter receipt of a formal union letter requesting recognition, ordinary prudence inthe conduct of business affairs requires serious reaction and reasonable inquiry whenthe employer receives a followup telephone call from the person who signed theunion letter; particularly when the employer has taken matters sufficiently seriouslyto have convoked and addressed paid overtime plant assemblages of employees todiscuss the "trouble" with them.A good-faith doubt is a doubt founded in reasonor having a substantial basis in fact.Here there was neither, but merely theEmployer'sipse dixit.The employer acts at his peril in refusing to recognize a duly selected bargain-ing agency of an appropriate unit of his employees unless the facts show thatin the exercise of reasonable judgment he lacked knowledge of the appropriate-ness of the unit or the selection of the majority representative.[N.L.R.B. v.Piqua Munising Wood Products Co.,109 F. 2d 552, 556 (C.A. 6).93]Although an employer may properly refuse to bargain with a union if he has agood-faith doubt as to its majority status in an appropriate unit(N.L.R.B. v. Wheel-ing Pipe Line, Inc.,229 F. 2d 391, 393 (C.A. 8) ), " `there is no absolute right vestedin an employer to demand an election"'N.L.R.B. v. Loren A. Decker, dibla DeckerTruck Lines,296 F. 2d 338, 341 (C.A. 8)). An employer not having a good-faithdoubt as to a union's status as bargaining representative of a majority of his employ-02 Bieber's credited testimony also establishes that when Preston said he understood "alot of people have requested back their authorization cards," Bieber pointed out to himthe fact that this was true of only two employees (i.e., Satterfield and Rustemeyer), bothof whom had been given their cards back.Bieber also offered, without success, to submitany requests for return of cards for checking by the same disinterested person to whomthe cards could be submitted.Nothing came of this offer, either, since Preston in effectrefused tohave anything to do with the Union."Accord:N.L.R.B. v Elliott-WilliamsCo., Inc.,345 F. 2d 460, 464 (C.A.7) ; N.L.R.B.v.Nelson Manufacturing Company,326 F. 2d 397, 399-400 (C.A. 6). PRESTON PRODUCTS COMPANY, INC.Jedees in an appropriate unit, who refuses to bargain collectively with it, violates Sec-tion 8(a) (5) of the Act.94Neither in Section 8(a) (5), nor in Section 2(4) definingthe expression "representatives" employed in Section 8(a) (5), did Congress see fitto condition the bargaining obligation upon the representatives' certification throughan election.It is too late, in light of the declared wisdom found in the National LaborRelations Act, for an employer to drift into an eddy, as Decker does, and nowmake the contention that he has no duty to bargain with a particular Unionuntil it has been certified by the Board, after an election.Under the N.L.R.A.,"An employer is under a duty to bargain as soon as the Union Representativepiesents convincing evidence of majority support.[Decker, supra,341.]Nor may Respondent defend its refusal to recognize and bargain with its employees'representative because the latter, rebuffed in its request for recognition, filed anelection petition 95Existence or absence of good-faith doubt is determined as ofthe time such doubt is asserted; notnunc pro tunc,so to speak, upon the basis offacts (or asserted facts) later learned. It is difficult to comprehend how Respondentcould have a good-faith doubt upon the basis of facts (or asserted facts) of which itwas ignorant.The fact as to whether an employer entertained a genuine doubt that a unionrepresents a majority of the employees is to be determined as of the time theemployer refused to recognize the union.Once it is shown that the employerentertained no genuine doubt of this kind at the time it refused to bargain, anunfair labor practice has been established.The fact that, as it later developed,there were grounds which might have created a genuine doubt at that time isthen immaterial.[Fred Snow, et al., d/b/a Snow & Sons v. N.L.R.B.,308F. 2d 687, 693-694 (C.A. 9).96]Not only did Respondent not have good-faith doubt, but, in refusing the conven-tional disinterested cross-check of cards suggested by the Union, "the Company madeno attempt to learn the facts and `deliberately shut its eyes to the facts.andassiduously avoided giving the union any real opportunity to substantiate its claims.' "(N.L.R.B. v. Economy Food Center, Inc.,333 F. 2d 468, 472 (CA. 7).) "Where,as in this case, the union had proof of its majority status readily available andrespondent chose not to learn the facts, it `took the chance of what they might be.'N.L.R.B. v. Remington Rand, Inc.,94 F. 2d 862, 869 (2d Cir.), cert. denied 304U.S. 576, 585...; N.L.R.B. v. Dahlstrom Metallic Door Co.,112 F. 2d 756 (2d Cir.1940)."(N.L.R B. V. Elliott-Williams Co.,345 F. 2d 460 (C.A. 7).)As inEconomy Food Center, supra,where the company explained its position by saying"We just felt we had a real loyal organization, and they were all happy" (id. at 472),here the Company expressed "surprise[d]" that "this kind of activity was going on,"and at the "sudden turn of events" to mar the "very good relations all these years."But an employer's disappointment with his employees for affiliating with a uniondoes not equate with a good-faith doubt that they have done so.As said inN.L.R.B. V. Philamon Laboratories, Inc.,298 F. 2d 176, 179 (C.A. 2),cert. denied 370 U.S. 919: -The act imposes a duty to bargain in good faith upon request whenever alabor organization has been designated by a majority of employees in an appro-04A long line of cases, both before and since the 1947 amendments to the Act, hasheld it to be a violation of Section 8(a) (5) for an employer not having a good faith doubtas to the representative status of a union, to refuse to recognize and bargain with theunionSee, e g.,N.L.R.B. v. Economy Food Center, Inc.,333 F. 2d 468, 471-472 (C A. 7) ;Fred Snow, et at, d/b/a Snow of Sons,134 NLRB 709, enfd. 308 F. 2d 687 (CA. 9) ,N.L.R.B. v. Overnate Transportation Co,308 F. 2d 279, 283 (C A. 4) ;N.L.R B. vPhilamon Laboratories, Inc,298 F. 2d 176, 179 (CA. 2), cert. denied 370 U S. 919;N.L.R.B. v. Loren A. Decker, d/b/a Decker Truck Lines,296 F. 2d 338, 341-342 (C A. 8) ;N.L.R B. v. Wheeling Pipe Line,229 F. 2d 391, 392-393 (C A8) ; Joy Silk Hills, Inc v.N.L.R.B,185 F. 2d 732, 741 (C.A D.C.), cert denied 341 U.S. 914.05N.L.R.B. v. Whiteliglat Products Division of White Rolling and Stamping Corporation,298 F. 2d 12, 14 (C.A. 1), cert. denied 369 U.S. 887;Balton Insulation, Inc v. N.L.R B.,297 F. 2d 141, 144 (CA.4) ; N.L.R.B. v. Sunrise Lumber of Trim Corp.,241 F. 2d 620,624 (C.A. 2), cert. denied 355 U.S. 818;N.L.R.B. v. Model Mill Company, Inc,210 F.2d 829, 830 (C.A.6) ; N.L.R.B. v. Samuel Kobritz, d/b/a Star Beef Company,193 F. 2d8,14 (C.A.1) ; N.L R.B. v. Inter-City AdvertisingCo., 190 F. 2d 420, 421 (C.A. 4),cert. denied 342 U.S 908aeAccord:NL.R.B. V. Kellogg's Inc., d/b/a Kellogs Mills,347 F. 2d 219, 220 (CA 9).221-731-67-vol. 15'8-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDpriate bargaining unit.The employer must recognize and bargain with suchan organization whether or not it has been certified by the Labor Board.UnitedMine Workers of America v. Arkansas Oak Flooring Co.,351 U.S. 62 . .N.L.R.B. v. Sunrise Lumber & Trim Corp., 241F. 2d 260 (2 Cir., 1957), cert.denied 355 U.S. 818 .... To be sure, an employer laboring under a good faithdoubt as to a union'smajority status need not extend recognition.Nevertheless,in the absence of such a doubt, the employer has no vested right to an election.N.L.R.B. v. Trimfit of California,211 F. 2d 206 (9 Cir., 1954).[N.L.R.B. v.Winn-Dixie Stores, Inc.,341 F. 2d 750, 755 (C.A. 6), cert. denied 382 U.S. 830.]If further corroboration is necessary as to the absence of good-faith doubt byRespondent regarding the Union's status at the time of its refusal to bargain, it maybe found in the course of unfair labor practices undertaken by Respondent as soonas it learned of the advent of the Union and which it continued until (and evenbeyond) the very day of the election.These lend strong support to the conclusionthat Respondent's refusal to have anything to do with the Union was, far from beingbased upon good-faith doubt as to its status, in reality the result of Respondent'srealization of the Union's status, and its desire to gain time to undo that status, asindeed it in effect conceded in its insistence upon a delayed election.... the evidence unmistakably demonstrates that the company gave some creditto the union's claims, for Terminal Manager Gregg and General Manager Pricebegan their course of unlawful interrogations and speeches immediately uponreceiving the union's March 25 telegram nad March 27 letter,requesting recog-nition and bargaining.This course of conduct is an absolute refutation of anygood faith doubt on the part of the company.[N.L.R.B. v. Overnite Transpor-tationCompany,308 F. 2d 279, 283 (C.A. 4).97]Respondent's threats to its employees to the effect that it would not let the Unioninto its plant or enter into agreement with it are still further evidence that in refusingto deal with the Union Respondent was not motivated by any good-faith doubt asto its representative status, but rather by its unwillingness to deal with a union underany circumstances-uncertified or certified.98At thehearing,AlbertPreston was asked whether Respondent was willing to bar-gain with the Union without an election if it had a majority of cards from theemployees,or whether Respondent wanted an election first as a precondition to bar-gaining with the Union.Preston's response affords direct insight into Respondent'strue reason for rejecting the Union's requests:Iwould say that if they asked me, it would be a very strange thing because Ididn't know that was necessary at that time. I always thought you had to havean election prior,like we did prior i.e., '[1952] and...at this[personnel] seminar[recently attended] which lasted a whole week there was never anything thatever occurred or mentioned that you bargain without an election .... I didn'tknow any different, just as much so as a presidential election.That is part ofthe America scheme of life.In this view that it was entitled to insist upon an election, regardless of the Union'sstatus as established by the signed authorization cards, Respondent was, as shownabove, mistaken.Even if held in good faith, such a belief "is not available as adefense to a charge of refusal to bargain where the refusal is based upon an erroneousview of the law."(Old King Cole, Inc. v. N.L.R.B.,260 F. 2d 530, 532 (C.A. 6).99)0Accord:N.L.RB. v. Mid-West Towel and Linen Service, Inc.,339 F. 2d 958 (CA. 7) ;Florence Frosting Co. v. N.L.R.B.,333 F. 2d 289, 291-292 (C.A. 4);N.L R.B. v. PhilamonLaboratories,Inc.,298 F. 2d176 (C.A. 2),cert. denied 370 U S. 919;NL.R.B. v. Trimfitof California, Inc.,211 F. 2d 206 (C.A. 9);Joy Silk Mills, Inc. v N.L R.B.,1185F. 2d 732(C.A.DC.), cert. denied 341 U.S. 914;Maphes Chapman Corporation,151 NLRB 73;The Lone Star Co.,149 NLRB 688;Marriello Fabrics, Inc.,149 NLRB 333;Jas H. Mat-thews &Co., 149 NLRB 161;Dazzo Products, Inc.,149 NLRB 182;P.B. & S. ChemicalCompany,148 NLRB 152.08 In this connection,the background of previous organizational history in Respondent'splant, described below, may be of interest.POAccord:United Aircraft Corporation v. N.L.R.B.,333 F, 2d 819, 822 (CA. 2), cert.denied 380 U.S. 910;Florence Printing Co. v. N.L.R.B.,333 F. 2d 289, 291 (CA. 4) ;N L.R.B. V. Keystone Floors, Inc.,d/b/a Keystone Universal Carpet Co.,306 F. 2d 560,564 (C.A. 3) ;Cone Brothers Contracting Co. v. N.L.R.B.,235 F. 2d 37, 41 (C.A. 5), cert.denied 352 U.S. 916,Taylor Forge&Pipe Works v. N.L.R.B.,234 F. 2d 227, 231(C.A. 7),cert. denied 352 U.S. 942,and cases there cited. PRESTON PRODUCTSCOMPANY, INC.355Again, however, as with other phases of the case, the bona fides of Respondent'scurrent contention in this instance that it misapprehended legal requirements, isthrown into doubt; here, by the fact that when it came to be formally represented bycounsel, shortly after the Union's bargaining request, Respondent's position throughits counsel before the Regional Director in insisting upon an election (and postponingit as long as possible) did not change.Finally, as is well settled, Respondent cannot now be heard to urge the Union'sdefeat in the election as evidence of its lack of representative status at the time ofthe bargaining request, since it is attributable to Respondent's unfair labor practicesand will therefore be disregarded.Franks Bros. Company v. N.L.R.B.,321 U.S.702;Medo Photo Supply Corporation v. N.L.R.B.,321 U.S. 678, 687.Upon the entire record, it is found and concluded that on March 23 and thereafter,when Respondent refused to recognize or bargain with the Union as the authorizedcollective-bargaining representative of a majority of Respondent's employees in aunit appropriate for bargaining purposes:Respondent did not have a good-faithdoubt as to the representative authority and status of the Union, nor any valid basisfor any such doubt, and Respondent did not express any such doubt or valid basisforanysuch doubt.100100I do not regardN.L.R.B. v. Harold W. Koehler,etat.,d/b/a Koehler's WholesaleRestaurant Supply,328 F. 2d 770 (C.A. 7), heavily relied upon by Respondent, nor suchcases asHammond & Irving, Incorporated,154 NLRB 1071, as requiring a contrary resulthere.InKoehler,the court did not reach the question of good-faith doubt, since, as itpointed out, it merely held that a finding that the union represented a majority of em-ployees at the time it sought recognition was not supported by substantial evidence.328 F. 2d at 771, 773. InHammond & Irving, Incorporated,the Board recently pointedout, "The Board has long held that an employer may insist upon a Board election asproof of a union's majority if it has a reasonable basis for a bona fide doubt as to theunion's representative status in an appropriate unit. If, however, the employer has nosuch good-faith doubt, but refuses to bargain with the majority representative of its em-ployees because it rejects the collective-bargaining principle or desires to gain time withinwhich to undermine the union and dissipate its majority, such conduct constitutes aviolation of Section 8(a) (5) of the Act. [CitingJoy Silk Mills, Inc.,85 NLRB 1265,enfd. as modified on other grounds 185 F. 2d 732 (C.A.D.C.), cert. denied 341 U S. 914.1In determining whether the employer's action was taken to achieve either of the saidinvalid purposes,the Board considers all the surrounding circumstances as wellasdirectevidence of motivation.Absent such direct evidence,where extensive violations of theAct accompany the refusal to grant recognition,they evidence the employer'sunlawfulmotive and an inference of bad faith is justified . . .Whether the conduct involvedreflects on thegoodfaith of the employer requires an evaluationof thefacts of eachcase."[Emphasis supplied.]In other subject fields of the law also, the test of good faith is notwooden but one of discriminating judgment, frequently involving delicate balancing ofinterlaced questions of fact and law.Thus, under the Board's total circumstances rule, the presence of unfair labor practicesdoes not in and of itself necessarily establish the absence of good-faith doubt in refusingto bargain, which depends upon the nature and extent of the unfair labor practices andtheir relevancy to the refusal to bargain.The Board's total circumstances yardstick formeasurement of good-faith doubt would also seem to have an obverse side: namely, thatmere absence of unfair labor practices does not in and of itself necessarily establish good-faith doubt such as to justify a refusal to bargain. It is evident that just because anemployer commits no unfair labor practices does not mean that he therefore has a good-faith doubt as to the representative status of a union holding presumptively valid author-ization to bargain on behalf of its employeesAs shown above, there is no absolute righton the part of an employer to demand an election and Board certification as a precondi-tion to collective bargaining.The Supreme Court itself has made this quite clear.Cf.United Mine Workers v. Arkansas Oak Flooring Co.,351 U S. 62, 69, 72, footnote 8, 75,rehearing denied 351 U.S. 975.Were this otherwise (even in the absence of employerunfair labor practices), an employer faced with openly acknowledged, unanimous, andindisputably valid written designations of bargaining representative by his employees,could, in the total absence of any question of representation under the Act, still insist uponan election.This would deprive employees of the same right as others have to appointagents by valid designation.Employers also appoint agents in much the same fashionwhen they affiliate with a multiple-employer bargaining unit.Unless, therefore, all em-ployees are as a matter of law to be assumed to have a lower degree of literacy orsophistication than any employer, their agency designations shouldprima faciebe ac-corded no less a degree of presumptive validity than those of employers.As in other 356DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Union's majority statusOn March 20 and 23, when the Union requested Respondent to recognize andbargain with it as the representative of a majority of Respondent's employees in aunit appropriate for that purpose and Respondent refused- to do so, there were 144employees in the unit and the Union had in its possession authorization cards exe-cuted by 80 of them.101Notwithstanding the absence of good-faith doubt on Respondent's part as to theUnion's representative status at the time of the recognitional-bargaining requests,Respondent was under no obligation to recognize or bargain with the Union if thelatterwas not then in fact the legally authorized bargaining representative of amajority of employees in the appropriate unit.102Conceding the appropriateness of the bargaining unit, Respondent has neverthelessraised a number of contentions to the effect that the Union was not in fact the legallyauthorized representative of a majority of its unit employees.Thus, Respondentcontends that employees withdrew their union authorization cards.Upon the recordpresented, I find that only two employees-Satterfield and Rustemeyer-did so. Theyhave been excluded from any count herein of union-affiliated or potentially union-affiliatedmembers of the unit. It would further appear that since they obtainedtheir union authorization cards back from the Union before the latter made itsrecognitional bargaining request, these two employees were not included therein.As shown below, exclusion of these two employees in no way affects the Union'sclear majority at the time of the recognitional-bargaining requests.Respondent has also leveled attack upon some of the cards as not having beenintended by some of the employee signatories to mean what the cards plainly say,as sought to be evidenced by such employees' current (i.e., post-Respondent's exten-sive unfair labor practices) statements regarding their alleged subjective states ofmind when they signed the cards.However, even if credited, the purely subjectivereaction to, or motivation in signing, a union card does not negate the overt effectof a card which unambiguously designates the union as bargaining agent.103... an employee's thoughts (or afterthoughts) as to why he signed a union card,and what he thought that card -meant, cannot negative the overt action of havingsigned a card designating a union as bargaining agent.[Joy Silk Mills, Inc. V.N.L.R.B.,185 F. 2d 732, 743 (C.A.D.C.), cert. dewed 341 U.S. 914.104]subject fields of the law,persons assertinglack of authority of an agent may establishthat in a number of ways, including testimony of the principalMandating electionsin caseswhere thereisnoquestion of representation would lend sanction to quixoticaberration by any person refusing for no goodreasonto recognize valid agency designa-tions, and be prodigal of the public purse and of the Board's overburdened administrativemachinery.Inasmuch as it isimpossible to hold electionseo instanteras bargainingdemands, mandating elections where there is no valid question of representation wouldalso provide time for unfair labor practices in dissipation of the union's majority andthereby for interference with, and restraint and coercion of employees' free exercise ofrights guaranteed by the Act. Since, however, the instant case is replete with unfairlabor practices, directly tied to Respondent's refusalto bargain,-the result hereis in anyevent warranted on that basis alone.101Although the Union had 82 cards, one cardsigner(MacDonald) was not in the unitand another (Spica) not in Respondent's employ, at the time of the bargaining requests.The above figure 144 also excludes these two.102E. H.Sargent andCo , 99 NLRB 1318, 1318-1319."OSN.L.R.B. v. Sunshine Mining Co.,110 F 2d 780 (C A. 9), cert denied 312 U S. 678 ;Consolidated Machine Tool Corporation,67 NLRB 737, 739, enfd as modified 163 F. 2d376, 378 (CA. 2), cert denied 332 US. 824104Accord:InternationalUnion of Electrical, Radio and Machine Workers v N L R.B(S N C. Mfg.Co.), concurring op of Burger, J., 352 F. 2d 361 (C.A D.C) ;N L R B. v.Gene Hyde,d/b/a Hyde'sSupermarket,339 F. 2d 568, 570-571 (C A.9) ; N L R B. v.GreenfieldComponents Corporation,317 F. 2d 85, 89 (C.A. 1) ; NL.R.B. v.Gorbea, Perez& Morell, S. enC., 300 F. 2d 886, 887 (CA.1) ;Whitelight ProductsDivisionofWhiteRolling & Stamping Corporationv.N.L R.B.,298 F. 2d 12, 14-15 (C A 1) , cert denied369 U.S. 887;N.LR.B. v. Stow Manufacturing Co,217 F. 2d 900, 902 (C.A. 2), cert.denied 348 U.S. 964;N.L.R.B. v. Geigy Company, Inc,211 F: 2d 553, 556 (CA. 9), cert.denied 348U S. 821;N.L.R.B. v. Consolidated Machine Tool Corporation,163 F. 2d 376,378 (C.A. 2),cert. denied322 U.S. 824;NL.R.B. v. Sunshine Mining Co., supra,foot-note 103. PRESTON PRODUCTS COMPANY, INC.357Respondent seeks further to impeach the authorization cards upon the basis thatsome employees were allegedly told in connection with their signing of the cardsthat they were for, or only for, the purpose of an election.As to this, at the outsetit should be noted that the cards themselves are extremely clear and singularly, indeedtotally, free from ambiguity, and devoid of any reference to an election.They state:UAW AUTHORIZATION CARD 105I, the undersigned,herebydesignate,select and empower the InternationalUnion, United Automobile, Aerospace and AgriculturalImplementWorkersof America (UAW) as my representative for the purpose of collectivebargaining in respect to rate of pay, wages,hours of employment,workingconditions and other conditions of employment.Write YourSignature ---------------------- Date --------------------------Print YourYourName Here -------------------- Tel. --------------------------HomeAddress -----------------------City --------------------------Dept. No.ClassClock No. ---------------------of Work -----------------------Plant & Co. -------------------- Shift --------------------------The clear wording of the union cards here renders superfluous any inquiry into pos-sible legal consequences flowing from the ambiguity or ambivalent purpose some-times encountered in such cards, as inN.L.R.B. v. Peterson Brothers, Inc.,342 F. 2d221 (C.A.5).See:Burger, J.,concurring,inInternationalUnion of Electrical,Radio and Machine Workers (S.N.C. Manufacturing Co., Inc.) v. N.L.R.B.,352F. 2d 361, (C.A.D.C.);N.L.R.B. v.Mid-West Towel & Linen Service, Inc.,339F. 2d 958, 963 (C.A.7); N.L.R.B. v. Stow Manufacturing Co.,217 F. 2d 900, 902(C.A. 2), cert. denied 348 U.S. 964;Cumberland Shoe Corporation,144 NLRB1268;Gorbea, Perez & Morell, S. en C.,133 NLRB 362, 370, enfd. as modified300 F. 2d 886, 887 (C.A. 1).It is recognized,however,that notwithstanding the clarity and freedom fromambiguity of the cards,their legal efficacy as agency designations of the Union forbargaining purposes might nevertheless be overcome by proof-which Respondentessayed-of material misrepresentations inducing the employees' execution of thecards.106I have carefully sifted, considered,and weighed all evidence bearing onthis contention, including all testimony of each witness presented by Respondent insupport thereof. I have also considered all related legal and ancillary factors andfacets raised or suggested,including the substantiality of the evidence adduced; 107ambiguities,inconsistencies,contradictions, and errors in the testimony of variouscard signatory employees presented by Respondent as witnesses; the fact that thesubstantial credible evidence does not establish that a significant number of employ-ees were told that the cards were only for the purpose of an election or limited tothat purpose,lOS and that there is no inconsistency between, on the one hand, use ofan authorization card for bargaining representation purposes, and, on the other hand,use of such a card for election purposes in the event bargaining without an election101The reverse side of the card quotes from Sections 7 and 8(a) of the Act, followingthe wording: "Do You Know Your Rights? Are You Protected by Law" RIGHTS OFEMPLOYEES THIS IS FEDERAL LAW LABOR MANAGEMENT RELATIONS ACT-1947."After quoting the Act, it states: "For furtherinformationcontact: KENNETHW. ROBINSON, Director Region 1-D, UAW," and gives an address and telephone number.There is no mention of election on the reverse,side of the card either.10' CfN.LR.B. v. Wann-DixjeStores,341 F. 2d 750, 754 (CA. 6), cert. denied382 U S. 830.107 Cf.N L.R.B. v. Winn-DixieStores,Inc.,, sap? a,footnote 106;N L.R B. v. Mid-WestTowel & Linen Service, Inc., supra.108 CfN L.R.B v. Economy Food Center, Inc.,333 F 2d 468, 471 (C. A 7) ; 14thStreetSupermarket,151NLRB 560;Cumberland Shoe Corporation,144 NLRB 1268. Inthis connection, I fully credit the testimony of Union Representative Fhearman that heat no time prior to the Regional Directors representation hearing of April 7 told any em-ployee that the purpose of the cards was only for an election, or made any statement oflike import, and that it was after the Union had been rebuffed in its recognitionalattempts that proceeding with an election petition became necessary, and that the em-ployees thereafter attending union meetings were in effect so informed. 3, 58DECISIONS OF NATIONAL LABOR RELATIONS BOARDisnot possible or is not desired by the union; 109 the time interval between the exe-cution of the cards and the testimony at the hearing, and Respondent's unfair laborpractices in the interim; 110 and, of course, and most basically, I have weighed theveracity of each witness and the credibility of his testimony after close observationof his demeanor while testifying.The detailed outcome of this consideration is setforth, with specific findings and conclusions as to each and every union card signa-tory unit employee, in the attached analytical chart marked "Appendix B," whichmay be recapitulated in the following findings and conclusions:Total number of employees in unit at time of Union's recognition-bargaining request ----------------------------------------- 144Total number of union authorization cards which should becounted --------------------------------------------------78Total number of union authorization cards which should notbe counted -----------------------------------------------4Percentage of unit employees represented by Union at time of itsrecognition-bargaining request -------------------------------54. 2It is accordingly, for the reasons indicated above and set forth in detail in Appen-dix B, and upon the entire record, found and concluded that at the time and sincethe Union's recognition-bargaining requests upon Respondent on March 20 and 23,1964, the Union was in fact the exclusive collective-bargaining representative of amajority of Respondent's employees in a unit appropriate for that purpose withinthemeaning of the Act; 111 and that Respondent's failure and refusal to recognizeand -bargain with the Union under the circumstances herein, Respondent not havinga good faith doubt as to the Union's representative status, constituted a violation ofSection 8(a) (5) and (1) of the Act.D. Employer's dissipation of union majorityImmediately following Respondent's refusal to meet or deal with the Union, thelatter on March 23 filed a representation election petition with the Board's RegionalDirector.At a Board-conducted hearing thereon held on April 7, Respondentthrough its counsel continued to refuse to recognize or bargain with the Union, andwhile insisting upon an election refused to agree to any date before May 11.112 Inits brief dated April 13 filed with the Regional Director (General Counsel Exhibit 27),Respondentagainsought to delay the election, assailing the "Union's desperateattempts to force an election with undue haste" and the "Union's blatant and overtdesires to rush the election," by which Respondent suggested "the Union . . . isabusing both the spirit and the letter of the law," and Respondent opposed the earlyelection sought by the Union "If the purpose of the National Labor Relations Act,as amended, is not to be subverted .... .It is unnecessary to redetail Respondent's actions in violation of the statute commencing with its employee musters of March 18 (declaring among other things ineffect its intention not to bargain with the Union), upon learning that its employeeswere engaging in union organizational activity.On top of these, Respondent in badfaith refused to meet, deal, or have anything to do with the Union upon the basisof the valid bargaining authorization designations held by the Union and which thelatter offered to prove through a disinterested person of Respondent's nomination.Respondent at the same time refused to agree to the Union's request for an early109Cumberland Shoe Corporation, supra,footnote 108.In being satisfied to bargain onthe basis of card authorizationsalone, a unionmay be willing to forgo the 1-year protec-tion of its representative status which goes with Board postelection certification, despiteactualloss ofitsmajority (cf.Ray Brooks v. N.L R.B.,348 U.S 96), or which safe-guards it under Section 8(b) (4) (C)againstraiding by rival unions.uoN.L.R.B. v.Winn-Diwie Stores, Inc., supra; N.L.R.B. v. Mid-West Towel & LinenService, Inc.,339 F. 2d958, 962-963(C.A.7) ; Joy Silk Mills, Inc. v. N.L R B.,185 F.2d 732 (C.A.D.C.), cert. denied 341 U.S. 914;N.L.R.B. v. Sunshine Mining Co.,110 F.2d 780, 790 (C.A. 9), cert. denied 312 U.S. 678;Cumberland Shoe Corporation,144 NLRB1268, 1269111 I further find that any subsequent possible numerical loss of the Union's majoritystatus is attributable to Respondent's unfair labor practices as herein found, includingits refusalto recognize and bargain with the Union, and should therefore be disregarded.RayBrooksv.N.L.R.B.,348 U.S. 96, 102-103;Franks Bros. Company v. N.L R.B ,321U.S. 702;MedoPhoto Corporation v. N.L.R.B.,321 U.S. 678, 687.112 Ifully credit the uncontroverted testimony to this effect by A. RobertKleiner, theUnion's Grand Rapidsattorney in the representation case. PRESTON PRODUCTS COMPANY, INC.359election,instead insisting upon postponing the election as long as possible. Respond-ent's deeds furnish persuasive evidencethatits true reason for refusing to deal withthe Union or even accept proof of its majority status, was not that it doubted thatstatus but that it feared it and needed time to dissipate it-which, indeed, it did-through coercive exercise of its economic power over its employees.That suchactivities are violative of the Act has long been settled.Joy Silk Mills, Inc. V.N.L.R.B.,185 F. 2d 732 (C.A.D.C.), cert. denied 341 U.S. 914;N.L.R.B. v. Phila-mon Laboratories, Inc.,298 F. 2d 176 (C.A. 2), cert. denied 370 U.S. 919;FlorencePrinting Co. v. N.L.R.B.,333 F. 2d 289 (C.A. 4).Mention has been made of the previous history of union organizational activityatRespondent's plant some years ago, resulting in the filing of charges with theBoard by the Union against Respondent in December 1952 alleging violations ofSection 8(a)(1), (3), and (5) in that although the Union had been certified by theBoard on October 31, 1952 and presented contract proposals on November 11, itwas unable to schedule a bargaining session before December 10, pending which"On Saturday, November 29th, without prior notice to the Union or the employeesinvolved, the Company notified the employees of the buffing department [including2 of the 4 members of the Union's bargaining committee] that the buffing operation["an integral part of the Company's operation since the inception of the Company"]was discontinued and that they were permanently laid off." (General CounselExhibit 35.)At the "negotiating meeting" of December 10, the union negotiators"were met with a demand '[by Respondent] that unless our committee was reducedto the two committee members currently working in the plant [i.e., excluding thetwo buffers who had been laid off in "the Company's illegal action eliminating thebuffingoperationson Saturday, November 29, 1952," as stated by the Union; andapparently also excluding the Union's International representative], the Companywould refuse to negotiate .... As a result of this flat refusal of the Company to meetwith the elected bargaining committee of the Union, the meeting could not be held."(General Counsel Exhibit 36.)Respondent's President Anthony Preston's accountof this episode,as testified to by him in the instant case,is that,following a unionelection,in 1952 or 1953,after "eight to ten months" of negotiations,the Company(then a partnership with him a partner) entered into a 4-month contract with theUnion (UAW). Preston testified that this contract:... was goingto be written for only two months," but "on the advice of ourattorney ... we extended the contract two additional months [to the] ... endof the calendar year....December 31st is a good round number to end a con-tract with....There were no union dues paying members in our plant at thetime.The people did not want representation . . . at the time of the signingof the contract .... I think it was a mere formality to write it for the shortperiod just so there would have been a contract signed,and certain-whateverthe reasons were,as mentioned by the attorney at the time that we would havefulfilled certain obligations.Preston further testified that 2 months before the end of this 4-month contract:.we served notice on the union that we were terminating it, and sixty dayslater the thing died.Preston added:"There were no union members at the time, on our payroll, whenwe signed the contract.There never had been any union dues collected while thecontract was in forceI's .... After thecontract was signed we had no contact atallwith the union."There was no union in the plant after that.114While no findings or conclusions are based on this earlier episode, nevertheless,particularly in view of recent events here under scrutiny (as well as for purposesof credibility evaluation in various connections), the earlier history-as now recountedinPreston'sdescriptive testimonial perspective-may suggest that Respondent'spresent attitude of openly avowed hostility toward exercise by its employees of anyprotected activity comprises no innovation in its thinking, but rather, perhaps, a long-continued, intractable aversion toward the principle of collective bargaining.That113Preston also testified that the contract contained no union security clause since liewas opposed to it as a matter of policy to which he apparently still adheres."'Preston on redirect examination denied that the Union ever filed charges for refusalto bargain at that time(1952-53).On recross-examination,however, he conceded suchcharges were filed, but not for "not wanting to negotiate . . . because, as I testified, wedid bargain for eight or ten months"; and that he did not intend his denial on redirectexamination to apply"per Be"(as he expressed it). 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDprinciple, however, is a cornerstone of Federal industrial relations policy as declaredin the Act.Acceptance of, if not tolerance toward, the principle is pivotal to accom-plishment of the public policy objective of minimization of industrial unrest andstrife and its adverse effects upon commerce.Rejection of the principle flouts publicpolicy and is inconsistent with the purposes and provisions of the Act.I am unable to discover any basis in the statute to support Respondent's apparentposition, as set forth in its brief in the representation case, that, after employees haveexercised their right to designate a union as their collective-bargaining representative,the employer is in effect entitled to a sort of "cooling off" period for the employeesto reconsider or change their minds, based perhaps upon the employer's persuasiveappeals and related actions; and that not until this period has expired is the employerobligated to recognize or deal with the union (in the event the employer has mean-while failed to persuade his employees to leave the union, -or to "chill unionism"(Harlan, J., inN.L.R.B. v. Darlington Manufacturing Company,380 U.S. 263, 275)among them); nor that, indeed, may or ought the Board proceed with an election 115before the employer has had a "reasonable" period to persuade his employees tochange their minds.Respondent's refusal to agree to a prompt election, and itsinsistence upon an election delayed as long as possible, may be evaluated and weighedin the congeries of circumstances bearing upon its true motivation for refusing todeal with the Union.[The employer] insisted on a formal hearing on the petition and refused arequest that it consent to an immediate election, although there appears to havebeen no issue other than the one which the election itself would determine.[N.L.R.B. v.W. T. Grant Co.,199 F. 2d 711, 712 (C.A. 9), cert. denied 344U.S. 928.] 116Careful consideration of the entire record persuades me that from the time itlearned of the union organizational activity in March, Respondent's actions and wordswere planned, patterned, and geared to carry out its determination to keep its plantunion free as it had been since the earlier episode of 1952-53.11715Cf Respondent's brief in the representation case (General Counsel Exhibit 27).Also in connection with that case, uncross-examined, uncontroverted, credited testimonyof union attorney A. Robert Kleiner establishes that on April 7 there Respondent alsotook the position, through its counsel, that it "felt that [the Union was] rushing theseemployees into the union."The transcript of that hearing (General Counsel Exhibit 2)also discloses that at the hearing union counsel stated that since therewere no issuesbefore the Board, the Union "request[s] that the election procedures be promptly ex-pedited in order that these employees may avail themselves of the rights guaranteed tothem by the Act"(rod.at 28), and that when Respondent's counsel indicated he mightwant an extension of time to file a brief, union counsel pointed out that "the only possiblereason for the Company asking for any time to file the briefs, since there are no contestedissues whatsoever in this hearing, is for the purpose of delay" ; that thereafter Respondentin its brief assailed the Union foragreeingwith Respondent in "the Union's acceptance ofthe Company's unit, without question" (General Counsel Exhibit 27, p 2), which Respond-ent attributed to bad faith on the part of the Union ; and that, also in its brief, Respond-ent asked the Regional Director "to reopen this record for the purpose of amplifying thetestimony on the appropriateness of the unit"(idat 3)-a unit, it is to be noted, whichRespondent itself proposedUnder the circumstances, such a reopening of the record, assought by Respondent, could only have been purposed to delay the election still further.116Accord:Interstate Smelting & Refining Co,148 NLRB 219;Clearfield Cheese Com-pany, Inc.,106 NLRB 417, 440, enfg. as modified, 213 F. 2d 70 (CA. 3) ;CommercialChemical Company,103 NLRB 465, 467-468, 469;Bryant Chucking Grinder Company,TXD 293-65 (June 9, 1965), slip op. at p..52As pointed out by Trial Examiner BoylsinBryant Chucking,supra,slip op. at p 52 footnote 45, the same consideration applies toa union's attempt to delay an election where there is no real issue (i e , other than thatto be resolved by the election itself) ; cf.General Tired Service Company,Case No 16-RC-2368 (Dec. 19, 1958), 43 LRRM 1218.iii Before concluding, deserving of mention is the testimony on cross-examination ofRespondent's supervisory employee Loren Smith (an intervenor), that the "employees'committee" of which he is a member was formed and procured counsel because "sincethis ..unfair labor practice had been going on . . . the union was . . . holding backour raises and everything," this, according to Smith, being the position taken by AnthonyPreston and Plant Superintendent Dehski. PRESTON PRODUCTS COMPANY, INC.361I find that Respondent's refusal to bargain on and after March 23, 1964, was notbased upon a good-faith doubt that the Union represented a majority of its employeesin an appropriate bargaining unit, but was motivated by a rejection of the collective-bargaining principle and a desire to gain time to undermine the Union and dissipateitsmajority status; and that, since the Union at that time represented an uncoercedmajority of such employees, such refusal was a violation of Section 8(a)(5) and (1)of the Act.118E. Employer's unilateral actions inbypass of Union as employees' designatedcollective-bargaining representativeIn view of findings already made, it follows and is further found that Respondent'sunilateral granting of wageincreasesand other benefits, as set forth above, in deroga-tion of the Union's status as the employees' duly designated collective-bargainingrepresentative was in additional violation of Section 8(a)(5) and (1) of the Act.119III.REPORT ON OBJECTIONS TO ELECTIONThe matters raised by the Union's objections, timely filed, to the election of May 11,dealing with Employer conduct following the filing of the Union petition for certifica-tion of representatives, have been referred by the Acting Regional Director to theTrial Examiner for disposition here.These matters are all encompassed in issuesdetermined above in the unfair labor practices case and need not here be rediscussed.I accordingly find that the Union's objections have been established to the extentindicated in so much of the foregoing decision as deals with Respondent's conductbetween the date of the filing of said petition (March 24) and the election (May 11);and recommend they be sustained. The findings here made in the unfair labor prac-tices case warrant and require setting aside the election of May 11, because ofEmployer interference in the free, fair conduct thereof by the Board in exercise of itsresponsibilities imposed by law.120It is accordingly recommended that the Union's objections, filed on May 18, 1964,to the election held,on May 11, 1964, in Case No. 7-RC-6197 be sustained, to theextent above indicated, and that said election be set aside and its results annulled.Ithas here been found that the Union represented an uncoerced majority ofRespondent's employees in an appropriate baigaining unit at the time of its requestsfor recognition and bargaining; that Respondent refused those requests without good-faith doubt as to Respondent's representative status; that Respondent's refusals weremotivated by its rejection of the collective bargaining principle and its desire to gaintime to undermine the Union and dissipate its majority status; and that Respondentthereafter engaged in extensive and flagrant violations of Section 8(a) (1) in order tocarry out its purpose of ousting the Union, which it thereby succeeded in doing."s SeeN.L.R.B.v.Crompton-Highland Mills, Inc,337 U S 217, 218, 219, 234;N.L R B.v.ExchangeParts Company,339 F. 2d 829, 831 (C A.5) ; N.L R B v Economy FoodCenter,Inc,333 F 2d 468, 471-472 (C A.7) ; N.L R B. v Daniel Crean,et al, d/b/aThe Grand Food Market,326 F. 2d 391, 396 (C A.7) ; N L R B. v. Overnite Transporta-tion Co,308F 2d 279, 283 (C.A.4) ; N.L.R.B. v.Philamon Laboratories,Inc.,298 F. 2d176, 179-180 (C.A. 2), cert. denied 370 U.S. 919;N.L.R.B. v. Loren A. Decker, d/b/aDecker Truck Lines,296 F 2d 338, 341-342 (C.A.8) ; N.L.R.B. v. Irving Taitel,et al.,d/b/a Taiteland Sons,261 F. 2d 1, 5 (C.A. 7), cert denied 359 U.S 944;NL.R.B. v.InternationalUnion of Operating Engineers, Local982-382A,et al.(Armco Drainage fMetal Products, Inc.),220 F. 2d 573, 577 (CA 6), cert. denied 350 U.S 838;NLRB.v.Stow ManufacturingCo., 217 F 2d 900, 904-905 (CA. 2), cert. denied, 3418 U S 964;N L R.B. v. Model Mill Company,210 F. 2d 829, 830 (CA.6) ; N.L.R.B. v. Howell Chev-roletCompany,204 F 2d 79, 86 (C.A. 9), afrd. 346 U S. 482;Joy Silk Mills, Inc. v.N.L.R.B,185 F. 2d 732, 737, 741 (C.A.D C.), cert. denied 341 U.S. 914;Boot-Ster Manuafacturing Company, Inc,149 NLRB 933119N.L.R B. v. Benne Katz, d/b/a Williamsburg Steel ProductsCo , 369 U S. 736,744-745 ;Medo Photo SupplyCorporationv.N L.R.B ,321 U S. 678; JI.Case Companyv.N.L.R.B ,321 U.S. 332;N.L R.B. v. Mid-West TowelcELinen Service, Inc,339 F 2d958, 963-964 (C.A.7) ;Mantzowitz Manufacturing Corp.,153 NLRB 1517;SuperiorRambler,150 NLRB 1264;American Manufacturing Company ofTexas,139NLRB 815;Mooney Aircraft, Inc,138 NLRB 1331.120 That election-related conduct violative of Section 8(a) (1), as herein, may be regardedas necessarilyinterferingwith free and untrammeled Board-conducted elections.SeeIndustrial Steel Products Company, Inc.,143 NLRB 336, 347;Playshool ManufacturingCompany,140 NLRB 1417, 1419;Dal-Tex Optical Company, Inc.,137 NLRB 1782,1786-1787. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder these circumstances, Respondent should not be permitted to retain the fruits ofits own wrongdoing, nor the Union penalized without fault so as now to be requiredto undertake the effort and expense of another union campaign to overcome and undothe effects of Respondent's unlawful acts; nor should the administrative machinery ofthe Board be burdened with the expense of conducting an election after Respondenthas committed violations of this nature and extent in designed disregard and avoidanceof declared public policy favoring collectivebargaining.The Supreme Court has heldthat diminution in or loss of a union's majority consequent upon employer unfair laborpractices does not relieve the latter of his obligation to bargain with the former.Ray Brooks v. N.L.R.B.,348 U.S. 96, 102-103;Franks Bros. Company v. N.L.R.B.,321 U.S.702; Medo Photo Supply Corporation v. N.L.R.B., supra.Accordingly, I donot recommend a new election, but instead dismissal of the petition in the representa-tion case, vacating of all proceedings therein, and the entry of a bargaining order.SeeBernel Foam Products Co., Inc.,146 NLRB 1277;Irving Air Chute Co., Inc. v.N.L.R.B.,350 F. 2d 176 (C.A.2); S.N:C. Manufacturing Co., Inc.,147 NLRB 809,enfd.sub nom.InternationalUnion of Electrical Radio and Machine Workers v.N.L.R.B.,352 F. 2d 361 (C.A.D.C.);The Colson Corporation v. N.L.R.B.,347 F. 2d128, 138-139 (C.A. 8).Upon the foregoing findings and the entire record, I state the following:IV.THE REMEDYI shall recommend the customary cease-and-desist order and the affirmative reliefconventionally ordered in cases of this nature, involving interference, restraint, andcoercion, and failure to recognize and bargain collectively.My Recommended Orderwill include a provision requiring Respondent upon request to bargain collectively withthe majority representative of its employees. In view of the fact that the unfair laborpractices committed are of a character striking at the roots of employee rights safe-guarded by the Act, I shall recommend that Respondent cease and desist from infring-ing in any manner upon rights guaranteed in Section 7 of the Act. I shall furtherrecommend that Respondent be required to post an appropriate notice.I shall also recommend that the Union's objections to the conduct of the electionheld on May 11, 1964, in Case No. 7-RC-6197 be sustained to the extent indicated inthe findings made in the foregoing Decision and the election be set aside, and that thepetition therein be dismissed and all proceedings held thereunder vacated.CONCLUSIONS OF LAW1.Preston Products Company, Inc., Respondent herein,is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. International Union,United Automobile,Aerospace and Agricultural ImplementWorkers of America(UAW), AFL-CIO, is a labor organization within the meaningof Section 2(5) of the Act.3.By the conduct set forth in section II,above,which has been found to constituteunfair labor practices,Respondent has interfered with,restrained,and coerced its em-ployees in the exercise of rights guaranteed to them by Section 7 of the Act, and hasthereby engaged in and is engaging in unfair labor practices within the mearv:ng ofSection 8(a)( I) of the Act.4.By failing and refusing to recognize and bargain with the Union,as the dulydesignated exclusive collective-bargaining representative of a majority of its employeesin a unit appropriate for that purpose within the meaning of Section 9(b) of the Act,Respondent has engaged in and is engaging in unfair labor practices within the mean-ing of Section 8(a) (5) and(1) of the Act.5.By unilaterally granting wage increases and other benefits to employees directly,in bypass of the Union and derogation of its status as the employees'duly designatedexclusive collective-bargaining representative,Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (5) ad (1) ofthe Act.6.Respondent has committed the acts herein found to constitute unfair labor prac-tices in order to undermine the Union and destroy its majority,and in rejection of thecollective-bargaining principle,and has thereby engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (5) and(1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and uponthe entire record in this consolidated proceeding, and pursuant to Section 10(c) of the PRESTON PRODUCTS COMPANY, INC.363National Labor Relations Act, as amended,I recommend that Respondent,PrestonProducts Company,Inc., its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with International Union,United Automobile,Aerospace and Agricultural Implement Workers of America(UAW), AFL-CIO, asthe exclusive bargaining representative of its employees in the following appropriateunit:All production and maintenance employees employed by Preston Products Com-pany, Inc., at its Grand Rapids,Michigan,plant,including truckdrivers,leaders, andplant clerical employees,but excluding office clerical employees,professional employ-ees,managerial employees,guards, and supervisors as defined in the Act.(b)Dealing directly or indirectly with employees concerning terms or conditionsof employmentin such a manner as to bypass or derogate from the representativestatus of the employees'exclusive collective-bargaining representative,or with anobjectof discouraging employees'union affiliation or activities or right ofself-organization.(c)Directly or indirectly threatening any employee with economic or other loss,harm, detriment,or reprisal to himself or other employee for exercising his right ofself-organization.(d)Hereafter directly or indirectly giving, offering, promising,or holding out inexpectancy to, any employee,any economic or other benefit or reward to induce orinfluence him or other employee to refrain from exercising his right of self-organization.(e)Directly or indirectly assisting,aiding, or abetting any committee,organization,or group of its employees,or any employee,to engage in antiunion or antiorganiza-tional activities so as to interfere with,restrain,or coerce other employees fromexercising their right of self-organization.(f)Directly or indirectly interrogating employees with respect to their or otheremployees'union affiliations,desires, sympathies,or activities,so as to interfere with,restrain,or coerce them in the exercise of their right of self-organization.(g) In any other manner interfering with,restraining,or coercing employees inthe exercise of their right of self-organization;to form,join, or assist any labor orga-nization;to bargain collectively through representatives of their own choosing; toengage in concerted activities for the purposes of collective bargaining or other mutualaid or protection;or to refrain from any and all such activities.2.Takethe following affirmative action which is necessary to effectuate the policiesof the Act:(a)Upon request,bargain collectively with International Union,United Automo-bile,Aerospace and Agricultural Implement Workers of America(UAW), AFL-CIO,as the exclusive bargaining representative of Respondent'semployees in the unitfound appropriate with respect to rates of pay, wages, hours of employment, andother terms and conditions of employment,and embody in a signed agreement anyunderstanding reached.(b) Post in its plant in Grand Rapids,Michigan,copies of the attached noticemarked"Appendix C." 121Copies of said notice,to be furnished by the RegionalDirector for Region 17, shall,after being duly signed by Respondent's authorizedrepresentative,be posted by Respondent immediately upon receipt thereof, and bemaintainedby itfor 60 consecutive days thereafter,in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shallbe taken by Respondent to insure that said notices are not altered,defaced,or coveredby any other material.(c)Notify said Regional Director,in writing,within 20 days from the receipt ofthisDecision,what steps have been taken to comply therewith.122I further recommend that the Union's objections dated May 18, 1964,to the elec-tion ofMay 11,1964, in CaseNo. 7-RC-6197 be sustained to the extent indicatedin the findings made in the foregoing Decision,that the election therein be set aside121 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order"shall be substituted for the words"a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced by adecree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals,Enforcing an Order" shall be substituted for the words "a Decisionand Order."12In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith " 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the results annulled, and that the Petition for Certification of Representativesfiled by the Petitioner in said case be dismissed and all proceedings held thereunderbe vacated.I FURTHER RECOMMEND that the complaint be and the same is hereby dismissed asto all violations alleged but not herein found.APPENDIX ACHRONOLOGYDate*Event(s)[December, 1952-53 ---------Union charges Respondent with violations ofSection 8(a)(1), (3), and (5), including layoffof entire department and refusal to bargainwith Board-certified Union.Thereafter, Re-spondent enters into 4-month contract withUnion, 2 months before expiration of whichRespondent gives notice of termination.]March 9--------------------Respondent'semployeesconsultUnion rerepresentation.March 9-May 11____________Respondent grants unilateral wage increases toalmost all unit employees, some as many as3 times in this period.March 14 -----------------Union organizational meeting of Respondent'semployees held at union hall.March 17 ------------------Union organizationalmeetingsof each shift ofRespondent's employees held at union hall.March 18 ------------------After learning the previous week about unionactivities,Respondent'sPresidentAnthonyPreston and Vice-President Albert Prestonconvoke and address assemblages (each shift)of employees at plant re their "surprise" atthiskind of [organizational] activity goingon" and to come to them directly with theircomplaints, etc.March 19-May 11Union organizational meetings of Respondent's(and thereafter) ----------employees held approximately weekly.March 20 -----------------Union makes registered letter recognitional andbargaining request on Respondent.March 21 ------------------ 1. Respondent receives Union's March 20 letterrequesting recognition and bargaining.2.Union International Representative Bieber meetswith Respondent's employees at union hall.March 23 ------------------ 1. Union International Representative Bieber tele-phones Respondent's President Anthony Pres-ton re union recognitional and bargainingrequest letter of March 20.Acknowledgingreceipt of letter, Preston states he does not in-tend to reply and refuses to agree to cross-check of signed union cards.2.Union International Representative Bieber sendsNLRB union representation petition with 82signed union cards and letter stating Respond-ent refused union offer of card cross-check.March 24 ------------------NLRB receives union letter and representationpetition ofMarch 23, with 82 signed unioncards.March 20-April 1 (apx.)-----Respondent remedies various complaints of em-ployees and institutes economic benefits andimprovements (reduces prices charged by itfor rackers' gloves; remedies conditions andequipment in ladies' room; institutes weekly inplace of monthly pay deductions for hospital-ization insurance; improves lunchroom facil-ities;offers promotion to apparently dissatis-fied employee who raised the question at theMarch 18 assemblage; raises wages, some asmany as three times to date of election,May 11). PRESTON PRODUCTSCOMPANY, INC.365APPENDIX A.-CHRONOLOGY-ContinuedDate*Event(s)April 1 --------------------Union organizational meeting of Respondent'semployees held at union hall.April ----------------------Respondent'sVice-PresidentAlbertPrestonaddresses assemblage of second shift rackersre "trouble makers for the union."April 7 --------------------Representation case hearing held by RegionalOfficer of Board.Respondent, through coun-sel, formally refuses to recognize Union andrefuses to agree to election prior to May 11,criticizingUnion for its desire for promptelection.April 15 -------------------Union organizational meeting of Respondent'semployees held at union hall.April 16 -------------------Acting Regional Director of Board issues decisionand direction of election to be held May 11,on Union's March 23 petition.April 25 -------------------Union organizational meeting of Respondent'semployees held at union hall.May 4 ---------------------Respondent's insurance broker orders expediteddelivery of insurance company brochures de-scribing an improved employees' group in-surance system so as to be received on timefor distribution to employees at Respondent'sbanquet for employees scheduled for May 9.May 8 (Friday)_____________ 1. Respondent distributes copies of preelection cir-culars (General Counsel's 17 and 18) to em-ployees in plant.2.Respondent's employees receive another preelec-tion circular from Respondent (General Coun-sel'sExhibit 19) by mail at home.May 9 (Saturday)-----------Respondent holds party for employees in plant,followed by banquet at private club, whereitdistributes gifts and improved group in-surance plan brochures to employees, andannounces forthcoming bonuses to be paidnext week.May 11 (Monday)---------- 1. Respondent posts election propaganda and dis-tributesbonus slips to employees indicatingamounts of bonuses to be paid.2.Election held.Union loses.May 13 -------------------Respondent distributes bonus checks to em-ployees.May 18--------------------Union files unfair labor practice charges againstRespondent and objections to May 11 election.June 1 --------------------Respondent commences paying full cost (insteadof half cost) of employees' hospitalization-surgical insurance coverage under improvedgroup insurance plan ("Aetna plan") an-nounced by it at May 9 banquet. 'July 1 ---------------------Respondent adopts further improved group in-surance plan ("North America plan") foremployees, effective July 20.July 20 -------------------Further improved hospitalization-surgical insur-ance coverage ("North America plan") goesinto effect for Respondent's employees.October 2 ------------------Acting Regional Director of Board issues unfair*1964 unless otherwise specified.labor practices complaint against Respondentand consolidates union objections to electionfor hearing with unfair labor practices case. APPENDIX BFindings(with supporting rationale)as to union cardsof specific employees 11234567UnionEmployeeRef.cardUnionsigt onCircumstances under which employeeFinding(s) as to specificeffect(s) and validityNo.Employee nameGCcardunionsigned union cardof union cardExh.datecardNoestab'd?1Allaway, Evelyn----------9-13-14-64Yes -------Signed card of employee delivered to Union -----------Card validand effectivein accordance with its lan-guage, as designationofUnion as employee's collec-tive-bargaining representative.2Ball, Elaine---------------9-23-17-64Yes------------do------------------------------------------------Do.3Barr, Doris---------------10-13-18-64Yes------------do-------------------------------------------------Do.4Beach, Elizabeth---------9-33-13-64Yes------------do-----------------------------------------------Do.5Brassington,Agnes--------9-43-14-64Yes------------do------------------------------------------------Do.6Britt, James W------------9-63-14-64Yes -------Signed card of employee delivered to Union -----------Card valid and effective in accordance with its lan-guage, as designationof Union as employee's collec-tive-bargaining representative.7Brown, Annie------------9-53-14-64Yes------------do------------------------------------------------Do.8Brown, June--------------11-13-14-64Yes -------Card given to employee at her home by another em-1.Card valid and effective in accordance with its lan-ployee, who indicatedthey"should have a unioninguage, asdesignation of Union as employee's collec-the plant.And I agreed. And therefore I signedtive-bargaining representative.the card " Before signing card, on date it bears, she2Credit employee's testimony as to what Unionread and understoodit as meaning"That I author-Representative Fhearman told employees.Ized the UAW-CIO to represent me." On thisoccasion, nothing said about election.At subse-quent date, at union hall meeting, Union Represen-tative Fhearman said. "That by signing the card wewere authorizing the union to represent us" or "tobargain for us, and that he [Fhearman] would go toAl and Tony [Preston] and see if they would agree tohave the union in the plant," but that "if Al andTony did not agree that eventually there would bean election "9Brozowski,Barbara -------9-73-184Yes -------Signed card of employee delivered to Union -----------Card valid and effective in accordance with its lan-guage, as designation of Union as employee's collec-tive bargaining representative. 8910Should Card BeRef.Counted? 2No.Basis or Bases for Column7 Finding(s)RemarksYesNo11.Authenticityof card establishedby credited testimonyof expertX---------------------witness andof Unionrepresentatives.2.Unambiguouslanguage of card3.Validity ofcard not overcomeby countervailing evidence.2Same as items1, 2, 3 above----------------------------------------------X---------------------3Same as items 1, 2, 3 above----------------------------------------------X---------------------4Same as items1, 2, 3 above----------------------------------------------X---------------------5Same as items 1, 2, 3 above----------------------------------------------X---------------------61.Authenticityof signatureestablished by employee's testimony.X---------------------1.Employee offered supervisory position by Respondent shortly after2Employee not told card was only for electionsigning Union card and raising question of advancement3Employee's recollection hazy and deficient.2Employee received 2 pay increases from Respondent oa 3,130 and 4/27/644Employee's testimony indicates that statements re election may wellhave followed (rather than preceded) his signing of card, by a sub-stantial periodof time and afteremployer refused to recognize orbargain with Union5Employee's testimony not inconsistent with reading and signing cardfor purpose plainly stated thereon71Authenticity of card established by credited testimony of expert wit-ness and ofUnionrepresentatives2Unambiguouslanguage of card3Validity of card not overcome by countervailing evidence81.Authenticity of card established by employee's credited testimony.X---------------------2Unambiguous language of card3Employee's testimony, essentially unshaken on cross-examination,credited4Employee's testimonial demeanor as observed, credibility91.Authenticity of card established by credited testimony of expertX--------------------witness and of Union representatives.2Unambiguous language of card3Validity of card not overcome by countervailing evidenceSee footnotes at end of table.CAD APPENDIX B-Continued1234567UnionEmployeeRefcardUnionsigt onCircumstances under which employeeFinding(s) as to specific effect(s) and validityNoEmployee nameGCcardunionsigned union cardof union cardExhdatecardNoestab'd?10l3udwick (Heft),11-23-16-64Yes -------After reading and understanding it, employee signedDoMary Loucard freely on date it bears, at union meeting at-union hall11Clingan, Madeline_________9-93-16-64Yes_______Signed card of employee delivered to Union___________Do1sClover, Sandra Kay -------9-83-14-64Yes ------------ do-------------------------------------------------Do13Croschcre, Shirley_________9-103-17-64Yes ------------ do_____-______ _ ____--------------------- __Do14Darin, Merry June ---------10-23-16-64Yes ------------ do------------------------------------------------Do15Davis, Barbara-----------9-113-14-64Yes------------do-------------------------------------------------Do16DeVoogd, John---________9-123-16-64Yes_______Signed card of employee delivered to Union -----------Card valid and effective in accordance with its lan-guage, as designation of Union as employee's col-lective-bargaining representative17DeYoung, Linda ---------9-133-14-64Yes -------_____do_________________________________________________Do.18Drury, Mike-------------9-143-17-64Yes------------do-----------------------------------------------Do19Dunneback, John ---------9-153-13-64Yes ------------ do-------------------------------------------------Do20Filkms, Beatrice ----------9-163-17-64Yes ------------ do-------------------------------------------------Do21Finger, Martse------------10-33-18-64Yes------------do-------------------------------------------------Do22Floehr.June --------------9-173-18-64Yes -------Employee filled out, signed, and returned card to1Card valid and effective in accordance with itsformer fellow-employee, who "lust asked me if Ilanguage, as designation of Union as employee'swould sign this card for an election for the Union,collective-bargaining representativeand I said yes " Although insisting on direct ex-2.Do not credit emnloyee's testimony that it wasammation this is all that was said, on cross-exanuna-indicated to her that purpose of card was limited onlytion employee concedes she was told to fill out in-to electionformation on card and did so herself, and she variesher direct testimony to add she was told, "all it[card) is for [is) to force an election " 18910RefShould Card BeNoBasis orBases forColumn 7 Fmdmg(s)Counted? 2RemarksYesNo101Authenticity of card established by employee s crearted testimonyXNeeBudwick, married name Heft2Unambiguous language of card3Employees testimony essentially unshaken on cross examinationcredited4Employee s testimonial demeanor as observed credibility111Authenticity of card estab fished by credited testimony of expertXwitness and of Union representatives2Unambiguous language of card3Validity of card not overcome by countervailing evade, is12Same as items 1 2 3 aboveX13Same as items 1 2 3 above_X14Same as items 1 2 3 above_X15Same as items 1, 2 3 aboveX161Authenticity of card established by credited testirronyexpertXwitness and of union representatives2Unambiguous language of card3Validity of card not overcome by countervailing evidence17Same as items 1 2 3 above%18Same as items 1 2 3 above%19Same as items 1 2 3 above_X20Same as items 1 2 3 above%21Sameas items1 2 3 aboveg221A uthenticity of signature established by employee s testimony2Employee s testimony on direct and on cross-examination inconsistXEmployee received3 pay increases from Respondent on 3/9, 416 and5/11/64ent as to what she was told when she was given cardOn pretrialsigned statement given to her attorney (G C Exh 43) she had statedI can t honestly say I can remember what was said exactlyTrialExaminer credits employee s version on direct examination indicatingshe was not told that purpose of card was only for an election3Employee concedes that when she signed card she knew a unionorgamzaeronar campaign was going on and that the union wantedto get in so it could represent the employees4Employees signature of card is not inconsistent with existence ofintention and desire on her part when she signed card to have Unionrepresent her as bargaining agent in accordance with plainlanguageof card which she admittedly filled out herself and freely signedSee footnotes at end of tableCl APPENDIXB-Continued1234567UnionEmployeeRef.cardUnionsigt onCircumstances under which employeeFinding(s) as to specific effect(s) and validityNo.Employee nameGCcardunionsigned union cardof union cardExhdatecardNoestab'd?23Floyd, Ira-----------------9-183-18-64Yes -------Signed card of employee delivered to Union -----------Card valid and effective in accordance with its lan-guage,asdesignationofUnion as employee'scollective-bargaining representative.24Ford, JoeAnn-------------9-193-17-64Yes------------ do-------------------------------------------------Do25Fredricks,Geraldine_-----9-203-17-64Yes------------do-------------------------------------------------Do.26Gardner, Gladys----------9-213-17-64Yes------------do-------------------------------------------------Do27Gardner, Marshal---------9-223-18-64Yes------------do-------------------------------------------------Do28Grinnell, Ralph -----------9-233-13-64Yes -------Employee received card from former fellow-employee,1Card valid and effective in accordance with itswho allegedly told hun he"needed so many cardslanguage,as designation of Union as employee'ssigned out of the plant to have an election " Em-collective-bargaining representativeployee allegedly replied, "if that is all it is for, that2.Do not credit employee's testimony indicating heitdoesn'tmake much difference,and . . I wantwas unaware he was signing a UAW union authori-to read the card over and think about it before I signzztion card,or that it was limited to purpose only ofit "Employee thereafter"read it over," "carriedelection.it around for a day or so," thought about it, filledit out, and signed and returned it.He thereafterattended a Union meeting at union hall.29Gurry, Michael-----------9-243-17-64Yes -------Signed card of employee delivered to Union-----------Card valid and effective in accordance with its lan-guage, as designation of Union as employee's collec-tive-bargaining representative.30Harris, Overla------------9-253-18-64Yes-------Employee received card from former fellow-employee1.Card valid and effective in accordance with itswho allegedly asked her,"would you sign a card forlanguage as designation of Union as employee'san election"Employee later adds she (Harris)toldcollective-bargaining representativeher fellow-employee, ".just for an election2.Do not credit employee's testimony that she orI said I will vote no anyway and there is no harmcard solicitor indicated or specified purpose of cardIf I recall, that's what I told her . . . . She didn'twas limited only to purpose of election.say anything else. Just told me to hurry up and signcard and she took it . . . . She didn't say anythingelse to me."Employee continues to insist she didnot read card or "anything on card" while admittingshe filled out information called for by the caid. 18910Ref.Should Card BeCounted? 2No.Basis or Bases for Column 7 Finding(s)RemarksNo231.Authenticity of card established by credited testimony of expertX---------------------witness and of union representatives.2.Unambiguous language of card.3.Validity of card not overcome by countervailing evidence.24Same as items 1, 2, 3 above--------------------------------------------X---------------------25Saine as items 1, 2, 3 above---------------------------------------------X---------------------26Same as items 1, 2, 3 above----------------------------------------------X---------------------27Same as items 1, 2, 3 above----------------------------------------------X---------------------281.Authenticity of signature established by employee's testimony.X---------------------1. Intervenor.2Statement allegedly made to employee at time card given to him not2.Employee received 3 pay increases from Respondent, on 3/23/30andinconsistent with plainly stated purpose on card, and employee said,",,4/27/64.I want to read the card over and think about it before I sign it."3Employee concededly carried card around for a day or so after receiv-ing it, filled out card himself, and signed it after he had read it over andthought anent it4.Employee has concededly deficient memory, and as a witness was attimes an evasive and loquacious, rambling hedger and deliberateobfuscator.5.Trial Examiner received poor impression as to employee's veracityin certain aspects because of contradictions, evasions, and testimonialdemeanor as observedEmployee's testimony that in effect he wasunaware of what he signed until this hearing is regarded as incredibleand a falsification, and is also inconsistent with two prior written]statements to his own counsel.6Much of employee's present testimony is subjective speculative allegedafterthought (concededly based upon deficient memory), which uponentire record, including demeanor, is not credited by Trial Examiner.291.Authenticity of card established by credited testimony of expert wit-X---------------------ness and of Union representatives.2.Unambigoous language of card3Validity of card not overcome by countervailing evidence.301Authenticity of signature established by employee's testimony.2Based upon demeanor observations and employee's insistent denial toX---------------------1. Intervenor.Trial Examiner that she read "anything on the card" even after ad-2.Employee received 3 pay increases from Respondent,on 3/9,4/6, and5/4/64.mittmg she filled out card and her explanation under oath that "Iwrote it but I didn't read it," Trial Examiner discredits employee'stestimony as to alleged conversation when she signed card and findsshe read plain and unambiguous language of card and knew its purpose.See footnotes at end of table. APPENDIXB-Continued1234bJ67RefUnioncardUnionEmployeesigt onCircumstances under which employeeFinding(s) as to specific effect(s) and validityNoEmployee nameCCcardunionsigned union cardof union cardExhdatecardNoestab'd?31Holt,Waiegee------------11 33-14-64Yes -------Employee signed and dated card after reading it, at1.Card valid and effective in accordance with its'union hall, in presence of Union Representativelanguage, as designation of Union as employeesFliearman and other employees, "for collectivecollective-bargaining representative.bargaining for better working conditions, holiday2.Credit employee's testimony as to what employeeswages and pay."Denies employees were told pur-were told purpose of cards was.pose was to get a majority of employees signed up inorder to get an election32House, James-------------9-263-1f-64Yes -------Employee received card flour fellow-employee whoCard valid and effective in accordance with its Ian-'allegedly said, "it was to get us an election for thes col-guage, as designation of Union as employeeunion, or no union, and at that time I read the cardlective-bargaining representative.and I signed it, and other than that I don't remem-ber what the conversation was, what it led into."Before signing card he read it over and filled it out.Thereafter, he attended 2 Union meetings at unionhall33Johnson, Eldridge ---------9-273-14-64Yes -------Signed card of employee delivered to Union -----------Do.3435Jones, Jeanette------------Kihszewski, Marilyn---__9-289-293-17-643-16-64Yes-------Yes----------do-------------------------------------------------Employee received card from fellow-employee. SheDo.Do.may have held it fora day or more. Before signingit she was allegedly told by fellow-employee, "theyhad to have a certain percentage of the people's sig-natures in order for the union to be interested in us,and if we had that percentage then the union wouldcome over and look at our problems and if we hadenough problems to warrant a union, then theywould all get together, and later on we would have avote to see if we wanted a union." Although em-ployee first testifies she signed card in the dark, shelater states she did it underneath a light and sheconceded she herself filled out all the informationcalled for by the card.- 18910dBeBhRef.3Coun edNo.Basis or Bases forColumn 7 Finding(s)RemarksYesNo311Authenticity of card established by employee's creditedtestimony.X---------------------2Unambiguouslanguage of card3.Employee's testimony,essentially unshaken on cross-examination,credited.324Employee's testimonial demeanor as observed; credibilityAhttfen1uticiy osignature established by employee s testimony2Employee was not told purpose of card was only for electionX---------------------Employee received pay increase from Respondent on 4/13/643Employee's testimony as to what he was told is not inconsistent v-ithplainly stated language of card4.Employee concededly read and filled out card before signing it331Authenticity of card established by credited testimony of expertX---------------------witness and of union representatives2Unambiguous language of card.3Validity of card not overcome by countervailing evidence34Same as items 1, 2, 3 above----------------------------------------------X---------------------351Authenticity of signature established by employee's testimonyX---------------------1Intervenor2Employee did not testify unequivocally that she was told purpose ofdlflt2Employee in writing in pretrial statement to her counsel (Q C Exh.carwas onyor eecion3Although full reading of all language on cardis nota sine qua nonto a42) denied she was told that signing card would mean having an elec-tion, but that "they said the Union would investigate our workingsignatory's concurrence in its plain provisions and purpose, in anyconditions "event-based upon the employee's observed testimonial demeanor and3Employee received 3 pay increases from Respondent,on 3/16, 4/13, andcontradictions-Trial Examiner does not credit employee's testimony5/11/64.that she did not read the card or read it only partially4Employee's testimony not inconsistentwith signing card for purposeclearly indicatedthereon5Employee concededly has imperfect memoryre what she was told.6Employee filled out card herself-7Based upon observed demeanor, Trial Examiner formed poorimpres-sion of employee's veracity as to what allegedly transpired in connect-tion with signing of card8No indication employee ever soughtto obtain unioncard back or tonotify Union she misunderstoodor regarded its purposeas limitedbeyond itsclear languageSee footnotes at end of table.C.^ APPENDIXB-Continued1234567UnionEmployeeRef.cardUnionsigt onCircumstances raider which employeeFinding(s) as to specific effect(s) and validityNo.Employee nameGCcardunionsigned union cardof union cardExh.datecardNoestab'd?36Kopas, Edna M-----------9-30[undated]Yes -------Signed card of employee delivered to Union -----------Card valid and effective in accordance with its languageas designation of Union as employee's collective-bargaining representative.37Kowal,Alice--------------9-313-17-64Yes------------do-------------------------------------------------Do.38Kramer,Ralph-----------9-323-14-64Yes-----------do-------------------------------------------------Do.39Levanduski,James L-----9-333-14-64Yes-------Employee received card from former fellow-employee1.Card invalid and ineffective as designation of Unionat a bar, being told by him that "if we got enough ofas employee's collective-bargaining representative.these cards signed we could have an election, and he2.Credit employee's testimony that lie was told cardtoldme outright I would not be signing a card towas only for an election and was assured it was forjoin the union but to have an election held," and alsono other purpose, and signed card on that assurancein response to a question by employee(Levanduski)without reading it other than instructions regardingthat the card was "just for an election";further,blank spaces.that in response to employee's remark that "if Iwas signing this card to loin the Union, I wouldn'tsign," he was assured that "you will just be signingthe card to have an election held." Employeeclaims he signed card without reading it except forinstructions as to blank spaces. 18910Should Card BeRef.Counted? 2No.Basis orBasesfor Column 7 Finding(s)RemarksYesNo361.Authenticity of card established by credited testimony of expertX---------------------Card date-stamped received at NLRB 3-24-64.witness and of union representatives.2.Unambiguous language of card.3.Validity of card not overcome by countervailing evidence.37Same asitems 1, 2, 3 above----------------------------------------------X---------------------38Same as items1, 2, 3 above----------------------------------------------X---------------------391.Authenticityof signatureestablished by employee's testimony.------------X---------1. Intervenor.2.Based upon inconsistencies in the employee's testimony and his2 Indicated findings and conclusions made notwithstanding that somedemeanor as observed, the Trial Examiner was in certain aspectsof employee's unsworn answers to pretrial statement given by him topoorly impressed with his veracity.Notwithstanding this, upon thehis counsel (Q.C. Exh. 40) throw a degree of doubt on his veracity.record presented the Trial Examiner leans sufficiently toward thebelief that this employee may well have been told by the fellow-em-ployee (who was not produced as a witness) that the card was "just foran election," considering among other things that Levanduski, whowas in his twenties, was drinking hard liquor at the time he signed thecard, and his open and avowed activism and leadership against theUnion, to find that before he signed the card he was assured it wasonly foran election,and accordingly to conclude that his card shouldnot be counted as a valid designation of the Union as his collective-bargainingrepresentative.See footnotes at end of table.CA APPENDIX B-Continued1234567RefUnioncardUnionEmployeesigt onCircumstances under which employeeFinding(s) as to specific effect(s) and validityNo.Employee nameGCcardunionsigned union cardof union cardExh.datecardNoestab'd?40Lipinski, Lynda ----------9-343-17-64Yes -------Employee received card from former fellow-employee,1Card valid and effective in accordance with itswho, according to Lipinski's testimony on directlanguage, as designation of Union as employee'sexamination, told her it was "just to get a union votecollective-bargaining representativein there" and according to her later testimony on2Do not credit employee's testimony insofar as itdirect examination was "to get an election in theindicates or attempts to indicate card was only for anshop," and on cross-examination that it was "for anelection.election"; and, after giving varying versions of whatwas allegedly said, concedes on cross-examinationthat she is unable to remember just what she wastold.However, employee testifies she didn't signcard until `"I took it home and read it.I stilldidn't sign it" until she discussed the card with herparents.41MacDonald, Duane C-----12-23-17-64Yes -------Signed card of employee delivered to Union -----------Card not valid or effective because employee was not Inthe appropriate bargaining unit.42Maher, Jane D-------- --__9-353-17-64Yes ----------- -------do-------------------------------------------Card valid and effective in accordance with its lan--ggage,'as designation of Umon as employee's collee-utive-'nareaming representative.43Martin, Elsa H------------11-43-14-64Yes -------Employee read, dated, understood, and signed cardDofreely, at union hall, and gave it to Union Represent-ative Fliearman.Cross-examination confirms em-ployee's understanding of card and its purpose, e.g.,fltN'or an eecion ....oI didnt sign that cardunion has talked to me about that card being for anelection .... I know what the card meant when Isigned it . . . .There might bean election. Some-times there isn't an election. If they put enoughcards in then the company will recognize the union,and they don't have to have an election "44Melle, Robert-------------10-43-13-64Yes -------Signed card of employee delivered to Union -----------Do. 18910Should Card BeRef.Counted? 9No.Basis or Bases for Column 7 Finding(s)RemarksYesNo401.Authenticityof signatureestablished by employee's testimony.X____________________1.Intervenor.2.Employee gave varyingtestimonialversions of what she was toldwhen card was given to her, conceding on' cross-examination that she2.Employeereceived 3 pay increasesfrom Respondent, on 3/9,4/6, and5/4/64.was unable to remember exactly what she was told.Under the totalcircumstances, including her testimonial demeanor as closely observedand her alleged defective memory but what the Trial Examiner isconvinced is in reality her selectively convenient memory, and thefact that she concededly"took it home and read it" and discussed thecard with her parents beforesig nmg it, I credit the testimonialversionsgiven by the employee, in answer to a question by her own attorney(Wolven) that when she received'the card she was told "Just that itwas to get an election in the shop is all," and on cross-examinationhtihkthttbthd bhflme se wasspoaeaceno ate cary tormer feouelow-employee who gave her the card'she was told "the card was for anelection."Even the former version is not'the equivalent of beingtold that thecardwas justfor an election; It appears simply to mean--as she testified-that she'was justtolditwas for an election.This isnot inconsistent with other functions of the card as clearly stated on_the card itself, which the employee testified she took home and readand discussed with her parents before signing; nor is it inconsistentwith the employee's eventualsigning ofthe card for the purposeldbiltdh41y anplainunamguousy sateereon.tStipulation by General Counsel in record (Transcript, pp. 364-365) ------____________X_________Authenticity of card established by credited testimony of expert witnessand of union representatives.421.Authenticity of card established by credited testimony of expert wit-X_________------------ness and of Union representatives.2.Unambiguous language of card.3.Validity of card not overcome by' countervailing evidence.431.Authenticity of card established by employee's credited testimony.X_____________________2.Unambiguouslanguageof card.3.Employee's testimony, essentiallyunshaken on cross-examination,credited.4.Employee's testimonialdemeanor asobserved; credibility.441.Authenticity of card established by credited testimony of expert wit-X_________ness and of union representatives.2.Unambiguouslanguageof card.----- -3.Validity ofcard not overcomeby countervailingevidence.See footnotes at end of 'table. APPENDIX B-Continued234567UnionEmployeeRef.cardUnionsigt onCircumstances under which employeeFinding(s) as to specificeffect(s) andvalidityNo.Employee nameGCcardunionsigned union cardof union cardExh.datecardNo.'estab'd?45Millbrooks, Essie----------11-53-17-64Yes -------Employee signed card freely on date it bears, afterCard valid and effective in accordance with its lan-reading it and understanding it.guage, as designation of Union as employee's col-lective-bargaining representative.46Mills, Frances-------------9-363-17-64Yes -------Signed card of employee delivered to Union -----------Do.47Moore, Dale---------------9-373-13-64Yes------------do-------------------------------------------------Do.48Moseley, Patsy------------9-383-13-64Yes------------do-------------------------------------------------Do.49Myers, Doran-------------10-5"March14"Yes -------Employee signed card at Union meeting of 3/14/64, atwhich Union Retative Fllresealldl1.Card valid and effective in accordance with itsldtii'pnrman ayeegesaid "that we were signing the cards to get a majorityof theeole toet an election at Preston Products"anguage, asesignaon of Unon as employeescollective-bargaininrepresentative.2Dtdtl't ifitpgp,but adds that "it has been such-you know-quite a.o nocreiempoyees accounnsoar asmayurort to indicate he was toldufdtimeI can't remember everythinghe told us toppprpose ocarwaslimited to election....hand out cards to see if we could get a majority signed.up for an election.He give ussome cards.I can'tremember."Employee concedes he cannot recallexactly what was said.However, he testifies thatUnionRepresentative Fhearman also told em-ployees at union meeting or meetings "that hewould trtoet aithlfAdygpensonore empoyees.nhe said about wokitithlditdrng cononsine pan,anhigherwages, and he meant that we would bemaking more, more than what we was makingnow ..... Employee filled out all informationcalled for by the card and read it over beforesigningit.50Myers, Walter-------------9-39"MarchYes -------Employeereceived card from fellow-employee, brother1.Card valid and effectivein accordancewith its16th"Doran Myers (an Intervenor) who allegedly "askedlanguage,as designationofUnion as employee'sme to sign it to have a union come in for an election,collective-bargaining representative.to hold theelection inthe plant to see whether or2.Do not credit employee's denial (as subsequentlynot the union could come in or not." On redirectmodified) that he did not read card.examination, however, employee testifies that hisbrother "asked me if I would sign a card for theunion."Although employee testifies he did not readcard, his brotherDoran Myers testified he did readit overbefore signing it.Employeeconcedes he finedout the card,an then alsothathe read portions ofthe card.Employee attended2 union meetings,after signing card. 18'910Should Card BeRef.No.Basis or Bases for Column 7 Finding(s)RemarksYesNo451.Authenticity of card established by employee's credited testimony.X---------------------2.Unambiguous language of card.3.Employee's testimony,essentially unshaken on cross-examination,credited.4.Employee's testimonial demeanor as observed;creditibility.461.Authenticity of card established by credited testimony of expert wit-X---------------------ness and of union representatives.2.Unambiguous language of card.3.Validity ofcard not overcome by countervailing evidence.47Same as items 1, 2, 3 above----------------------------------------------X---------------------48Same as items 1, 2, 3 above----------------------------------------------X---------------------491.Authenticityof signature establishedby employee's testimony.X---------------------1.Intervenor,2.Employee'smemory concededly deficient re what was said when he2.Card date-stamped received at NLRB 3-24-64.signed card.3.Employee's testimonial demeanor and contradictions made poor im-3.Employee received 3 pay raises from Respondent,on 3/9,4/6 andpression on Trial Examiner re his veracity.5/4/64.4.Employee's testimony re what transpired at Union meetings appearsinconsistent with that of other witnesses(Fliearman, Britt) whomTrial Examiner prefers and credits based upon demeanor comparisons.5.Employee's testimony as to what was said when he signed card is notinconsistent with plainly stated purpose of card,which he concededlyfilled out and read over before he signed.6.Do not credit employee's testimony that he was not interested inhaving the Union obtain benefits for him without an election in theevent an election was unnecessary.501.Authenticity of signature established by employee's testimony.X---------------------1.Card date-stamped received at NLRB 3-24-64.2.Employee not told only purpose of card was election.2.Employee stated in written pretrial statement to counsel for Inter-3. Signing of card under circumstances was not inconsistent with pur-venors,in response to question "What was said by the person whopose of card as plainly stated thereon, which employee read over andasked you to sign a card?" as follows:-"Asked me if I would like to seefilled out before signing.if a union could come in."3.Employee received 2 pay increases from Respondent, on 3/30 and5/4/64.See footnotes at end of table.C+.741to APPENDIX B-Continued1234567UnionEmployeeRefNoEmloyee namecardCCUnionardsigt onunionCircumstances under which employeeididFinding(s) as to specific effect(s) and validityfd.pExh.cdatecardgneunson carunion caroNoestab'd561Newton, David-----------'9-403-17-64Yes -------Signed card of employee delivered to Union -----------Card valid and effective in accordance with its language,as designation of Union as employee'scollective-bargaining representative.52Nieboer, Diane ------------9-413-18-64Yes ------------do-------------------------------Do.53Ogenaw, Beula------------9-42$-16-64Yes------------do-------------------------------------------------Do.54Piper, Mary C------------9-433-18-64Yes -------Employee received card from former fellow-employeeCard valid and effective in accordance with its lan-who told her "she had gone to a union meeting andguage, as designation of Union as employee's collec-the union was trying to get into Preston Productstive-bargaining representative.and she asked me if I would sign a card, that she hadsome cards, and I said what is it for, Sandy, and shesaid well the reason is there will be an election, and ifthe union gets in here you will be making higherwages than what you are now,-and being I have gottwo children, I thought well maybe it would be agood idea for the union to get in, and I would bemaking more money so the next day-I though itover-and the next day I come back and I handedher the card, and she also told me that Al or Tony[Preston] wouldn't find out about this, my signingthe card."55Rambo, Robert L--------9-443-18-64Yes -------Signed card of employee delivered to Union -----------Do56Rapier, Pearhne----------9-453-16-64Yes-------Employee received card from fellow-employee, who1Card valid and effective in accordance with its lan-allegedly "said that she had some cards and sheguage, as designation of Union as employee's collec-wanted me to sign one so we could have an electiontive-bargaining representative.for a union" and that "she had to have a certain2.Do not credit employee's testimony that she did notamount, and would I help her out and sign the card "read card before signing and delivering it.After first testifying she did not read the card, ex-cept for name and address, employee later admitsshe was asked to and filled in all information calledfor by the card and that it is her "usual practice .. .to read things before . . . sign[ing] them."Em-ployee attended 2 union meetings after signing card.W000 1g910Should Card BeRefCounted? 2NoBasis or Bases for Column 7 Finding(s)RemarksYesNo511Authenticity of card established bs crenated testimony of expertXwitness and of union representatives2t nambiguous language of card3 \ alidsty of card not overcome by countervailing evidence52Same as items 1 2 3 aboveX53Same as items 1 2 3 aboveX541Authenticity of signature established by employee s testimonyXEmployee received 2 pay merease,from Respondent on 3/0 and 1/6/042Empployee not told purpose of card w as only for election3Under circumstai ces employees signature on card consistent withpurpo,e clearly stated on card w hich she held for a day to think itoverbefore signing it which she did because I thought maybe itwould be a good idea for he union to get in and I would be makirmore moneyShe [Sande from whom she received the cardjjdidn t persuade meAfter thinking it over I decided to signthe card551Authenticity of card established by credited testimony of expertXwitness and of union representatives2Unambiguous I mguage of card3Validity of card not overcome by countervailing evidence561Authenticity of signature established by employee s testimonyh1Intervenor2Employee did n,t testify she was told purpose of card was only for2General Counsels motion upon w hrch descision ,as reserved toelectionstrike from the testimony of this employee all references to her pretrial3Ei iployee s testimony not inconsistent with subscription of card foraffidavit(or its contents)given to her counsel is denied upon thepurnoses plainly stated thereonground that the granting of such relief would be unwarranted and4Veraci*y of employ ee in part poor based upon Trial Examinersdemeanor ebservetionsunnecessary under the circumstances upon the record presented3Employee received pay increase from Resnondent on 3130/ca5AlehoLghemnlovee first testified that erntrary to he' -s-al Ira c- ceshe did not read card before signing it she later conceded she filled outthe entire card in accordance with instructions thereonsee footnotesat end of table,Ga00F-+ APPENDIX B--Continued234567UnionEmployeeRef.cardUnionsigt onCircumstances under which employeeFinding(s) as to specificeffect(s) and validityNoEmployee nameGCcardunionsigned union cardof union cardExhdatecardNoestab'd?57Rhodes, Thelma ----------9-463-17-64Yes -------Signedcard of employee delivered to Union -----------Card valid and effective in accordance with its lan-guage, as designationof Union as employee'scollec-tive-bargainingrepresentative.58Rothbard, Anna M-------9-473-16-64Yes -------Employee received card from former fellow-employee.Do.On cross-examination, employee, giving a somewhatvariant version of what she was told when given thecard, testified that she was told "that I should signit, and I said don't let it cost me my job.He said,`Anna, you can't get hurtsigning this.It gives theunion a right to go in and hold a vote .... I toldhim I didn't want to lose my job." Employee,who has been represented by union in previousemployment and knows what it means, held on tocard for 2 or 3 weeks before signing and returning it.I didn't want any danger, my job put in anydanger by signing that card ...."59Routsaw, Esther ----------10-63-17-64Yes -------Signed card of employee delivered to Union -----------Do.60Ruiz, Ethel---------------9-483-18-64Yes -------Signed card of employee delivered to Union -----------Card valid andeffective inaccordance with itslanguage,as designation of Union as employee's collective-bargaining representative.61Russell, Alma-------------9-493-18-64Yes------------do ------------------------------------------------Do.82Russell, Henry F--------_9-503-17-64Yes------------do-------------------------------------------------Do.83Salazar,Obdiilia--_5'9-513-14-64Yes------------do-------------------------------------------------Do.64Sanchez, Ventura---------9-523-19-64Yes------------do-------------------------------------------------Do.65Saverson,Naomi----------9-533-14-64Yes------------do-------------------------------------------------Do. 18910Should Card BeRef.Counted? 9No.Basis or Bases for Column7 Finding(s)RemarksYesNo671.Authenticity of card established by credited testimony of expertX---------------------witness and of union representatives.2Unambiguous language of card.3Validity of card not overcome by countervailing evidence.681.Authenticity of signature established by employee's testimony.X---------------------Employeereceived3 payIncreasesfrom Respondent,on 3/23/30, and2.Employee gave somewhat variant versions of what she was told when,-5/4/64.given the card, among them (here credited) not involving her beingtold that card was only for purpose of election,and not inconsistentwith authorization of Union asbargainingrepresentativeas clearlystated on the card, which Trial Examineris satisfiedshe read andwell understood.3.Employee is 49 and has been represented by unionin previous em-ployment, and knows what it means.4.Employee testified she held onto card for 2-3 weeks "onthe edge ofthe fence" before filling it out in accordance with its directions andsigning it, because she did not want to be "incriminated."6.Trial Examiner ascribes her variant testimonial versions tocontinuingapprehensivenessof incurringher employer's disfavor and jeopardiz-ing her job.6.Trial Examiner believes employee read card, knew whatitwas forincluding bargaining, and knew what she was doing when she signed it,although before she made up her mind to sign it she had to overcomesome apprehensiveness about possiblyjeopardizingher job by doing69so.1Authenticity of card established by credited testimonyof expertX---------------------witness and of union representatives.2Unambiguouslanguage of card.3Validity of card not overcome by countervailing evidence.601.Authenticity of card established by credited testimonyof expertX---------------------witness and of union representatives.2.Unambiguouslanguageof card.3Validity of card not overcome bycountervailingevidence.61Same as items 1, 2, 3 above----------------------------------------------X-------------62Same as items 1, 2, 3 above----------------------------------------------X-----------------63Same as items 1, 2, 3 above----------------------------------------------X------------- ---------64Same as items 1, 2, 3 above----------------------------------------------X-------------------65Sameasitems1, 2, 3 above----------------------------------------------X ----------------------------G7See footnotes at end of table.00GJ APPENDIX B-Continued1234567RefUnioncardUnionEmployeesigt onCircumstances under which employeeFinding(s) as to specific effect(s) and validityNoEmployeenameGCcardunionsigned union cardof union cardEahdatecardNoestab d?66Smith Loren9-543-14-64YesEmployee received card from fellow-employee whoseCard valid and effective in accordance with its langue..aetwords he concedes on cross-examination heage as designation of Union as employee q collective-cannot remember but as close as he can recallbargaining representativeGet enough signed enough cards signed so theycould hold an election and also to protect your jobyou might saythey are not what he saidmaybe but the same meaningthat s the wayI understood it'He held on to card for severaldays before signing itHe filled in all but oneblank space on card read it and signed itHesigned card at union hall meeting he attended67Sparks Mildred9-553-17-64YesSigned card of employ ee delivered to UnionDo68Spica, l}everly J12-13-17-64YesdoCard not valid or effective because Signatory not inRespondent s employ at any tune in or since March196469Stone Elizabeth Ann9-563-4-64YvesEmployee received card from former fellow-employeeCard not valid or effective as designation of Union aswho although at first merely asked me would Iemployee s collective-bargaining representativesign a union card or if she ' wanted to sign a unioncardwhen later giving employee card told hersigning the card didn t mean anything other thanif they could get enough people to sign they couldhave a union election and that you know I wouldn tbe doing-getting in any uroubie ur ay,l-iu.g and Iwas the onlyone inthe department that hadn tsigned in my department so I signed it I dndn tread itI didn t say anything I just you knowsaid okay and signed itEmployee signed card indark parking lot 18910Should Card BeRefCounted? 2NoBasis or Bases for Column 7 Fmdmg(s)RemarksYesNo661Authenticity of signature established by emplosee s testimonyX1It ter era2Employees testimony as credited mdi ateg he was told b3 fellow2Fmployee t-sti5ed he i o v has about 16em iloyees under him amongemployee slo gas e him card as well as by union representative thatother things re,om-nendi ig raises fort hemEs en assuming be is nowcard was not limi'edto purpose of election and that he so understooda snpersisor it in the meaningof ti e Oct a sotnerefore not properis3Emplosee testified on direct examination that after holding card forincludible in the i n there is no e ide ice that he as sur`i at tl-e timeseveral das s he personally filled in inmrmation required on card readhe signed tl e card and the Union made its oargaining requestFurcard and signed it at a union meetingthermore in any csent even exclusion of his ca-d ss o ild not affe^t theLmoi major tv as found3Fmployee recei,ed pay increase from Respondent on 3130 64671Authenticity of card established by credited testimony of expertXss itness and of union representatives2Unambiguous language of card3\ alidity of card not overcome by courters ailing es idence68Gtipul ition by Cenral Courcel in record (Transcript It 365)_X1Auti enti ity of card est ibIished bs credited tnstmronv of experts itnes and of u non represe itatn es2Card marked Laidoff691Authenticity of sign ture established by employee s testimony_X1, *erveno-2Notsaithstandiog ieservations as to employee s veracity based upon2Lmplovice recened 2 pay increases from Respondert on 3,16 andtestimo iial observation that portio i of her account wherein sic4/13/64indicated she ss as in effect assured before she signed card that it didn tmean an thing other thanelectio iis credited particularly inabsence of any countervailing testimonySee footnotes at end of tableW00Cn APPENDIX B---Continued1234567UnionEmployeeRefcardUnionsigt. onCircumstances under which employeeFinding(s) as to specific effect(s) and validityNoEmployee nameCCcardunionsigned union cardof union cardExh.datecardNo.estab'd?70Topolski, Larry -----------9-573-15-64Yes -------Employee received card from fellow-employee, whoCard valid and effective in accordance with its lan-"said it was for an election to vote yes or no. Itguage, as designation of Union as employee's col-didn't pertain to anything of having the union comelective-bargaining representative.into the shop, and that's all he said, well he neededsomany cards before the union could come in orbefore they could have their election and so that'sall he said ....He said it is up to you, to sign itor else, and if you don't want to you don't have to."Employee concedes he doesn't recall exact wordsused.Employee was told by card solicitor, "Takeit, take your time and read it and sign it, and hewould pick it up the next day." Employee toldsolicitor, "I said I wanted to talk to my parents firstbefore I signed anything."Employee read entirecard over, "took it home and showed it to to myparents" (his father works in traffic court), and thensigned and returned it.71Van Dyke, Philip ---------9-583-14-64Yes -------Signed card of employee delivered to Union -----------Do.72Van Ryn, Larry----------9-593-13-65Yes------------do-------------------------------------------------Do.73Versluis, Patricia ----------9-603-17-64Yes -------Signed card of employee delivered to Union -----------Card -valid and effective In accordance with its lan-guage, as designation of Union as employee's collec-74Vinson, Julius M----------10-73-18-64Yes ------------do--------------------------tive-bargaining representative.Do.75Visockis, Vladislaus-------9-613-18-64Yes------------do-------------------------------------------------Do.76Wasolaskus, Stella--------9-823-18-64Yes------------do-------------------------------------------------Do.77Westbiook, Jack L--------9-633-17-64Yes------------do-------------------------------------------------Do.78Whitley, Minnie Lee------11-6UndatedYes -------Employee read, understood, and signed card fieely on1Card-valid and effective in accordance with its lan-March 14, 1964.Card bears no date because "I prob-guage, as designation of Union as employee's collec-ably forgot, but I know what date I signed that card,tive-bargaining representative.though . . . March 14, 1964 . -.. because It was the2.Card signed by employee on March14, 1964.first [Union] meeting that I attended, and I knewthe date."79WillIson, Helen ------------9-64UndatedYes -------Signed card of employee delivered to Union-----------Card valid and effective In accordance with Its lan-guage, as designation of Union as employee's collec-tive-bargaining representative.W00 8910Should Card BeRef.NoBasis or Bases for Column 7 Finding(s)Counted? 3Remarks.YesNo701.Authenticity of signature established by employee's testimony2Employee's testimony indicates he was at no time told only purposeX_____________________1. Intervenor.2Employee stated in written pretrial statement to his counsel (C C."of card was foi election.He was told to take his time and read cardsigning a card would meanExh. 41) that he was not even told thatover, which he did and discussed it with his parents including hisfather, a police department traffic court employee, before signing ithaving an election "3Employee received 2 pay increases from Respondent, on 3/30 and4/27/64.711.Authenticity of card established by,credited testimony of expert wit-X_____________________ness and of union representatives.2.Unambiguous language of card.3.Validity of card not overcome by countervailing evidence.72Same as items 1, 2, 3 above----------------------------------------------X---------------------731.Authenticity of card established by credited, test imony of expertX_________------------witness and of union representatives.2Unambiguous language of card.3.Validity of card not overcome by countervailing evidence.-74Same as items 1, 2, 3 above----------------------------------------------X---------------------75Same as items 1, 2, 3 above----------------------------------------------X---------------------76Same as items 1, 2, 3 above--------------------------------= -------------X---------------------7778Same as items 1, 2, 3 above ---------------------------------------------1.Authenticity of card established by employee's credited testimony.,X---------_______-----------____________Card date-stamped received at NLRB 3/24/64.2.Unambiguous language of card3Employee's testimony, essentially unshaken on cross-examination,79credited4Employee's testimonial demeanor as observed; credibility.1.Authenticity of card established by credited testimony of expertX_____________________Card date-stamped received at NLRB 3/24/64.witness and of union representatives2Unambiguous language of card3Validity of card not overcome by countervailing evidence.See footnotes at end of table.W 0000APPENDIX B-Contmued123467IImonEmployeeRefNoEmployeenamecardGCUnioncardsigt onuioCircumstances under which employeedFinding(s) as to specific effe.,t(s) and validityExhdatenncardsigneunion cardof union cardNoettab d?80Windish, Richard10-83-14-64YesSigned card of employee delivered to UnionCard valid and effective in accordance with its Ianguage as designation of Union as employees col81WolczynskiMary9-653-17-64Yesdolective bargaining representativeDo827emaitisNellie9-663-17-64YesdoDo 1RefNo8081820Basis or Bases for Column 7 Finding(s)1Authenticity of card established by credited testimony of expert witness and of union representatives2Unambiguous language of card3Validity of card not overcome by countervailing evidence1Authenticity of signature established by employee s testimony2No question raised by employee or Respondent as to or suggestive ofany irregularity affecting card or that employ ee s signature thereonsignified anything other than assent to its terms1Authenticity of card established by credited testimony of expert .% itness and of union representatives2Unambiguous language of card3Validity of card not overcome by countervailing evidenceTotalsTotal numoer of cards which should be countedTotal number of cards which should not be countedTotal numberof cards'1 otal number of employees in unit at time of Union s bargaining demand_Total number of cards which should be counted for purpose of determinipg whether Union represented majority of unit employees at time ofits bargaining demandPercentage of unit employees represented by Union at time of its bargainmg demand9Should Card BeCounted?2Yes78823144784542No410RemarksEmployee received pay increase from Respondent on 3/231641For discussion of applicable legal principles see DecisionsupraIIC2-Union s Majority Status2 I e should card be counted for purpose of determining whether Union represented employee at time of its bargaining demand?3 Stipulated by parties (Transcript pp 358-3o9) as shown on C C Exh 25 Includes 1 employee (Stevens) ' on leave of absence at time of bargaining demand and I employee(Pr' tnn) co i of Albert PrestonAlthough former racker Carol f offi(neeBazan) testified unequivocally and credibly than a few days after March 14 she authorized another employee to sign a union cardfor her (since there was no card then and there available for Toil to sign), inasmuch as no card or document for Tofil has been produced I have excluded her from the foregoingchart, totals and percentageNo claim is made that a card for Toffi formed part of the basis for the Union s assertion to Respondent or the Board that it represented a majorityof the unit employees as verifiable by the cards 'I he isage as to whether Tofil should be counted in upon the basis of her testimony that she authorized the signing of s card wouldappear to be academic in view of other findings here made establis'iing the Union s clear majority 'a ithout considering TofilIt is, furthermore, unnecessary to determine whether-as contended in the Charging Party s postheariag brief-the cards of Rustemeyer and Satterfield who obtained their cards back soon after they signed them should also be countedon the theory that it was Respondent s unlawful actions in violation of the Act which induced these employees to procure then cards backThe Charging Party appears not to haverelied upon these two cards returned to the employees to support its claim of majority representation status which it enjoyed and enjoys apart from these two cards renderingmoot these issues now raised 390DECISIONS 'OF NATIONAL-,LABOR RELATIONS BOARDAPPENDIX CNOTICE TOALL EMPLOYEESPursuant to the RecommendedOrder of a Trial Examiner of the National LaborRelationsBoard,and in orderto effectuate the policies of the National Labor Rela-tions Act,as amended,we hereby notify our employees that:WE WELL,upon request,bargain collectively in good faith withInternationalUnion, United Automobile, Aerospace and AgriculturalImplementWorkers ofAmerica (UAW), AFL-CIO, as the exclusive representative of all employeesin the bargainingunit described below, with respect to rates of pay, wages, hoursof employment, and other terms and conditions of employment, and embody ina signed agreement any understandingreached.The bargaining unit is:All productionand maintenanceemployees employed by Preston Prod-ucts Company, Inc., at its Grand Rapids,Michigan,plant, including truck-drivers, leaders,and plant clerical employees, but excluding office clericalemployees,professional employees,managerial employees,guards, andsupervisorsas defined in the Act.WE WILL NOT directly or indirectly threaten or indicate that we will refuse orfail to bargain in good faith with International Union, United Automobile, Aero-spaceand AgriculturalImplementWorkers of America (UAW), AFL-CIO, asthe duly designated collective-bargaining representative of our employees; northat we will not permit or agree under any circumstances to a union shop; northat in the event of collective bargaining we will bargain "from scratch"; northat we will neversign a unioncontract.WE WILL NOT deal directly or indirectly with employees concerning terms orconditionsof employment in sucha manneras to ignore or bypass the Union orderogate from the representative status of International Union, United Auto-mobile,Aerospace and Agricultural Implement Workers of America (UAW),AFL-CIO, as the employees' exclusive collective-bargaining representative, orwith an object ofdiscouragingemployees' affiliation with or lawful activities onbehalf of said Union or employees' right of self-organization.WE WILL NOT directly or indirectly threaten any employee with, nor carry outany threat of, discharge, loss of employment, layoff, or wage decrease, or elim-ination or reduction of bonuses or any other existing benefits, emoluments, gifts,or things of value, or that any employee will suffer any reprisal in case of unionaffiliation or representation,or unlesshe disaffiliates from International Union,United Automobile, Aerospace and Agricultural Implement Workers of America(UAW), AFL-CIO, or otherwise ceases to exercise his right of self-organizationor any other right under the Act.WE WILL NOT hereafter directly or indirectly give, offer, promise, or hold outin expectancy to any employee any economic or other benefit to induce or influ-ence him or any other employee to disaffiliate from International Union, UnitedAutomobile,Aerospace and Agricultural ImplementWorkers of America(UAW), AFL-CIO, or otherwisecease toexercise his right of self-organizationor any other right under the Act.WE WILL NOT directly or indirectlyassist, aid,or abet any committee, orga-nization,or group of our employees, or any employee, to engage in activitiesdesigned to induce any of our employees to disaffiliate from International Union,United Automobile, Aerospace and Agricultural Implement Workers of Amer-ica (UAW), AFL-CIO, or otherwise to interfere with, restrain, or coerce ouremployees from exercising their right of self-organization or any other rightunder the Act.WE WILL NOT directly or indirectly interrogate employees regarding their or,other employees'unionaffiliations, desires, sympathies, or activities, so as tocausethem to disaffiliate from International Union, United Automobile, Aero-space and Agricultural Implement Workers of America (UAW), AFL-CIO, orotherwise so as to interfere with, restrain, or coerce them in the exercise oftheir right of self-organization or any other right under the Act.AND WE WILL NOT in any other manner interfere with, restrain. or coerceemployees in the exercise of their rights to self-organization, to form, join, orassist any labor organization; to bargain collectively through representatives oftheir own choosing;to engagein concerted activities for the purpose of collectivebargaining or other mutual aid or protection; or to refrain from any and allsuch activities, except to the extent that such rights may be affected by a "unionshop agreement" (as authorized by Section 8(a)(3) of the Act as modified bythe Labor-ManagementReporting and Disclosure Act of 1959). FREED OIL COMPANY, INC.391All of our employees are free to be or not to be members of International Union,United Automobile, Aerospace and Agricultural Implement Workers of America(UAW), AFL-CIO, or any other labor organization.PRESTON PRODUCTS COMPANY, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 500Book Building, 1249 Washington Boulevard, Detroit, Michigan, Telephone No. 226-3244.Freed Oil Company,Inc.andTruck Drivers' Local 170,a/w Inter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America.Case No. 1-CA-5016.April 25,1966DECISION AND ORDEROn January 27, 1966, Trial Examiner Herzel H. E. Plaine issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a supporting brief; the Gen-eral Counsel filed a brief in support of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Zagoria].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Add the following to paragraph 1(d) :[", except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act, as modi-fied by the Labor-Management Reporting and Disclosure Act of1959."158 NLRB No. 41.